Exhibit 10.4

EXECUTION COPY

AMENDMENT NO. 19 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND

REAFFIRMATION OF PERFORMANCE UNDERTAKING

This Amendment No. 19 to Fifth Amended and Restated Receivables Purchase
Agreement (this “Amendment”) is entered into as of October 7, 2013, among Dairy
Group Receivables, L.P., a Delaware limited partnership (“Dairy Group”) and
Dairy Group Receivables II, L.P., a Delaware limited partnership (“Dairy Group
II” and, together with Dairy Group, the “Sellers” and each, a “Seller”), each of
the parties listed on the signature pages hereof as a Servicer (each, a
“Servicer” and collectively, the “Servicers”), each of the parties listed on the
signature pages hereof as a Financial Institution (each, a “Financial
Institution” and collectively, the “Financial Institutions”), each of the
parties listed on the signature pages hereof as a Company (each, a “Company” and
collectively, the “Companies”), JPMorgan Chase Bank, N.A., as Agent (the
“Agent”), PNC Bank, National Association, as LC Bank, and Dean Foods Company, as
Provider (“Provider”). Capitalized terms used herein and not otherwise defined
shall have the respective meanings set forth in the Fifth Amended and Restated
Receivables Purchase Agreement, dated as of April 2, 2007, among the Sellers,
the Servicers party thereto, the Financial Institutions, the Companies and the
Agent (as last amended by Amendment No. 18 thereto, dated as of July 2, 2013,
the “Existing Agreement,” and as further amended from time to time, the
“Receivables Purchase Agreement”).

R E C I T A L S:

WHEREAS, in connection with the Receivables Purchase Agreement, Provider entered
into each of (i) that certain Third Amended and Restated Performance
Undertaking, dated as of March 30, 2004, in favor of Dairy Group and (ii) that
certain Second Amended and Restated Performance Undertaking, dated as of
March 30, 2004, in favor of Dairy Group II (collectively, the “Performance
Undertakings”);

WHEREAS, the Sellers, the Servicers, the Companies, the Financial Institutions
and the Agent desire to amend the Receivables Purchase Agreement and Provider
desires to reaffirm its obligations under the Performance Undertakings, all as
more fully described herein.

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Amendment to Receivables Purchase Agreement. Subject to the terms and
conditions set forth herein and upon satisfaction of the conditions precedent
set forth in Section 5 hereof, the Receivables Purchase Agreement is hereby
amended as shown on Exhibit A hereto, with deletions indicated by strike-through
text and with additions indicated by double-underlined text.



--------------------------------------------------------------------------------

AMENDMENT NO. 19 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

Section 2. Joinder of New Purchaser Group.

(a) The parties hereto acknowledge and agree that, effective as of the date
hereof and subject to the satisfaction of the conditions precedent set forth in
Section 5 hereof, (i) there shall be created a new Purchaser Group under the
Receivables Purchase Agreement and the Fee Letter consisting of Credit Agricole
Corporate and Investment Bank, as a Financial Institution (the “New Financial
Institution”) and Atlantic Asset Securitization LLC, as a Company (the “New
Company” and together with the new Financial Institution, the “New Purchaser
Group”) and (ii) the New Purchaser Group shall become party to, and entitled to
the benefits of, the Receivables Purchase Agreement and the Fee Letter, except
in the case of the Fee Letter, Section 5 thereof, without any further action on
the part of any Person.

(b) By executing and delivering this Amendment, each entity of the New Financial
Institution and the New Company confirms to and agrees with the Agent, the
Sellers, the Servicers and the Purchasers as follows:

(i) none of the Agent or the Purchasers makes any representation or warranty or
assumes any responsibility with respect to any statements, warranties or
representations made in or in connection with the Receivables Purchase Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Receivables Purchase Agreement or any other instrument or
document furnished pursuant thereto, or the financial condition of the Seller
Parties, or the performance or observance by the Seller Parties of any of their
respective obligations under the Receivables Purchase Agreement or any other
instrument or document furnished pursuant thereto;

(ii) each of the New Financial Institution and the New Company confirms that it
has received a copy of such documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Amendment and become party to the Receivables Purchase Agreement;

(iii) each of the New Financial Institution and the New Company will,
independently and without reliance upon the Agent or any other Purchaser and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Receivables Purchase Agreement;

(iv) each of the New Financial Institution and the New Company appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Receivables Purchase Agreement as are delegated to the
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, all in accordance with Section 11.1 of the Receivables
Purchase Agreement; and

(v) each of the New Financial Institution and the New Company agrees that it
will perform in accordance with the terms thereof all of the obligations which
by the terms of the Receivables Purchase Agreement or Fee Letter are required to
be



--------------------------------------------------------------------------------

AMENDMENT NO. 19 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

performed by it as a Financial Institution or a Company, as applicable, and
agrees to be bound by and subject to the terms of the Receivables Purchase
Agreement or Fee Letter applicable to it in such capacity or to parties thereto
generally.

Section 3. Reallocation of Capital. On the date hereof, in connection with the
amendments set forth in Section 1 hereof and in order to give effect to the
joinder of the New Purchaser Group, the parties agree that the Aggregate Capital
shall be reallocated among each Purchaser Group such that, after giving effect
to the amendments set forth in Section 1 hereof and such reallocation, the
portion of the Aggregate Capital held by each Purchaser shall be equal to its
respective Pro Rata Share of the Aggregage Capital. The Purchasers agree to make
all payments necessary to effectuate the foregoing reallocation directly among
themselves on the date hereof.

Section 4. Reaffirmation of Performance Guaranty. Provider acknowledges the
amendments to the Receivables Purchase Agreement effected hereby and reaffirms
that its obligations under each of the Performance Undertakings and each other
Transaction Document to which it is a party continue in full force and effect
with respect to the Receivables Purchase Agreement.

Section 5. Conditions to Effectiveness of Amendment. This Amendment shall become
effective as of the date hereof upon the satisfaction of the following
conditions precedent:

(a) Amendment. The Agent shall have received, on or before the date hereof,
executed counterparts of this Amendment duly executed by each of the parties
hereto.

(b) Representations and Warranties. As of the date hereof, both before and after
giving effect to this Amendment, all of the representations and warranties
contained in the Receivables Purchase Agreement and in each other Transaction
Document shall be true and correct as though made on and as of the date hereof
(and by its execution hereof, each Seller Party shall be deemed to have
represented and warranted such).

(c) No Amortization Event or Potential Amortization Event. As of the date
hereof, both before and after giving effect to this Amendment, no Amortization
Event or Potential Amortization Event shall have occurred and be continuing (and
by its execution hereof, each Seller Party shall be deemed to have represented
and warranted such).

Section 6. Miscellaneous.

(a) Effect; Ratification. The amendments set forth herein are effective solely
for the purposes set forth herein and shall be limited precisely as written, and
shall not be deemed to (i) be a consent to any amendment, waiver or modification
of any other term or condition of the Receivables Purchase Agreement or of any
other instrument or agreement referred to therein; or (ii) prejudice any right
or remedy which the Companies, the Financial Institutions or the Agent may now
have or may have in the future under or in connection with the Receivables
Purchase Agreement or any other instrument or agreement referred to therein.



--------------------------------------------------------------------------------

AMENDMENT NO. 19 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

Each reference in the Receivables Purchase Agreement to “this Agreement,”
“herein,” “hereof” and words of like import and each reference in the other
Transaction Documents to the “Receivables Purchase Agreement” or to the
“Purchase Agreement” or to the Receivables Purchase Agreement shall mean the
Receivables Purchase Agreement, as amended hereby. This Amendment shall be
construed in connection with and as part of the Receivables Purchase Agreement
and all terms, conditions, representations, warranties, covenants and agreements
set forth in the Receivables Purchase Agreement and each other instrument or
agreement referred to therein, except as herein amended, are hereby ratified and
confirmed and shall remain in full force and effect.

(b) Transaction Documents. This Amendment is a Transaction Document executed
pursuant to the Receivables Purchase Agreement and shall be construed,
administered and applied in accordance with the terms and provisions thereof.

(c) Costs, Fees and Expenses. Each Seller agrees to reimburse the Agent and the
Purchasers upon demand for all costs, fees and expenses (including the
reasonable fees and expenses of Sidley Austin LLP, counsel to the Agent and the
Purchasers and the cost of rating the Commercial Paper by independent financial
rating agencies) incurred in connection with the preparation, execution and
delivery of this Amendment.

(d) Counterparts. This Amendment may be executed in any number of counterparts,
each such counterpart constituting an original and all of which when taken
together shall constitute one and the same instrument.

(e) Severability. Any provision contained in this Amendment which is held to be
inoperative, unenforceable or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable or invalid without affecting the
remaining provisions of this Amendment in that jurisdiction or the operation,
enforceability or validity of such provision in any other jurisdiction.

(f) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.

(Signature Pages Follow)



--------------------------------------------------------------------------------

AMENDMENT NO. 19 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

DAIRY GROUP RECEIVABLES, L.P., as a Seller By:   Dairy Group Receivables GP, LLC
Its:   General Partner

DAIRY GROUP RECEIVABLES II, L.P.,

as a Seller

By:   Dairy Group Receivables GP II, LLC Its:   General Partner By:  

/s/ Tim A. Smith

Name:   Tim A. Smith Title:   President and Treasurer



--------------------------------------------------------------------------------

AMENDMENT NO. 19 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

CHARIOT FUNDING LLC, as a Company By:   JPMorgan Chase Bank, N.A. Its:  
Attorney-In-Fact By:  

/s/ Alan English

Name:   Alan English Title:   Executive Director

JPMORGAN CHASE BANK, N.A.,

as a Financial Institution, LC Participant and as Agent

By:  

/s/ Alan English

Name:   Alan English Title:   Executive Director



--------------------------------------------------------------------------------

AMENDMENT NO. 19 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

NIEUW AMSTERDAM RECEIVABLES CORPORATION, as a Company By:  

/s/ Kevin Burns

Name:   Kevin Burns Title:   President COOPERATIEVE CENTRALE RAIFFEISEN -
BOERENLEENBANK B.A.

“Rabobank International”, New York Branch,as a Financial Institution and LC

Participant

By:  

/s/ Christopher Lew

Name:   Christopher Lew Title:   Vice President By:  

/s/ Raymond Dizon

Name:   Raymond Dizon Title:   Executive Director



--------------------------------------------------------------------------------

AMENDMENT NO. 19 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

SUNTRUST BANK, as a Company, Financial Institution, LC Participant and as
SunTrust Company Agent By:  

/s/ Michael Peden

Name:   Michael Peden Title:   Vice President



--------------------------------------------------------------------------------

AMENDMENT NO. 19 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

PNC BANK, NATIONAL ASSOCIATION, as a Financial Institution, LC Participant and
LC Bank By:  

/s/ Mark S. Falcione

Name:   Mark S. Falcione Title:   Executive Vice President



--------------------------------------------------------------------------------

AMENDMENT NO. 19 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

ATLANTIC ASSET SECURITIZATION LLC, as a Company By:  

/s/ Sam Pilcer

Name:   Sam Pilcer Title:   Managing Director By:  

/s/ Kostantina Kourmpetis

Name:   Kostantina Kourmpetis Title:   Managing Director

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as a Financial Institution and LC Participant

By:  

/s/ Sam Pilcer

Name:   Sam Pilcer Title:   Managing Director By:  

/s/ Kostantina Kourmpetis

Name:   Kostantina Kourmpetis Title:   Managing Director



--------------------------------------------------------------------------------

AMENDMENT NO. 19 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

DEAN FOODS COMPANY, as Provider By:  

/s/ Tim A. Smith

Name:   Tim A. Smith Title:   Senior Vice President and Treasurer DEAN DAIRY
HOLDINGS, LLC, as a Servicer SUIZA DAIRY GROUP, LLC, as a Servicer By:  

/s/ Tim A. Smith

Name:   Tim A. Smith Title:   Senior Vice President and Treasurer ALTA-DENA
CERTIFIED DAIRY, LLC, as a Servicer BERKELEY FARMS, LLC, as a Servicer COUNTRY
FRESH, LLC, as a Servicer DEAN EAST, LLC, as a Servicer DEAN EAST II, LLC, as a
Servicer DEAN FOODS NORTH CENTRAL, LLC, as a Servicer DEAN WEST, LLC, as a
Servicer DEAN WEST II, LLC, as a Servicer GANDY'S DAIRIES, LLC, as a Servicer
GARELICK FARMS, LLC, as a Servicer By:  

/s/ Tim A. Smith

Name:   Tim A. Smith Title:   Senior Vice President and Treasurer



--------------------------------------------------------------------------------

AMENDMENT NO. 19 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

LAND-O-SUN DAIRIES, LLC, as a Servicer MAYFIELD DAIRY FARMS, LLC, as a Servicer
MIDWEST ICE CREAM COMPANY, LLC, as a Servicer MODEL DAIRY, LLC, as a Servicer
REITER DAIRY, LLC, as a Servicer SHENANDOAH’S PRIDE, LLC, as a Servicer SOUTHERN
FOODS GROUP, LLC, as a Servicer SUIZA DAIRY GROUP, LLC, as a Servicer
TUSCAN/LEHIGH DAIRIES, INC., as a Servicer VERIFINE DAIRY PRODUCTS OF SHEBOYGAN,
LLC, as a Servicer By:  

/s/ Tim A. Smith

Name:   Tim A. Smith Title:   Senior Vice President and Treasurer



--------------------------------------------------------------------------------

EXECUTION COPY

Exhibit A

Composite Copy of RPA

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

dated as of April 2, 2007

(Composite Copy Through Amendment No. 18, Dated As Of July 2, 2013

With Amendments under Amendment No. 19)*

Among

DAIRY GROUP RECEIVABLES, L.P., as a Seller,

DAIRY GROUP RECEIVABLES II, L.P., as a Seller,

THE SERVICERS,

THE COMPANIES,

THE FINANCIAL INSTITUTIONS

and

JPMORGAN CHASE BANK, N.A.

(successor by merger to Bank One, NA (Main Office Chicago)),

as Agent

*THIS COMPOSITE CONFORMED COPY HAS BEEN PREPARED USING EXECUTED COPIES OF THE
RECEIVABLES PURCHASE AGREEMENT AND THE AMENDMENTS THERETO AND HAS BEEN PREPARED
FOR CONVENIENCE OF REFERENCE ONLY. AS SUCH, IT IS NOT TO BE RELIED UPON FOR ANY
ULTIMATE DETERMINATION OF THE SUBSTANTIVE PROVISIONS OF THE RECEIVABLES PURCHASE
AGREEMENT OR THE AMENDMENTS THERETO, REFERENCE TO WHICH IS MADE FOR A STATEMENT
OF THE TERMS AND PROVISIONS THEREOF.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

         Page   ARTICLE I    PURCHASE ARRANGEMENTS   

Section 1.1

  Purchase Facility      2   

Section 1.2

  Increases      4   

Section 1.3

  Decreases      5   

Section 1.4

  Payment Requirements      6   

Section 1.5

  Obligations Several      6   

Section 1.6

  Letters of Credit      6   

Section 1.7

  Issuance of Letters of Credit; Participations      7   

Section 1.8

  Requirements for Issuance of Letters of Credit      8   

Section 1.9

  Disbursements, Reimbursement      8   

Section 1.10

  LC Collateral Account      9   

Section 1.11

  Repayment of Participation Advances      10   

Section 1.12

  Documentation      11   

Section 1.13

  Determination to Honor Drawing Request      11   

Section 1.14

  Nature of Participation and Reimbursement Obligations      11   

Section 1.15

  Indemnity      13   

Section 1.16

  Liability for Acts and Omissions      13   

Section 1.17

  Intended Tax Treatment      15    ARTICLE II    PAYMENTS AND COLLECTIONS   

Section 2.1

  Payments      15   

Section 2.2

  Collections Prior to Amortization      15   

Section 2.3

  Collections Following Amortization      17   

Section 2.4

  Application of Collections      17   

Section 2.5

  Payment Rescission      18   

Section 2.6

  Maximum Purchaser Interests      18   

Section 2.7

  Clean Up Call      19    ARTICLE III    COMPANY FUNDING   

Section 3.1

  CP Costs      19   

Section 3.2

  CP Costs Payments      19   

Section 3.3

  Calculation of Pool Company Costs      19   

Section 3.4

  Selection and Calculation of CP (Tranche) Accrual Periods      20   

 

i



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

ARTICLE IV    FINANCIAL INSTITUTION FUNDING   

Section 4.1

  Financial Institution Funding      20   

Section 4.2

  Yield Payments      21   

Section 4.3

  Selection and Continuation of Tranche Periods      21   

Section 4.4

  Financial Institution Discount Rates      22   

Section 4.5

  Suspension of the LIBO Rate      22   

Section 4.6

  Term-out Period Accounts      23    ARTICLE V    REPRESENTATIONS AND
WARRANTIES   

Section 5.1

  Representations and Warranties of the Seller Parties      25   

Section 5.2

  Financial Institution Representations and Warranties      30    ARTICLE VI   
CONDITIONS OF PURCHASES   

Section 6.1

  Conditions Precedent to Initial Incremental Purchase      31   

Section 6.2

  Conditions Precedent to All Purchases and Reinvestments      31    ARTICLE VII
   COVENANTS   

Section 7.1

  Affirmative Covenants of the Seller Parties      32   

Section 7.2

  Negative Covenants of The Seller Parties      41    ARTICLE VIII   
ADMINISTRATION AND COLLECTION   

Section 8.1

  Designation of Servicers      43   

Section 8.2

  Duties of Servicer      44   

Section 8.3

  Collection Notices      45   

Section 8.4

  Responsibilities of the Sellers      46   

Section 8.5

  Reports      46   

Section 8.6

  Servicing Fees      46    ARTICLE IX    AMORTIZATION EVENTS   

Section 9.1

  Amortization Events      46   

Section 9.2

  Remedies      49   

 

ii



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

ARTICLE X    INDEMNIFICATION   

Section 10.1

  Indemnities by the Seller Parties      50   

Section 10.2

  Increased Cost and Reduced Return      53   

Section 10.3

  Other Costs and Expenses      54   

Section 10.4

  Allocations      55   

Section 10.5

  Accounting Based Consolidation Event      55   

Section 10.6

  Required Ratings      56    ARTICLE XI    THE AGENT   

Section 11.1

  Authorization and Action      56   

Section 11.2

  Delegation of Duties      57   

Section 11.3

  Exculpatory Provisions      57   

Section 11.4

  Reliance by Agent      57   

Section 11.5

  Non-Reliance on Agent and Other Purchasers      58   

Section 11.6

  Reimbursement and Indemnification      58   

Section 11.7

  Agent in Its Individual Capacity      58   

Section 11.8

  Successor Agent      58    ARTICLE XII    ASSIGNMENTS; PARTICIPATIONS   

Section 12.1

  Assignments      59   

Section 12.2

  Participations      60   

Section 12.3

  Federal Reserve      61   

Section 12.4

  Replacement of Purchaser Groups      61    ARTICLE XIII    INTENTIONALLY
OMITTED    ARTICLE XIV    MISCELLANEOUS   

Section 14.1

  Waivers and Amendments      61   

Section 14.2

  Notices      63   

Section 14.3

  Ratable Payments      63   

Section 14.4

  Protection of Ownership Interests of the Purchasers      63   

Section 14.5

  Confidentiality      64   

Section 14.6

  Bankruptcy Petition      65   

Section 14.7

  Limitation of Liability      65   

Section 14.8

  CHOICE OF LAW      65   

Section 14.9

  CONSENT TO JURISDICTION      66   

Section 14.10

  WAIVER OF JURY TRIAL      66   

 

iii



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 14.11

  Integration; Binding Effect; Survival of Terms      66   

Section 14.12

  Counterparts; Severability; Section References      67   

Section 14.13

  JPMorgan Roles      67   

Section 14.14

  Characterization      67   

Section 14.15

  Withholding      68   

Section 14.16

  [Intentionally Omitted]      68   

Section 14.17

  Confirmation and Ratification of Terms      68   

Section 14.18

  Excess Funds      69   

Section 14.19

  Administrative Seller      69   

Section 14.20

  Joint and Several      69   

 

iv



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Exhibits and Schedules

 

Exhibit I    Definitions Exhibit II    Form of Purchase Notice Exhibit III   
Places of Business of the Seller Parties; Locations of Records; Federal Employer
Identification Number(s) Exhibit IV    Names of Collection Banks; Collection
Accounts Exhibit V    Form of Compliance Certificate Exhibit VI    Form of
Collection Account Agreement Exhibit VII    Form of Assignment Agreement
Exhibit VIII    Credit and Collection Policies Exhibit IX    Form of Letter of
Credit Application Exhibit X    Form of Monthly Report Exhibit XI    Form of
Performance Undertaking Schedule A    Commitments Schedule B    Closing
Documents Schedule C    Servicers Schedule D    Originators Schedule E    Notice
Addresses Schedule F    Top Twenty-Five Obligors Schedule G    [Reserved]
Schedule H    [Reserved]

 

v



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

This Fifth Amended and Restated Receivables Purchase Agreement, dated as of
April 2, 2007, is among Dairy Group Receivables, L.P., a Delaware limited
partnership (“Dairy Group”), Dairy Group Receivables II, L.P., a Delaware
limited partnership (“Dairy Group II” and, together with Dairy Group, the
“Sellers” and each a “Seller”), each of the parties listed on the signature
pages hereof as a Servicer (the Servicers, together with the Sellers, the
“Seller Parties,” and each a “Seller Party”), the entities listed on Schedule A
to this Agreement under the heading “Financial Institution” (together with any
of their respective successors and assigns hereunder, the “Financial
Institutions”), the entities listed on Schedule A to this Agreement under the
heading “Company” (together with any of their respective successors and assigns
hereunder, the “Companies”), PNC Bank, National Association, as issuer of
Letters of Credit (together with its successors and assigns hereunder, the “LC
Bank”), and JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main
Office Chicago)), as agent for the Purchasers hereunder or any successor agent
hereunder (together with its successors and assigns hereunder, the “Agent”).
Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.

PRELIMINARY STATEMENTS

WHEREAS, certain Seller Parties, certain Financial Institutions, certain
Companies and the Agent are parties to that certain Receivables Purchase
Agreement, dated as of June 30, 2000, as amended and restated by that certain
Amended and Restated Receivables Purchase Agreement, dated as of December 21,
2001, as further amended and restated by that certain Second Amended and
Restated Receivables Purchase Agreement, dated as of May 15, 2002 and effective
for all purposes as of March 31, 2002, as further amended and restated by that
certain Third Amended and Restated Receivables Purchase Agreement, dated as of
November 20, 2003, and as further amended and restated by that certain Fourth
Amended and Restated Receivables Purchase Agreement, dated as of March 30, 2004,
as amended by Amendment No. 1 thereto, dated as of April 5, 2004, as further
amended by Amendment No. 2 thereto, dated as of June 3, 2004, as further amended
by Amendment No. 3 thereto, dated as of August 13, 2004, as further amended by
Amendment No. 4 thereto, dated as of November 18, 2004, as further amended by
Amendment No. 5 thereto, dated as of January 3, 2005, as further amended by
Amendment No. 6 thereto, dated as of May 27, 2005, as further amended by
Amendment No. 7 thereto, dated as of April 1, 2005, as further amended by
Amendment No. 8 thereto, dated as of November 17, 2005, as further amended by
Amendment No. 9 thereto, dated as of April 27, 2006, as further amended by
Amendment No. 10 thereto, dated as of July 31, 2006, and as further amended by
Amendment No. 11 thereto, dated as of November 16, 2006 (such agreement, as so
amended and restated and amended, the “Original Agreement”).

WHEREAS, Dairy Group and Dairy Group II desire to continue to transfer and
assign Purchaser Interests to the Purchasers from time to time.



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

WHEREAS, each Company may, in its absolute and sole discretion, purchase the
Purchaser Interests from the Sellers from time to time.

WHEREAS, in the event that any Company declines to make any purchase, such
Company’s Related Financial Institutions shall, at the request of the
Administrative Seller, purchase Purchaser Interests that such Company declined
to purchase from time to time.

WHEREAS, JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main
Office Chicago)) has been requested and is willing to act as Agent on behalf of
the Companies and the Financial Institutions in accordance with the terms
hereof.

WHEREAS, the parties hereto now desire to amend and restate the Original
Agreement in its entirety to read as set forth herein.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree that, subject to satisfaction of the conditions
precedent set forth in Section 6.1 hereof, the Original Agreement is hereby
amended and restated in its entirety to read as follows:

ARTICLE II

PURCHASE ARRANGEMENTS

Section 2.1 Purchase Facility.

(a) Upon the terms and subject to the conditions hereof, each Seller may, at its
option, sell and assign Purchaser Interests to the Agent for the benefit of one
or more of the Purchasers. In accordance with the terms and conditions set forth
herein, each Company may, at its option, instruct the Agent to purchase on
behalf of such Company, or if any Company shall decline to purchase, the Agent
shall purchase, on behalf of such declining Company’s Related Financial
Institutions, Purchaser Interests from time to time in an amount not to exceed
in the aggregate for all Sellers at such time (i) in the case of each Company
and its Related Financial Institutions, the Company’s Company Purchase Limit and
(ii) in the aggregate, the lesser of (A) the Purchase Limit and (B) the
aggregate amount of the Commitments during the period from the date hereof to
but not including the Facility Termination Date.

(b) Upon the terms and subject to the conditions hereof, each Seller may, at its
option, request that the LC Bank issue or cause the issuance of Letters of
Credit, in each case subject to the terms hereof. In accordance with the terms
and conditions set forth herein, the LC Bank hereby agrees to issue Letters of
Credit in return for (and each LC Participant hereby severally agrees to make
Participation Advances in connection with any draws under such Letters of Credit
equal to such LC Participant’s LC

 

2



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Share of such draws), undivided percentage ownership interests with regard to
the Purchaser Interests from the Sellers from time to time from the date hereof
to but not including the Facility Termination Date.

(c) Notwithstanding anything set forth in this Agreement to the contrary, under
no circumstances shall any Purchaser be obligated to make any purchase or
reinvestment (including, without limitation, any Purchases deemed to have been
requested by the Sellers pursuant to Section 2.1(d)) or issue any Letters of
Credit hereunder, as applicable, if after giving effect to such Purchase:

(i) Any event has occurred and is continuing, or would result from such
purchase, issuance or reinvestment, that constitutes an Amortization Event or a
Potential Amortization Event;

(ii) The Group Capital of such Purchaser’s Purchaser Group would exceed such
Purchaser Group’s Group Capital Limit;

(iii) The Aggregate Capital plus the LC Participation Amount would exceed the
Purchase Limit;

(iv) The LC Participation Amount would exceed the lesser of (A) the aggregate of
the Maximum Available LC Commitments of the LC Participants and (B) the Maximum
LC Amount; or

(v) The Purchaser Interests would exceed the Maximum Purchaser Interest
Percentage.

The Sellers may, subject to this Section 2.1(c) and the other requirements and
conditions herein, use the proceeds of any purchase by the Purchasers hereunder
to satisfy its Reimbursement Obligation to the LC Bank and the LC Participants
(ratably, based on the outstanding amounts funded by the LC Bank and each such
LC Participant) pursuant to Section 2.9 below.

(d) In the event any Seller fails to reimburse the LC Bank for the full amount
of any drawing under any Letter of Credit on the applicable Drawing Date (out of
its own funds available therefor) pursuant to Section 2.9, then such Seller
shall, automatically (and without the requirement of any further action on the
part of any Person hereunder), be deemed to have requested an Incremental
Purchase from the Purchasers, on the terms and subject to the conditions hereof,
in an amount equal to the amount of such Reimbursement Obligation at such time.
Subject to the limitations on funding set forth in Section 2.1(c) above and the
other requirements and conditions herein, the Companies may, or if any Company
shall decline to purchase, its Related Financial Institutions shall, fund such
deemed purchase request and deliver the proceeds thereof directly to the Agent
to be immediately distributed (ratably) to the LC Bank and the applicable LC
Participants in satisfaction of such Seller’s Reimbursement Obligation pursuant
to Section 2.9 and Section 2.11 below, to the extent of amounts permitted to be
funded by such Companies or Related Financial Institutions, as applicable, at
such time, hereunder.

 

3



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(e) The Administrative Seller may, upon at least 10 Business Days’ notice to the
Agent, each Company and each Financial Institution, terminate in whole or reduce
in part, ratably among the Financial Institutions, the unused portion of the
Purchase Limit (but not below the amount that would cause the Aggregate Capital
plus the LC Participation Amount to exceed the Purchase Limit or would cause the
Group Capital of any Purchaser Group to exceed its Group Capital Limit, in each
case after giving effect to such reduction); provided that (i) any such notice
shall be irrevocable, (ii) each partial reduction of the Purchase Limit shall be
in an amount equal to $5,000,000 or an integral multiple thereof and (iii) the
aggregate of the Company Purchase Limits for all of the Companies shall also be
terminated in whole or reduced in part, ratably among the Companies, by an
amount equal to such termination or reduction in the Purchase Limit. In addition
to and without limiting any other requirements for termination, prepayment
and/or the funding of the LC Collateral Account hereunder, in the case of a
termination of this Agreement or the Purchase Limit in whole, no such
termination or reduction shall be effective unless and until the amount on
deposit in the LC Collateral Account is at least equal to the then outstanding
LC Participation Amount.

(f) Notwithstanding that SunTrust is a Company hereunder, SunTrust will not fund
its purchase of its Purchaser Interests through the issuance of Commercial Paper
and shall accordingly accrue Yield with respect to its Purchaser Interests.

Section 2.2 Increases.

The Administrative Seller shall provide the Agent with at least two Business
Days’ prior notice in a form set forth as Exhibit II hereto of each Incremental
Purchase (a “Purchase Notice”) to be made by a Seller. Each Purchase Notice
shall be subject to Section 6.2 hereof and, except as set forth below, (i) shall
be irrevocable and shall specify the requested Purchase Price (which, in the
case of the initial Incremental Purchase hereunder shall not be less than
$10,000,000 and in the case of subsequent Incremental Purchases shall not be
less than $1,000,000), (ii) the date of purchase (which, in the case of
Incremental Purchases after the initial Incremental Purchase hereunder, shall
not exceed four per calendar month), (iii) in the case of an Incremental
Purchase to be funded by any of the Financial Institutions, the requested
Discount Rate and Tranche Period and (iv) in the case of an Incremental Purchase
to be funded by any Pool Company (other than an Incremental Purchase funded by
such Pool Company substantially with Pooled Commercial Paper), the requested CP
(Tranche) Accrual Period. Following receipt of a Purchase Notice, the Agent will
promptly notify each Company of such Purchase Notice and the Agent will identify
the Companies that agree to make the purchase. If any Company declines to make a
proposed purchase, the Administrative Seller may cancel the Purchase Notice as
to all Purchasers no later than 2:00 p.m. (Chicago time) on the Business Day
immediately prior to the date of purchase specified in the Purchase Notice or,
in the absence of such a cancellation, the Incremental Purchase of the Purchaser
Interest, which such Company has declined to purchase, will

 

4



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

be made by such declining Company’s Related Financial Institutions in accordance
with the rest of this Section 1.2. If the proposed Incremental Purchase or any
portion thereof is to be made by any of the Financial Institutions, the Agent
shall send notice of the proposed Incremental Purchase to the applicable
Financial Institutions concurrently by telecopier, telex or cable specifying
(i) the date of such Incremental Purchase, which date must be at least one
Business Day after such notice is received by the applicable Financial
Institutions, (ii) each Financial Institution’s Pro Rata Share of the aggregate
Purchase Price of the Purchaser Interests the Financial Institutions in such
Financial Institution’s Purchaser Group are then purchasing and (iii) the
requested Discount Rate and Tranche Period. On the date of each Incremental
Purchase, upon satisfaction of the applicable conditions precedent set forth in
Article VI and the conditions set forth in this Section 1.2, the Companies
and/or the Financial Institutions, as applicable, shall use their reasonable
best efforts to deposit to the Facility Account, in immediately available funds,
no later than 12:00 noon (Chicago time), and in any event no later than 2:00 pm
(Chicago time), an amount equal to (i) in the case of a Company that has agreed
to make such Incremental Purchase, such Company’s Pro Rata Share of the
aggregate Purchase Price of the Purchaser Interests of such Incremental Purchase
or (ii) in the case of a Financial Institution, such Financial Institution’s Pro
Rata Share of the aggregate Purchase Price of the Purchaser Interests the
Financial Institutions in such Financial Institution’s Purchaser Group are then
purchasing. Each Financial Institution’s Commitment hereunder shall be limited
to purchasing Purchaser Interests that the Company in such Financial
Institution’s Purchaser Group has declined to purchase.

Section 2.3 Decreases. The Administrative Seller shall provide the Agent with an
irrevocable prior written notice in conformity with the Required Notice Period
(a “Reduction Notice”) of any proposed reduction of Aggregate Capital from
Collections and the Agent will promptly notify each Purchaser of such Reduction
Notice after Agent’s receipt thereof. Such Reduction Notice shall designate
(i) the date (the “Proposed Reduction Date”) upon which any such reduction of
Aggregate Capital shall occur (which date shall give effect to the applicable
Required Notice Period), and (ii) the amount of Aggregate Capital to be reduced
that shall be applied ratably to the Purchaser Interests of the Companies and
the Financial Institutions in accordance with the amount of Capital (if any)
owing to the Companies (ratably to each Company, based on the ratio of such
Company’s Capital at such time to the aggregate Capital of all the Companies at
such time), on the one hand, and the amount of Capital (if any) owing to the
Financial Institutions (ratably to each Financial Institution, based on the
ratio of such Financial Institution’s Capital at such time to the aggregate
Capital of all of the Financial Institutions at such time), on the other hand
(the “Aggregate Reduction”). Only one (1) Reduction Notice shall be outstanding
at any time. Concurrently with any reduction of Aggregate Capital pursuant to
this Section, the Sellers shall pay to the Agent, for distribution to the
applicable Purchasers, all Broken Funding Costs arising as a result of such
reduction. Without the prior written consent of the Agent, no Aggregate
Reduction will be made (x) following the occurrence of the Amortization Date or
(y) at any time any Reimbursement Obligations remain outstanding on any Letters
of Credit.

 

5



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 2.4 Payment Requirements. All amounts to be paid or deposited by any
Seller Party pursuant to any provision of this Agreement or any other
Transaction Documents shall be paid or deposited in immediately available funds
in accordance with the terms hereof. Such Seller Party shall use its reasonable
best efforts to pay or deposit all such amounts no later than 12:00 noon
(Chicago time) on the day when due. Any such payment or deposit not received by
1:00 pm (Chicago time) shall be deemed to be received on the next succeeding
Business Day. If such amounts are payable to a Purchaser, they shall be paid to
the Agent for distribution to such Purchaser at the “Payment Address” specified
for such Purchaser on Schedule A or such other address specified in writing to
the Agent. If such amounts are payable to the Agent, they shall be paid to the
Agent at 10 S. Dearborn, Chicago, Illinois 60603 until otherwise notified by the
Agent. Upon notice to the Administrative Seller, the Agent may debit the
Facility Account for all amounts due and payable hereunder. All computations of
Yield, per annum fees or discount calculated as part of any CP Costs, per annum
fees hereunder and per annum fees under any Fee Letter shall be made on the
basis of a year of 360 days for the actual number of days elapsed. If any amount
hereunder or under any other Transaction Document shall be payable on a day that
is not a Business Day, such amount shall be payable on the next succeeding
Business Day.

Section 2.5 Obligations Several. Each Financial Institution’s and LC
Participant’s obligation shall be several, such that the failure of any
Financial Institution or LC Participant to make available to any Seller any
funds in connection with any purchase hereunder or drawing under any Letter of
Credit hereunder, as the case may be, shall not relieve any other Financial
Institution or LC Participant of its obligation, if any, hereunder to make funds
available on the date of such purchase, but no Financial Institution or LC
Participant shall be responsible for the failure of any other Financial
Institution or LC Participant to make funds available in connection with any
purchase.

Section 2.6 Letters of Credit. Subject to the terms and conditions hereof, the
LC Bank shall issue or cause the issuance of Letters of Credit on behalf of the
Sellers (and, if applicable, on behalf of, or for the account of, related
Originators or Affiliates thereof in favor of such beneficiaries as such
Originators or Affiliates may elect with the consent of the applicable Seller);
provided, however, that the LC Bank will not be required to issue or cause to be
issued any Letters of Credit to the extent that after giving effect thereto the
issuance of such Letters of Credit would then cause (a) the sum of (i) the
Aggregate Capital plus (ii) the LC Participation Amount to exceed the Purchase
Limit or (b) the LC Participation Amount to exceed the aggregate of the
Commitments of the LC Participants (other than LC Participants who are
Defaulting Purchasers). All amounts drawn upon Letters of Credit shall accrue
Yield for each day such drawn amounts shall have not been reimbursed in the same
manner that Yield accrues for Financial Institutions in accordance with Article
IV.

 

6



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 2.7 Issuance of Letters of Credit; Participations.

(a) Each Seller may request the LC Bank, upon two Business Days’ prior written
notice submitted on or before 11:00 am (Chicago time), to issue a Letter of
Credit by delivering to the LC Bank (with a copy to the Agent), the LC Bank’s
form of Letter of Credit Application (the “Letter of Credit Application”),
substantially in the form of Exhibit IX attached hereto and a Purchase Notice,
substantially in the form of Exhibit II hereto, in each case completed to the
satisfaction of the LC Bank; and, such other certificates, documents and other
papers and information as the LC Bank may reasonably request. Each Seller also
has the right to give instructions and make agreements with respect to any
Letter of Credit Application and the disposition of documents, and to agree with
the LC Bank upon any amendment or extension of any Letter of Credit.

(b) Each Letter of Credit shall, among other things, (i) provide for the payment
of sight drafts or other written demands for payment when presented for honor
thereunder in accordance with the terms thereof and when accompanied by the
documents described therein and (ii) have an expiry date not later than twelve
(12) months after such Letter of Credit’s date of issuance, extension or
renewal, as the case may be, and in no event later than twelve (12) months after
the Facility Termination Date. The terms of each Letter of Credit may include
customary “evergreen” provisions providing that such Letter of Credit’s expiry
date shall automatically be extended for additional periods not to exceed twelve
(12) months unless, not less than thirty (30) days (or such longer period as may
be specified in such Letter of Credit) (the “Notice Date”) prior to the
applicable expiry date, the LC Bank delivers written notice to the beneficiary
thereof declining such extension; provided, however, that if (x) any such
extension would cause the expiry date of such Letter of Credit to occur after
the date that is twelve (12) months after the Facility Termination Date or
(y) the LC Bank determines that any condition precedent (including, without
limitation, those set forth in Section 2.1(c), Article VI or Schedule B) to
issuing such Letter of Credit hereunder (as if such Letter of Credit were then
being first issued) are not satisfied (other than any such condition requiring
the Administrative Seller or the related Seller to submit a Purchase Notice or
Letter of Credit Application in respect thereof), then the LC Bank, in the case
of clause (x) above, may (or, at the written direction of any LC Participant,
shall) or, in the case of clause (y) above, shall, use reasonable efforts in
accordance with (and to the extent permitted by) the terms of such Letter of
Credit to prevent the extension of such expiry date (including notifying the
related Seller and the beneficiary of such Letter of Credit in writing prior to
the Notice Date that such expiry date will not be so extended). Each Letter of
Credit shall be subject either to the Uniform Customs and Practice for
Documentary Credits (2007 Revision), International Chamber of Commerce
Publication No. 600, and any amendments or revisions thereof adhered to by the
LC Bank or the International Standby Practices (ISP98-International Chamber of
Commerce Publication Number 590), and any amendments or revisions thereof
adhered to by the LC Bank, as determined by the LC Bank.

(c) The LC Bank shall promptly notify the Agent and each LC Participant, at such
Person’s address for notices hereunder, of the request by a Seller for a Letter
of Credit hereunder, and shall provide the Agent and the LC Participants with
the Letter of Credit Application and Purchase Notice delivered by such Seller
pursuant to paragraph (a), above, by the close of business on the day received
or if received on a day that is not a Business Day or on any Business Day after
11:00 am (Chicago time) on such day, on the next Business Day.

 

7



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(d) Immediately upon the issuance by the LC Bank of any Letter of Credit (or any
amendment to a Letter of Credit increasing the amount thereof), the LC Bank
shall be deemed to have sold and transferred to each LC Participant, and each LC
Participant shall be deemed irrevocably and unconditionally to have purchased
and received from the LC Bank, without recourse or warranty, an undivided
interest and participation, to the extent of such LC Participant’s LC Share, in
such Letter of Credit, each drawing made thereunder and the obligations of the
related Seller hereunder with respect thereto, and any security therefor or
guaranty pertaining thereto. Upon any change in the Commitments or LC Shares of
the LC Participants pursuant to this Agreement, it is hereby agreed that, with
respect to all outstanding Letters of Credit and unreimbursed drawings
thereunder, there shall be an automatic adjustment to the participations
pursuant to this clause (d) to reflect the new LC Shares of the assignor and
assignee LC Participant or of all LC Participants with Commitments, as the case
may be. In the event that the LC Bank makes any payment under any Letter of
Credit and the related Seller shall not have reimbursed such amount in full to
the LC Bank pursuant to Section 2.9(b), each LC Participant shall be obligated
to make Participation Advances with respect to such Letter of Credit in
accordance with Section 2.9(c).

(e) With respect to each Letter of Credit, the applicable Sellers shall pay to
the LC Bank all fronting fees or similar fees as and when due and owing with
respect to such Letter of Credit in accordance with the Fee Letter (the
“Fronting Fees”). The applicable Sellers shall pay to the LC Bank, in addition
to all other amounts due hereunder, all customary expenses incurred by the LC
Bank in connection with each Letter of Credit issued by it or the maintenance
thereof and its customary drawing, amendment, renewal, extension, processing,
transfer and other applicable customary fees (collectively, “Other LC Fees”).

Section 2.8 Requirements for Issuance of Letters of Credit. Each Seller shall
authorize and direct the LC Bank to name such Seller, a related Originator or an
Affiliate thereof as the “Applicant” or “Account Party” of each Letter of Credit
issued on its behalf.

Section 2.9 Disbursements, Reimbursement.

(a) Immediately upon the issuance of each Letter of Credit, each LC Participant
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the LC Bank a participation in such Letter of Credit and each
drawing thereunder in an amount equal to such LC Participant’s LC Share of the
face amount of such Letter of Credit and the amount of such drawing,
respectively.

(b) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the LC Bank will promptly notify the Agent
and the related Seller of such request. Provided that it shall have received
such notice, the

 

8



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

related Seller shall reimburse the LC Bank for the full amount of any such
drawing (each such obligation, a “Reimbursement Obligation”) prior to (i) 2:00
p.m. (Chicago time) on each date that an amount is paid by the LC Bank under any
Letter of Credit (each such date, a “Drawing Date”), if Seller shall have
received notice of such drawing prior to 11:00 a.m. (Chicago time) on such
Drawing Date or (ii) 11:00 a.m. (Chicago time) on the Business Day immediately
following the Drawing Date (or the date on which Seller shall have received such
notice), if Seller shall have received notice of such drawing after 11:00 a.m.
(Chicago time) on the Drawing Date (or such other date). In the event the
related Seller fails to reimburse the LC Bank for the full amount of any drawing
under any Letter of Credit as and when required in accordance with the foregoing
sentence (including because the conditions precedent to a purchase deemed to
have been requested by such Seller pursuant to Section 2.1(d) to reimburse the
LC Bank shall not have been satisfied), the LC Bank will promptly notify each LC
Participant thereof. Any notice given by the LC Bank pursuant to this Section
may be oral if immediately confirmed in writing; provided that the lack of such
an immediate written confirmation shall not affect the conclusiveness or binding
effect of such oral notice.

(c) Each LC Participant shall upon any notice pursuant to Section 2.9(b) above
make available to the LC Bank an amount in immediately available funds equal to
its LC Share of the amount of the drawing (a “Participation Advance”), whereupon
the LC Participants shall each be deemed to have purchased additional Purchaser
Interests in that amount. If any LC Participant so notified fails to make
available to the LC Bank the amount of such LC Participant’s LC Share of such
amount by no later than 1:00 p.m. (Chicago time) on the Drawing Date, then
interest shall accrue on such LC Participant’s obligation to make such payment,
from the Drawing Date to the date on which such LC Participant makes such
payment (i) at a rate per annum equal to the Federal Funds Effective Rate during
the first three days following the Drawing Date and (ii) at a rate per annum
equal to the rate applicable to Capital on and after the fourth day following
the Drawing Date. The LC Bank will promptly give notice of the occurrence of the
Drawing Date, but failure of the LC Bank to give any such notice on the Drawing
Date or in sufficient time to enable any LC Participant to effect such payment
on such date shall not relieve such LC Participant from its obligation under
this Section 2.9(c), provided that such LC Participant shall not be obligated to
pay interest as provided in subclauses (i) and (ii) above until and commencing
from the date of receipt of notice from the LC Bank or the Agent of a drawing.
Each LC Participant’s Commitment to make Participation Advances shall continue
until terminated in accordance with Section 5.6 or the last to occur of any of
the following events: (A) the LC Bank ceases to be obligated to issue or cause
to be issued Letters of Credit hereunder; (B) no Letter of Credit issued
hereunder remains outstanding and uncancelled or (C) all Persons (other than a
Seller) have been fully reimbursed for all payments made under or relating to
Letters of Credit.

Section 2.10 LC Collateral Account.

(a) As a condition precedent to the obligation of the LC Bank to issue Letters
of Credit and the obligation of LC Participants to make Participation Advances,
the Administrative Seller shall have established the LC Collateral Account for
the benefit of the LC Bank and the LC Participants. The related Sellers or
Administrative Seller, as applicable, shall deposit in such LC Collateral
Account:

 

9



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(i) from and after the Facility Termination Date, the amount necessary to cash
collateralize the LC Participation Amount with respect to all outstanding
Letters of Credit until the amount of cash collateral held in the LC Collateral
Account equals 100% of the LC Participation Amount plus the amount of all LC
Fees to accrue thereon through the scheduled expiration of the related Letters
of Credit;

(ii) on or before the date of the related reduction of the Purchase Limit, the
amounts required to be deposited into the LC Collateral Account in connection
with a termination or reduction pursuant to Section 2.1(e); and

(iii) on or before the related Termination Date, the amounts required to be
deposited into the LC Collateral Account in connection with Terminating
Financial Institutions pursuant to Section 5.6.

(b) Amounts on deposit in the LC Collateral Account shall be applied by the
Agent to reimburse the LC Bank for Reimbursement Obligations for which it has
not been reimbursed or, if the Amortization Date has occurred and all Letters of
Credit have been terminated, shall be applied to satisfy other Aggregate
Unpaids. If on any Settlement Date, the balance in the LC Collateral Account
exceeds the amount required to be held therein as of such Settlement Date, then,
unless an Amortization Event or Potential Amortization Event shall exist and be
continuing, the Agent shall release such excess to the applicable Seller.

Section 2.11 Repayment of Participation Advances.

(a) Upon (and only upon) receipt by the LC Bank for its account of immediately
available funds from or for the account of the related Seller (i) in
reimbursement of any payment made by the LC Bank under a Letter of Credit with
respect to which any LC Participant has made a Participation Advance to the LC
Bank, or (ii) in payment of Yield on the additional Purchaser Interests
purchased or deemed to have been purchased in connection with any such draw, the
LC Bank will pay to each LC Participant, ratably (based on the outstanding drawn
amounts funded by each such LC Participant in respect of such Letter of Credit),
in the same funds as those received by the LC Bank; it being understood, that
the LC Bank shall retain a ratable amount of such funds that were not the
subject of any payment in respect of such Letter of Credit by any LC
Participant.

(b) If the LC Bank is required at any time to return to any Seller, or to a
trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by such Seller to the LC Bank
pursuant to this Agreement

 

10



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

in reimbursement of a payment made under the Letter of Credit or interest or fee
thereon, each LC Participant shall, on demand of the LC Bank, forthwith return
to the LC Bank the amount of its LC Share of any amounts so returned by the LC
Bank plus interest at the Federal Funds Effective Rate, from the date the
payment was first made to such LC Participant through, but not including, the
date the payment is returned by such LC Participant.

Section 2.12 Documentation. Each Seller agrees to be bound by the terms of the
Letter of Credit Application and by the LC Bank’s interpretations of any Letter
of Credit issued for such Seller and by the LC Bank’s written regulations and
customary practices relating to letters of credit, though the LC Bank’s
interpretation of such regulations and practices may be different from the
Seller’s own. In the event of a conflict between the Letter of Credit
Application and this Agreement, this Agreement shall govern. It is understood
and agreed that, except in the case of gross negligence or willful misconduct by
the LC Bank, the LC Bank shall not be liable for any error, negligence and/or
mistakes, whether of omission or commission, in following any Seller’s
instructions or those contained in the Letters of Credit or any modifications,
amendments or supplements thereto.

Section 2.13 Determination to Honor Drawing Request. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the LC Bank shall be responsible only to determine that the documents
and certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.

Section 2.14 Nature of Participation and Reimbursement Obligations. Each LC
Participant’s obligation in accordance with this Agreement to make Participation
Advances as a result of a drawing under a Letter of Credit, and the obligations
of the Seller to reimburse the LC Bank upon a draw under a Letter of Credit,
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Article I under all circumstances,
including the following circumstances:

(a) any set-off, counterclaim, recoupment, defense or other right which such LC
Participant may have against the LC Bank, the Agent, the Purchasers, the Seller
Parties or any other Person for any reason whatsoever;

(b) the failure of the related Seller or any other Person to comply with the
conditions set forth in this Agreement for the making of a purchase,
reinvestments, requests for Letters of Credit or otherwise, it being
acknowledged that such conditions are not required for the making of
Participation Advances hereunder;

(c) any lack of validity or enforceability of any Letter of Credit or any
set-off, counterclaim, recoupment, defense or other right which a Seller, an
Originator or any Affiliate thereof on behalf of which a Letter of Credit has
been issued may have against the LC Bank, the Agent, any Purchaser or any other
Person for any reason whatsoever;

 

11



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(d) any claim of breach of warranty that might be made by any Seller Party, the
LC Bank or any LC Participant against the beneficiary of a Letter of Credit, or
the existence of any claim, set-off, defense or other right which any Seller
Party, the LC Bank or any LC Participant may have at any time against a
beneficiary, any successor beneficiary or any transferee of any Letter of Credit
or the proceeds thereof (or any Persons for whom any such transferee may be
acting), the LC Bank, any LC Participant, the Agent, any Purchaser or any other
Person, whether in connection with this Agreement, the transactions contemplated
herein or any unrelated transaction (including any underlying transaction
between any Seller Party or any Affiliate of any Seller Party and the
beneficiary for which any Letter of Credit was procured);

(e) the lack of power or authority of any signer of, or lack of validity,
sufficiency, accuracy, enforceability or genuineness of, any draft, demand,
instrument, certificate or other document presented under any Letter of Credit,
or any such draft, demand, instrument, certificate or other document proving to
be forged, fraudulent, invalid, defective or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect, even if the Agent
or the LC Bank has been notified thereof;

(f) payment by the LC Bank under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit other than as a result of the gross negligence or
willful misconduct of the LC Bank;

(g) the solvency of, or any acts or omissions by, any beneficiary of any Letter
of Credit, or any other Person having a role in any transaction or obligation
relating to a Letter of Credit, or the existence, nature, quality, quantity,
condition, value or other characteristic of any property or services relating to
a Letter of Credit;

(h) any failure by the LC Bank or any of the LC Bank’s Affiliates to issue any
Letter of Credit in the form requested by the related Seller, unless the LC Bank
has received written notice from such Seller of such failure within three
Business Days after the LC Bank shall have furnished such Seller a copy of such
Letter of Credit and such error is material and no drawing has been made thereon
prior to receipt of such notice;

(i) any Material Adverse Effect on any Seller, any Originator or any Affiliates
thereof;

(j) any breach of this Agreement or any Transaction Document by any party
thereto;

 

12



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(k) the occurrence or continuance of any bankruptcy, insolvency, reorganization
or similar proceeding with respect to any Seller, any Originator or any
Affiliate thereof;

(l) the fact that an Amortization Event or a Potential Amortization Event shall
have occurred and be continuing;

(m) the fact that this Agreement or the obligations of any Seller Party
hereunder shall have been terminated; and

(n) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

Section 2.15 Indemnity. In addition to other amounts payable hereunder, each
Seller Party hereby agrees to protect, indemnify, pay and save harmless the
Agent, the LC Bank, each LC Participant and any of the LC Bank’s Affiliates that
have issued a Letter of Credit from and against any and all claims, demands,
liabilities, damages, taxes, penalties, interest, judgments, losses, costs,
charges and expenses (including reasonable attorneys’ fees) which the Agent, the
LC Bank, any LC Participant or any of their respective Affiliates may incur or
be subject to as a consequence, direct or indirect, of the issuance of any
Letter of Credit, except to the extent resulting from (a) the gross negligence
or willful misconduct of the party to be indemnified as determined by a final
judgment of a court of competent jurisdiction or (b) the wrongful dishonor by
the LC Bank of a proper demand for payment made under any Letter of Credit,
except if such dishonor resulted from any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto Governmental Authority
(all such acts or omissions herein called “Governmental Acts”).

Section 2.16 Liability for Acts and Omissions.

(a) As between the Seller Parties, on the one hand, and the Agent, the LC Bank,
the LC Participants and the Purchasers, on the other, the Seller Parties assume
all risks of the acts and omissions of, or misuse of any Letter of Credit by,
the respective beneficiaries of such Letter of Credit. In furtherance and not in
limitation of the respective foregoing, none of the Agent, the LC Bank, the LC
Participants or the Purchasers shall be responsible for: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for an issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the LC Bank or any LC
Participant shall have been notified thereof); (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) the failure of the beneficiary of any such Letter of Credit,
or any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of any Seller Party against any

 

13



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Seller Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, electronic mail, cable,
telegraph, telex, facsimile or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Agent, the LC Bank, the LC Participants
and the Purchasers, including any Governmental Acts, and none of the above shall
affect or impair, or prevent the vesting of, any of the LC Bank’s rights or
powers hereunder. Nothing in the preceding sentence shall relieve the LC Bank
from liability for its gross negligence or willful misconduct, as determined by
a final non-appealable judgment of a court of competent jurisdiction, in
connection with actions or omissions described in such clauses (i) through
(viii) of such sentence. In no event shall the Agent, the LC Bank, the LC
Participants or the Purchasers or their respective Affiliates, be liable to any
Seller Party or any other Person for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.

(b) Without limiting the generality of the foregoing, the Agent, the LC Bank,
the LC Participants and the Purchasers and each of its Affiliates (i) may rely
on any written communication believed in good faith by such Person to have been
authorized or given by or on behalf of the applicant for a Letter of Credit;
(ii) may honor any presentation if the documents presented appear on their face
to comply with the terms and conditions of the relevant Letter of Credit;
(iii) may honor a previously dishonored presentation under a Letter of Credit,
whether such dishonor was pursuant to a court order, to settle or compromise any
claim of wrongful dishonor, or otherwise, and shall be entitled to reimbursement
to the same extent as if such presentation had initially been honored, together
with any interest paid by the LC Bank or its Affiliates; (iv) may honor any
drawing that is payable upon presentation of a statement advising negotiation or
payment, upon receipt of such statement (even if such statement indicates that a
draft or other document is being delivered separately), and shall not be liable
for any failure of any such draft or other document to arrive, or to conform in
any way with the relevant Letter of Credit; (v) may pay any paying or
negotiating bank claiming that it rightfully honored under the laws or practices
of the place where such bank is located; and (vi) may settle or adjust any claim
or demand made on the Agent, the LC Bank, the LC Participants or the Purchasers
or their respective Affiliates, in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and may honor any
drawing in connection with any Letter of Credit that is the subject of such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.

 

14



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(c) In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by the LC Bank under or
in connection with any Letter of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction, shall not put the LC Bank under
any resulting liability to any Seller Party, any LC Participant or any other
Person.

Section 2.17 Intended Tax Treatment. All parties to this Agreement covenant and
agree to treat any purchase of Purchaser Interests and any drawing on a Letter
of Credit under this Agreement as debt for all federal income tax purposes. All
parties to this Agreement agree not to take any position on any tax return
inconsistent with the foregoing.

ARTICLE III

PAYMENTS AND COLLECTIONS

Section 3.1 Payments. Notwithstanding any limitation on recourse contained in
this Agreement, the Sellers shall immediately pay to the Agent or the LC Bank,
as applicable, when due, for the account of the Agent, the LC Bank or the
relevant Purchaser or Purchasers on a full recourse basis, (i) such fees as set
forth in each Fee Letter (which fees collectively shall be sufficient to pay all
fees owing to the Financial Institutions and other Funding Sources), (ii) all CP
Costs, (iii) all amounts payable as Yield, (iv) all amounts payable as Deemed
Collections (which shall be immediately due and payable by the Sellers and
applied to reduce outstanding Aggregate Capital hereunder in accordance with
Sections 2.2 and 2.3 hereof), (v) all amounts required pursuant to Section 2.6,
(vi) all amounts payable pursuant to Article X, if any, (vii) all Servicer costs
and expenses, including the Servicing Fee, in connection with servicing,
administering and collecting the Receivables, (viii) all Broken Funding Costs
(any request for reimbursement of which shall be accompanied by a certificate in
reasonable detail demonstrating the reasonable calculation of any such amount),
(ix) all Default Fees and (x) all Reimbursement Obligations (collectively, the
“Obligations”). If any Person fails to pay any of the Obligations (other than
the Default Fee) when due, such Person agrees to pay, on demand, the Default Fee
in respect thereof until paid. Notwithstanding the foregoing, no provision of
this Agreement or any Fee Letter shall require the payment or permit the
collection of any amounts hereunder in excess of the maximum permitted by
applicable law. If at any time any Seller receives any Collections or is deemed
to receive any Collections, such Seller shall immediately pay such Collections
or Deemed Collections to the applicable Servicer for application in accordance
with the terms and conditions hereof and, at all times prior to such payment,
such Collections or Deemed Collections shall be held in trust by such Seller for
the exclusive benefit of the Purchasers and the Agent.

Section 3.2 Collections Prior to Amortization. Prior to the Amortization Date,
any Collections and/or Deemed Collections received by each Servicer shall be set
aside and held in trust by such Servicer for the benefit of the Agent and the
Purchasers for the

 

15



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

payment of any accrued and unpaid Aggregate Unpaids or for a Reinvestment as
provided in this Section 2.2. If at any time any Collections and/or Deemed
Collections are received by any Servicer prior to the Amortization Date,
(i) such Servicer shall deposit any amounts required to be deposited by its
related Seller or Sellers to the LC Collateral Account pursuant to Section 2.10,
shall set aside the Termination Percentage (hereinafter defined) of Collections
and/or Deemed Collections evidenced by the Purchaser Interests of each
Terminating Financial Institution and of each Company in a Terminating Financial
Institution’s Purchaser Group, shall set aside Collections to be used to effect
any Aggregate Reduction in accordance with Section 1.3 and shall set aside
amounts necessary to pay Obligations due on the next succeeding Settlement Date
and (ii) each Seller hereby requests and the Purchasers (other than any
Terminating Financial Institutions and, to the extent applicable, any Company in
a Terminating Financial Institution’s Purchaser Group) hereby agree to make,
simultaneously with such receipt, a reinvestment (each a “Reinvestment”) with
that portion of the balance of each and every Collection and Deemed Collection
received by any Servicer that is part of any Purchaser Interest (other than any
Purchaser Interests of Terminating Financial Institutions and, to the extent
applicable, of any Company in a Terminating Financial Institution’s Purchaser
Group), such that after giving effect to such Reinvestment, the amount of
Capital of such Purchaser Interest immediately after such receipt and
corresponding Reinvestment shall be equal to the amount of Capital immediately
prior to such receipt (but giving effect to any ratable reduction thereof
pursuant to application of an Aggregate Reduction); provided, however, that if,
after giving effect to any such Reinvestment, the Aggregate Capital plus the
Adjusted LC Participation Amount would exceed the Purchase Limit then in effect,
then the Servicers shall instead set aside and hold in trust for the Agent (for
the benefit of the Purchasers), and shall, at the request of the Agent,
segregate in a separate account approved by the Agent, a portion of such
Collections and Deemed Collections that, together with the other Collections and
Deemed Collections set aside pursuant to this paragraph, shall equal the amount
necessary to cause the Aggregate Capital plus the Adjusted LC Participation
Amount to not exceed such Purchase Limit (determined as if such Collections and
Deemed Collections set aside had been applied to reduce the Aggregate Capital at
such time), which amount shall be applied in accordance with Section 2.3 as an
Aggregate Reduction in respect of Aggregate Capital on the following Settlement
Date. On each Settlement Date prior to the occurrence of the Amortization Date,
the Servicers shall remit to the Agent’s or applicable Purchaser’s account the
amounts set aside during the preceding Settlement Period that have not been
subject to a Reinvestment or applied in respect of an Aggregate Reduction and
apply such amounts (if not previously paid in accordance with Section 2.1)
first, to reduce unpaid CP Costs, Yield and other Obligations and second, to
reduce the Capital of all Purchaser Interests of Terminating Financial
Institutions and, to the extent applicable, of each Company in a Terminating
Financial Institution’s Purchaser Group, applied ratably to such Terminating
Financial Institution and each such Company according to its respective
Termination Percentage. If such Capital, CP Costs, Yield and other Obligations
shall be reduced to zero, any additional Collections received by any Servicer
(i) if applicable, shall be remitted to the Agent’s or applicable Purchaser’s
account to the extent required to fund any Aggregate Reduction on such
Settlement Date, (ii) shall be

 

16



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

deposited into the LC Collateral Account until all amounts required to be
deposited to the LC Collateral Amount in accordance with Section 2.10 have been
deposited therein, and (iii) any balance remaining thereafter shall be remitted
from such Servicer to the Sellers on such Settlement Date. Such Servicer shall
use its reasonable best efforts to remit all deposit amounts to the Agent’s or
applicable Purchaser’s account no later than 12:00 noon (Chicago time) on such
Settlement Date. Any such amounts not received by Agent or the applicable
Purchaser by 1:00 pm (Chicago time) shall be deemed to be received on the next
succeeding Business Day. Each Terminating Financial Institution and each Company
in such Terminating Financial Institution’s Purchaser Group shall be allocated a
ratable portion of Collections from its Termination Date until, with respect to
a Terminating Financial Institution, such Terminating Financial Institution’s
Capital, if any, shall be paid in full and, with respect to a related Company
(i) if any Related Financial Institution with respect to such Company continues
to exist, the Capital of such Company is equal to the Company Purchase Limit (as
reduced pursuant to Section 4.6(a)) of such Company or (ii) if there are no
Related Financial Institutions with respect to such Company, the Capital of such
Company shall be paid in full. The applicable ratable portion shall be
calculated, with respect to any Terminating Financial Institution or applicable
Company, on the Termination Date of each Terminating Financial Institution or
applicable Company as a percentage equal to (i) the Capital of such Terminating
Financial Institution or applicable Company outstanding on its Termination Date,
divided by (ii) the Aggregate Capital outstanding on such Termination Date (the
“Termination Percentage”). Each Terminating Financial Institution’s and
applicable Company’s Termination Percentage shall remain constant prior to the
Amortization Date. On and after the Amortization Date, each Termination
Percentage shall be disregarded, and each Terminating Financial Institution’s
and each applicable Company’s Capital shall be reduced ratably with all
Financial Institutions and Companies in accordance with Section 2.3.

Section 3.3 Collections Following Amortization. On the Amortization Date and on
each day thereafter, the Servicers shall set aside and hold in trust, for the
holder of each Purchaser Interest, all Collections received on such day and an
additional amount for the payment of any accrued and unpaid Aggregate Unpaids
owed by the Sellers and not previously paid by the Sellers in accordance with
Section 2.1. On and after the Amortization Date, the Servicers shall, at any
time upon the request from time to time by (or pursuant to standing instructions
from) the Agent (i) remit to the Agent’s or applicable Purchaser’s account the
amounts set aside pursuant to the preceding sentence, (ii) apply such amounts to
reduce the Capital associated with each such Purchaser Interest and any other
Aggregate Unpaids and (iii) deposit any amounts required to be deposited by its
related Seller or Sellers to the LC Collateral Account pursuant to Section 2.10.

Section 3.4 Application of Collections. If there shall be insufficient funds on
deposit for the Servicers to distribute funds in payment in full of the
aforementioned amounts pursuant to Section 2.2 or 2.3 (as applicable), the
Servicers shall distribute funds to the applicable payee:

 

17



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

first, to the payment of each Servicer’s reasonable actual out-of-pocket costs
and expenses in connection with servicing, administering and collecting the
Receivables, including the Servicing Fee, provided no Seller nor any of its
Affiliates is then acting as a Servicer,

second, to the reimbursement of the Agent’s and the Purchasers’ costs of
collection and enforcement of this Agreement,

third, ratably to the payment of all accrued and unpaid fees under the Fee
Letters, CP Costs and Yield,

fourth, (to the extent applicable) to the ratable reduction of the Aggregate
Capital,

fifth, for the ratable payment of all other unpaid Obligations, provided that to
the extent such Obligations relate to the payment of Servicer costs and
expenses, including the Servicing Fee, when any Seller or any of its Affiliates
is acting as a Servicer, such costs and expenses will not be paid until clause
seventh hereof,

sixth, to the LC Collateral Account any amounts required to be deposited therein
pursuant to Section 2.10,

seventh, to pay all Servicer costs and expenses, including the Servicing Fee, to
the extent not paid under clause fifth hereof, and

eighth, after the Aggregate Unpaids have been indefeasibly reduced to zero, to
the Administrative Seller for ratable distribution to the Sellers.

Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth in Section 2.4 above, shall be shared ratably (within each
priority) among the Agent and the Purchasers in accordance with the amount of
such Aggregate Unpaids owing to each of them in respect of each such priority.

Section 3.5 Payment Rescission. No payment of any of the Aggregate Unpaids shall
be considered paid or applied hereunder to the extent that, at any time, all or
any portion of such payment or application is rescinded by application of law or
judicial authority, or must otherwise be returned or refunded for any reason.
Each Seller shall remain obligated for the amount of any payment or application
so rescinded, returned or refunded, and shall promptly pay to the Agent (for
application to the Person or Persons who suffered such rescission, return or
refund) the full amount thereof, plus the Default Fee from the date of any such
rescission, return or refunding.

Section 3.6 Maximum Purchaser Interests. Each Seller shall ensure that the
Purchaser Interests of the Purchasers shall at no time exceed in the aggregate a
percentage equal to (x) 100%, multiplied by (y) the LC Adjustment Percentage
(the “Maximum Purchaser Interest Percentage”). If the aggregate of the Purchaser
Interests of the Purchasers exceeds the Maximum Purchaser Interest Percentage,
the Sellers shall pay to the Purchasers (ratably based on the ratio of each
Purchaser’s Capital at such time to

 

18



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

the Aggregate Capital at such time) within one (1) Business Day an amount to be
applied to reduce the Aggregate Capital, such that after giving effect to such
payment the aggregate of the Purchaser Interests equals or is less than the
Maximum Purchaser Interest Percentage.

Section 3.7 Clean Up Call. In addition to the Sellers’ rights pursuant to
Section 1.3, the Sellers shall have the right, upon two Business Days’ prior
written notice to the Agent and the Purchasers, at any time following the
reduction of the Aggregate Capital to a level that is less than 20.0% of the
Purchase Limit hereunder, to repurchase from the Purchasers all, but not less
than all, of the then outstanding Purchaser Interests. The purchase price in
respect thereof shall be an amount equal to the Aggregate Unpaids (including any
Broken Funding Costs arising as a result of such repurchase) through the date of
such repurchase, payable in immediately available funds. Such repurchase shall
be without representation, warranty or recourse of any kind by, on the part of,
or against any Purchaser or the Agent.

ARTICLE IV

COMPANY FUNDING

Section 4.1 CP Costs. Except as otherwise provided in Section 1.1(f), the
Sellers shall pay CP Costs with respect to the Capital associated with each
Purchaser Interest of the Companies for each day that any Capital in respect of
any such Purchaser Interest is outstanding. Each Purchaser Interest of any Pool
Company funded substantially with Pooled Commercial Paper will accrue CP Costs
each day on a pro rata basis, based upon the percentage share the Capital in
respect of such Purchaser Interest represents in relation to all assets held by
the applicable Pool Company and funded substantially with Pooled Commercial
Paper. Each Purchaser Interest of any Pool Company not funded substantially with
Pooled Commercial Paper shall accrue CP Costs for each day during its CP
(Tranche) Accrual Period at the rate determined in accordance with the
definition of “Company Costs” set forth in Exhibit I.

Section 4.2 CP Costs Payments. On each Settlement Date, the Sellers shall pay to
the applicable Company an aggregate amount equal to all accrued and unpaid CP
Costs in respect of the Capital associated with all Purchaser Interests of such
Company due and payable on such Settlement Date.

Section 4.3 Calculation of Pool Company Costs. On the third Business Day
immediately preceding each Settlement Date, each Pool Company shall calculate
the aggregate amount of its Company Costs with respect to all Purchaser
Interests funded substantially with Pooled Commercial Paper for the applicable
CP (Pool) Accrual Period and shall notify the Administrative Seller of such
aggregate amount of such Company Costs due and payable on such Settlement Date.

 

19



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 4.4 Selection and Calculation of CP (Tranche) Accrual Periods.

(a) In the case of Purchaser Interests of each Pool Company, the Administrative
Seller shall (and following the occurrence and during the continuance of a
Potential Amortization Event or an Amortization Event, shall with consultation
from, and approval by, each Pool Company), from time to time request CP
(Tranche) Accrual Periods for the Purchaser Interests of each Pool Company other
than those funded substantially with Pooled Commercial Paper, provided, that
(i) the consent of the Agent and each Purchaser shall be required, (ii) the
Administrative Seller must elect CP (Tranche) Accrual Periods for all Purchaser
Interests of each Pool Company, such that after giving effect to such election,
no Purchaser Interest of any Pool Company is funded with Pooled Commercial Paper
and (iii) the Administrative Seller may only make such election once hereunder.

(b) The Administrative Seller or the applicable Company, upon notice to and
consent by the other received at least three (3) Business Days prior to the end
of a CP (Tranche) Accrual Period (the “Terminating CP Tranche”) for any
Purchaser Interest, may, effective on the last day of the Terminating CP
Tranche: (i) divide any such Purchaser Interest into multiple Purchaser
Interests, (ii) combine any such Purchaser Interest with one or more other
Purchaser Interests that have a Terminating CP Tranche ending on the same day as
such Terminating CP Tranche or (iii) combine any such Purchaser Interest with a
new Purchaser Interest (other than a Purchaser Interest funded substantially
with Pooled Commercial Paper) to be purchased on the day such Terminating CP
Tranche ends, provided, that in no event may a Purchaser Interest of any
Purchasers be combined with a Purchaser Interest of any other Purchaser.

(c) The Administrative Seller shall, at least three (3) Business Days prior to
the expiration of any Terminating CP Tranche, give the applicable Company (or
its agent) irrevocable notice of the new CP (Tranche) Accrual Period associated
with such Terminating CP Tranche and the amount of Capital to be allocated to
such new CP (Tranche) Accrual Period. The Administrative Seller shall use its
reasonable best efforts to give such notice such that the applicable Company (or
its agent) receives it no later than 12:00 noon (Chicago time) on the day such
request is being made. Any such request not received by the applicable Company
by 1:00 pm (Chicago time) shall be deemed to be received on the next succeeding
Business Day.

ARTICLE V

FINANCIAL INSTITUTION FUNDING

Section 5.1 Financial Institution Funding. Each Purchaser Interest of the
Financial Institutions shall accrue Yield for each day during its Tranche Period
at either the LIBO Rate or the Alternate Base Rate in accordance with the terms
and conditions hereof. Until the Administrative Seller gives notice to the Agent
of another Discount Rate in accordance with Section 4.4, the initial Discount
Rate for any Purchaser Interest transferred to the Financial Institutions
pursuant to the terms and conditions hereof shall be the Alternate Base Rate. If
any Purchaser Interest of any Company is assigned or transferred to, or funded
by, any Funding Source of such Company pursuant to any Funding Agreement or to
or by any other Person, each such Purchaser Interest so

 

20



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

assigned, transferred or funded shall each be deemed to have a new Tranche
Period commencing on the date of any such transfer or funding and shall accrue
Yield for each day during its Tranche Period at either the LIBO Rate or the
Alternate Base Rate in accordance with the terms and conditions hereof as if
each such Purchaser Interest was held by a Financial Institution, and with
respect to each such Purchaser Interest, the transferee thereof or lender with
respect thereto shall be deemed to be a Financial Institution in the
transferring Company’s Purchaser Group for purposes hereof; provided that until
the Administrative Seller gives notice to the Agent of another Discount Rate in
accordance with Section 4.4, the initial Discount Rate for any Purchaser
Interest so transferred shall be the Alternate Base Rate.

Section 5.2 Yield Payments. On the Settlement Date for each Purchaser Interest
of the Financial Institutions, the Sellers shall pay to the applicable Financial
Institutions an aggregate amount equal to the accrued and unpaid Yield for the
entire Tranche Period of each such Purchaser Interest in accordance with Article
II.

Section 5.3 Selection and Continuation of Tranche Periods.

(a) In the case of Purchaser Interests of any Financial Institution in the
Purchaser Group of the JPMorgan Company, the Administrative Seller shall (and
following the occurrence and during the continuance of a Potential Amortization
Event or an Amortization Event, shall with consultation from, and approval by,
the applicable Financial Institution), from time to time request Tranche Periods
for the Purchaser Interests of such Financial Institutions. In the case of
Purchaser Interests of any Financial Institution in a Purchaser Group which
includes SunTrust or PNC, each Tranche Period for such Purchaser Interests shall
be determined pursuant to clause (1) of the definition of Tranche Period. In the
case of Purchaser Interests of any Financial Institution in any other Purchaser
Group, the Administrative Seller shall, with consultation from, and approval by,
the applicable Financial Institution (such approval not to be unreasonably
withheld), from time to time request Tranche Periods for the Purchaser Interests
of such Financial Institution. Notwithstanding the foregoing provisions of this
Section 4.3(a), if at any time any Financial Institution (other than any
Financial Institution in a Purchaser Group which includes SunTrust or PNC) shall
have a Purchaser Interest, the Administrative Seller shall always request
Tranche Periods such that at least one Tranche Period shall end on the date
specified in clause (A) of the definition of Settlement Date.

(b) Except as otherwise set forth in Section 4.3(a), the Administrative Seller
or the applicable Financial Institution, upon notice to and consent by the other
received at least three (3) Business Days prior to the end of a Tranche Period
(the “Terminating Tranche”) for any Purchaser Interest, may, effective on the
last day of the Terminating Tranche: (i) divide any such Purchaser Interest into
multiple Purchaser Interests, (ii) combine any such Purchaser Interest with one
or more other Purchaser Interests that have a Terminating Tranche ending on the
same day as such Terminating Tranche or (iii) combine any such Purchaser
Interest with a new Purchaser Interest to be purchased on the day such
Terminating Tranche ends, provided, that in no event may a Purchaser Interest of
any Purchasers be combined with a Purchaser Interest of any other Purchaser.

 

21



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 5.4 Financial Institution Discount Rates. The Administrative Seller may
select the LIBO Rate or the Alternate Base Rate for each Purchaser Interest of
the Financial Institutions. The Administrative Seller shall: (i) at least three
(3) Business Days prior to the expiration of any Terminating Tranche with
respect to which the LIBO Rate is being requested as a new Discount Rate and
(ii) at least one (1) Business Day prior to the expiration of any Terminating
Tranche with respect to which the Alternate Base Rate is being requested as a
new Discount Rate, give the applicable Financial Institution irrevocable notice
of the new Discount Rate for the Purchaser Interest associated with such
Terminating Tranche. The Administrative Seller shall use its reasonable best
efforts to give such notice such that the applicable Financial Institution
receives it no later than 12:00 noon (Chicago time) on the day such request is
being made. Any such request not received by the applicable Financial
Institution by 1:00 pm (Chicago time) shall be deemed to be received on the next
succeeding Business Day. Until the Administrative Seller gives notice to the
applicable Financial Institution of another Discount Rate, the initial Discount
Rate for any Purchaser Interest transferred to the Financial Institutions
pursuant to the terms and conditions hereof (or transferred to, or funded by,
any Funding Source pursuant to any Funding Agreement or to or by any other
Person) shall be the Alternate Base Rate.

Section 5.5 Suspension of the LIBO Rate.

(a) If any Financial Institution notifies the Agent that it has determined that
funding its Pro Rata Share of the Purchaser Interests of the Financial
Institutions in such Financial Institution’s Purchaser Group at the LIBO Rate
would violate any applicable law, rule, regulation or directive of any
governmental or regulatory authority, whether or not having the force of law, or
that (i) deposits of a type and maturity appropriate to match fund its Purchaser
Interests at the LIBO Rate are not available or (ii) the LIBO Rate does not
accurately reflect the cost of acquiring or maintaining a Purchaser Interest at
the LIBO Rate, then the Agent shall suspend the availability of the LIBO Rate
for the Financial Institutions in such Financial Institution’s Purchaser Group
and require Seller to select the Alternate Base Rate for any Purchaser Interest
funded by the Financial Institutions in such Financial Institution’s Purchaser
Group accruing Yield at the LIBO Rate.

(b) If less than all of the Financial Institutions in such Financial
Institution’s Purchaser Group give a notice to the Agent pursuant to
Section 4.5(a), each Financial Institution which gave such a notice shall be
obliged, at the request of the Administrative Seller, the Company in such
Financial Institution’s Purchaser Group or the Agent, to assign all of its
rights and obligations hereunder to (i) another Financial Institution in such
Financial Institution’s Purchaser Group or (ii) another funding entity nominated
by the Administrative Seller or the Agent that is acceptable to the Company in
such Financial Institution’s Purchaser Group and willing to participate in this
Agreement through the Liquidity Termination Date in the place of such notifying
Financial

 

22



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Institution; provided that (i) the notifying Financial Institution receives
payment in full, pursuant to an Assignment Agreement, of an amount equal to such
notifying Financial Institution’s Pro Rata Share of the Capital and Yield owing
to all of the Financial Institutions in such Financial Institution’s Purchaser
Group and all accrued but unpaid fees and other costs and expenses payable in
respect of its Pro Rata Share of the Purchaser Interests of the Financial
Institutions in such Financial Institution’s Purchaser Group, and (ii) the
replacement Financial Institution otherwise satisfies the requirements of
Section 12.1(b).

Section 5.6 Term-out Period Accounts.

(a) The Administrative Seller may request one or more 364-day extensions of the
Liquidity Termination Date then in effect by giving written notice of such
request to the Agent (each such notice an “Extension Notice”) at least 90 days
prior to the Liquidity Termination Date then in effect. After the Agent’s
receipt of any Extension Notice, the Agent shall promptly advise each Financial
Institution of such Extension Notice. Each Financial Institution may, in its
sole discretion, by a written irrevocable notice (a “Consent Notice”) given to
the Agent on or prior to the 30th day prior to the Liquidity Termination Date
then in effect (such period from the date of the Extension Notice to such 30th
day being referred to herein as the “Consent Period”), consent to such extension
of such Liquidity Termination Date; provided, however, that such extension shall
not be effective with respect to a Financial Institution if such Financial
Institution: (i) notifies the Agent during the Consent Period that such
Financial Institution does not wish to consent to such extension or (ii) fails
to respond to the Agent within the Consent Period (each Financial Institution
that does not wish to consent to such extension or fails to respond to the Agent
within the Consent Period is herein referred to as a “Nonrenewing Financial
Institution”). If at the end of the Consent Period, there is no Nonrenewing
Financial Institution then, the Liquidity Termination Date shall be irrevocably
extended until the date that is 364 days after the Liquidity Termination Date
then in effect. If at the end of the Consent Period there is a Nonrenewing
Financial Institution, then unless such Nonrenewing Financial Institution
assigns its rights and obligations hereunder pursuant to Section 4.6(b) (each
such Nonrenewing Financial Institution whose rights and obligations under this
Agreement and the other applicable Transaction Documents are not so assigned is
herein referred to as a “Terminating Financial Institution”), the then existing
Liquidity Termination Date shall be extended for an additional 364 days with
respect to all Financial Institutions other than the Terminating Financial
Institution; provided, however, that (i) the Purchase Limit shall be reduced on
the Termination Date applicable to each Terminating Financial Institution by an
aggregate amount equal to the Terminating Commitment Availability of each
Terminating Financial Institution and shall thereafter continue to be reduced by
amounts equal to any reduction in the Capital of any Terminating Financial
Institution (after application of Collections pursuant to Sections 2.2 and 2.3),
(ii) the Company Purchase Limit of each Company shall be reduced by the
aggregate amount of the Terminating Commitment Amount of each Terminating
Financial Institution in such Company’s Purchaser Group, (iii) the Commitment of
each Terminating Financial Institution shall be reduced to zero on the
Termination Date applicable to such Terminating Financial

 

23



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Institution and (iv) on or before the related Termination Date for any LC
Participant, the Seller Parties shall deposit into the LC Collateral Account an
amount equal to such LC Participant’s LC Share of the LC Participation Amount.
Upon reduction to zero of the Capital of all of the Purchaser Interests of a
Terminating Financial Institution (after application of Collections thereto
pursuant to Sections 2.2 and 2.3) all rights and obligations of such Terminating
Financial Institution hereunder shall be terminated and such Terminating
Financial Institution shall no longer be a “Financial Institution”; provided,
however, that the provisions of Article X shall continue in effect for its
benefit with respect to Purchaser Interests held by such Terminating Financial
Institution prior to its termination as a Financial Institution. Notwithstanding
the foregoing, any Terminating Financial Institution that was an LC Participant
shall (A) remain obligated to make Participation Advances in respect of any
Letters of Credit that were outstanding as of immediately before its Termination
Date (other than any such Letters of Credit that have expired or have
subsequently been terminated, increased or extended), until the date on which
its LC Share of the LC Participation Amount has been deposited into the LC
Collateral Account in accordance with this Section 5.6(a), up to an amount not
to exceed, in the aggregate, (x) its LC Share of the LC Participation Amount as
of its Termination Date minus (y) any amounts deposited into the LC Collateral
Account in respect of such Terminating Financial Institution in accordance with
Section 2.10(a)(iii), and (B) remain entitled to all rights inuring to its
benefit with respect to such Participation Advances (including without
limitation all rights to indemnification, reimbursement and Yield with respect
to such Participation Advances).

(b) Upon receipt of notice from the Agent pursuant to Section 4.6(a) of any
Nonrenewing Financial Institution, one or more of the Financial Institutions
(including any Nonrenewing Financial Institution) may proffer to the Agent and
the Company in such Nonrenewing Financial Institution’s Purchaser Group the
names of one or more institutions meeting the criteria set forth in
Section 12.1(b)(i) that are willing to accept assignments of and assume the
rights and obligations under this Agreement and the other applicable Transaction
Documents of the Nonrenewing Financial Institution. Provided the proffered
name(s) are acceptable to the Agent and the Company in such Nonrenewing
Financial Institution’s Purchaser Group, the Agent shall notify the remaining
Financial Institutions of such fact, and the then existing Liquidity Termination
Date shall be extended for an additional 364 days upon satisfaction of the
conditions for an assignment in accordance with Section 12.1, and the Commitment
of each Nonrenewing Financial Institution shall be reduced to zero.

(c) Any requested extension may be approved or disapproved by a Financial
Institution in its sole discretion. In the event that the Commitments are not
extended in accordance with the provisions of this Section 4.6, the Commitment
of each Financial Institution shall be reduced to zero on the Liquidity
Termination Date. Upon reduction to zero of the Commitment of a Financial
Institution and upon reduction to zero of the Capital of all of the Purchaser
Interests of such Financial Institution all rights and obligations of such
Financial Institution hereunder shall be terminated and such Financial
Institution shall no longer be a “Financial Institution”; provided, however,
that the provisions of Article X shall continue in effect for its benefit with
respect to Purchaser

 

24



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Interests held by such Financial Institution prior to its termination as a
Financial Institution. Notwithstanding the foregoing, each Financial Institution
that was an LC Participant shall (A) remain obligated to make Participation
Advances in respect of any Letters of Credit that were outstanding as of
immediately before the Liquidity Termination Date (other than any such Letters
of Credit that have expired or have subsequently been terminated, increased or
extended), until the LC Participation Amount has been deposited into the LC
Collateral Account in accordance with Section 2.10(a)(i), up to an amount not to
exceed its LC Share of (x) the LC Participation Amount minus (y) any amounts
held in the LC Collateral Account, and (B) remain entitled to all rights inuring
to its benefit with respect to such Participation Advances (including without
limitation all rights to indemnification, reimbursement and Yield with respect
to such Participation Advances).

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Section 6.1 Representations and Warranties of the Seller Parties. Each Seller
Party hereby represents and warrants to the Agent, the LC Bank and the
Purchasers, as to itself, as of the date hereof and as of the date of each
Incremental Purchase and the date of each Reinvestment that:

(a) Corporate Existence and Power. Such Seller Party is a corporation, limited
liability company or limited partnership duly organized and validly existing in
good standing under the laws of its state of organization. Each such Seller
Party is duly qualified to do business and is in good standing as a foreign
corporation or entity, and has and holds all corporate or other power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted except
to the extent that the failure to so qualify or hold could not reasonably be
expected to have a Material Adverse Effect.

(b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of each Seller, such
Seller’s use of the proceeds of purchases made hereunder, are within its
corporate or other powers and authority and have been duly authorized by all
necessary corporate or other action on its part. This Agreement and each other
Transaction Document to which such Seller Party is a party has been duly
executed and delivered by such Seller Party.

(c) No Conflict. The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by laws (or
equivalent organizational documents) or any shareholder agreements, voting
trusts or similar arrangements applicable to its authorized shares or other
equity interests, (ii) any law, rule or regulation applicable to it, (iii) any
restrictions under any material agreement, contract or instrument

 

25



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

to which it is a party or by which it or any of its property is bound or
(iv) any order, writ, judgment, award, injunction or decree binding on or
affecting it or its property, and do not result in the creation or imposition of
any Adverse Claim on assets of such Seller Party or its Subsidiaries (except as
created hereunder); and no transaction contemplated hereby requires compliance
with any bulk sales act or similar law.

(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.

(e) Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of such Seller Party’s knowledge, threatened, against or affecting such
Seller Party, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse Effect.
Such Seller Party is not in default with respect to any order of any court,
arbitrator or governmental body.

(f) Binding Effect. This Agreement and each other Transaction Document to which
such Seller Party is a party constitute the legal, valid and binding obligations
of such Seller Party enforceable against such Seller Party in accordance with
their respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(g) Accuracy of Information. All information heretofore furnished by or on
behalf of such Seller Party or any of its Affiliates to the Agent or the
Purchasers for purposes of or in connection with this Agreement, any of the
other Transaction Documents or any transaction contemplated hereby or thereby
is, and all such information hereafter furnished by or on behalf of such Seller
Party or any of its Affiliates to the Agent or the Purchasers will be, true and
accurate in every material respect on the date such information is stated or
certified and does not and will not contain any material misstatement of fact or
omit to state a material fact or any fact necessary to make the statements
contained therein not misleading in light of the circumstances made or
presented.

(h) Use of Proceeds. No proceeds of any purchase or any issuance of any Letter
of Credit hereunder will be used (i) for a purpose that violates, or would be
inconsistent with, Regulation T, U or X promulgated by the Board of Governors of
the Federal Reserve System from time to time or (ii) to acquire any security in
any transaction that is subject to Section 12, 13 or 14 of the Securities
Exchange Act of 1934, as amended.

 

26



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(i) Good Title. Immediately prior to each purchase hereunder, each Seller shall
be the legal and beneficial owner of the Receivables and Related Security with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect each Seller's
ownership interest in each of its Receivables, its Collections and the Related
Security.

(j) Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to, and shall, upon each purchase
hereunder, transfer to the Agent for the benefit of the relevant Purchaser or
Purchasers (and the Agent for the benefit of such Purchaser or Purchasers shall
acquire from each Seller) a valid and perfected first priority undivided
percentage ownership or security interest in each Receivable existing or
hereafter arising and in the Related Security and Collections with respect
thereto, free and clear of any Adverse Claim, except as created by the
Transactions Documents. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect the Agent’s (on
behalf of the Purchasers) ownership or security interest in the Receivables, the
Related Security and the Collections.

(k) Jurisdiction of Organization; Places of Business, etc. Exhibit III correctly
sets forth such Seller Party’s legal name, jurisdiction of organization, Federal
Employer’s Identification Number and State Organizational Identification Number.
Such Seller Party’s principal places of business and chief executive office and
the offices where such Seller Party keeps all of its Records are located at the
address(es) listed on Exhibit III, or such other locations of which the Agent
has been notified in accordance with Section 7.2(a) in jurisdictions where all
action required by Section 14.4(a) has been taken and completed. Such Seller
Party has not within the period of six months prior to the date hereof,
(i) changed its location (as defined in Section 9 307 of the UCC), except as set
forth on Exhibit III or (ii) changed its legal name (except as set forth on
Exhibit III), corporate structure or become a “new debtor” (as defined in
Section 9 102(a)(56) of the UCC) with respect to a currently effective security
agreement previously entered into by any other Person. Each Seller is a Delaware
limited partnership and is a “registered organization” (within the meaning of
Section 9-102 of the UCC in effect in the State of Delaware).

(l) Collections. The conditions and requirements set forth in Section 7.1(j) and
Section 8.2 have at all times been satisfied and duly performed. The names and
addresses of all Collection Banks, together with the account numbers of the
Collection Accounts of each Seller at each Collection Bank and the post office
box number of each Lock-Box, are listed on Exhibit IV. No Seller has granted any
Person, other than the Agent as contemplated by this Agreement, dominion and
control or “control” (within the meaning of Section 9-104 of the UCC of all
applicable jurisdictions) of any Lock-Box or Collection Account, or the right to
take dominion and control or “control” (within the meaning of Section 9-104 of
the UCC of all applicable jurisdictions) of any such Lock-Box or Collection
Account at a future time or upon the occurrence of a future event.

 

27



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(m) Material Adverse Effect. (i) Each of Country Fresh, LLC, Land-O-Sun Dairies,
LLC and Southern Foods Group, LLC represents and warrants that since
December 31, 1999, and each of Garelick Farms, LLC and Tuscan/Lehigh Dairies,
Inc. represents and warrants that since December 31, 2000, and each of Alta-Dena
Certified Dairy, LLC, Berkeley Farms, LLC, Dean Foods Company of California,
LLC, Dean Foods of Southern California, LLC, Dean Foods North Central, LLC,
Gandy’s Dairies, LLC, Mayfield Dairy Farms, LLC, Midwest Ice Cream Company, LLC,
Reiter Dairy, LLC and Verifine Dairy Products of Sheboygan, LLC represents and
warrants that since May 31, 2001, and each of Dean SoCal, LLC, Model Dairy, LLC
and Shenandoah’s Pride, LLC represents and warrants that since December 31,
2002, and Dean West, LLC represents and warrants that since December 31, 2002,
and each of Dean Dairy Holdings, Dean East, LLC, Dean East II, LLC, Dean West
II, LLC, Suiza Dairy Group and Swiss II, LLC represents and warrants that since
the date it became party to this Agreement, and each other Servicer appointed
hereunder after December 9, 2010 represents and warrants that since the quarter
end preceding the date it became party to this Agreement, no event has occurred
that would have a material adverse effect on the financial condition or
operations of such Servicer and its Subsidiaries taken as a whole, or the
ability of such Servicer to perform its obligations under this Agreement, and
(ii) Dairy Group represents and warrants that since June 30, 2000, and Dairy
Group II represents and warrants that since May 14, 2002, and each of Dean Dairy
Holdings and Suiza Dairy represents and warrants that since December 31, 2008,
and each other Seller that becomes party to this Agreement after December 9,
2010 represents and warrants that since the quarter end preceding the date it
became party to this Agreement, no event has occurred that would have a material
adverse effect on (A) the financial condition or operations of such Seller,
(B) the ability of such Seller to perform its obligations under the Transaction
Documents or (C) the collectibility of the Receivables generally or of any
material portion of the Receivables.

(n) Names. In the past five (5) years, no Seller has used any corporate names,
trade names or assumed names other than the name in which it has executed this
Agreement and, in the case of Dairy Group, other than Suiza Receivables, L.P.

(o) Ownership of Sellers. (i) Suiza Dairy Group, LLC and Provider own, directly
or indirectly, 100% of the limited partnership interests and 99.9% of the
partnership interests of Dairy Group, free and clear of any Adverse Claim
(except any Adverse Claim in favor of the Collateral Agent in accordance with
the Dean Credit Agreement). Dairy Group Receivables GP, LLC (f/k/a Suiza
Receivables GP, LLC) is the general partner of Dairy Group and owns, directly or
indirectly, 100% of the general partnership interests and 0.1% of the
partnership interests of Dairy Group, free and clear of any Adverse Claim
(except any Adverse Claim in favor of the Collateral Agent in accordance with
the Dean Credit Agreement). There are no options or other rights to acquire any
partnership interest of Dairy Group. 100% of the membership interests of Dairy
Group Receivables GP, LLC are owned, directly or indirectly by Provider.

 

28



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(ii) Dean Dairy Holdings, LLC and Provider own, directly or indirectly, 100% of
the limited partnership interests and 99.9% of the partnership interests of
Dairy Group II, free and clear of any Adverse Claim (except any Adverse Claim in
favor of the Collateral Agent in accordance with the Dean Credit Agreement).
Dairy Group Receivables GP II, LLC is the general partner of Dairy Group II and
owns, directly or indirectly, 100% of the general partnership interests and 0.1%
of the partnership interests of Dairy Group II, free and clear of any Adverse
Claim (except any Adverse Claim in favor of the Collateral Agent in accordance
with the Dean Credit Agreement). There are no options or other rights to acquire
any partnership interest of Dairy Group II. 100% of the membership interests of
Dairy Group Receivables GP II, LLC are owned, directly or indirectly by
Provider.

(p) Not a Holding Company or an Investment Company. Such Seller Party is not a
“holding company” or a “subsidiary holding company” of a “holding company”
within the meaning of the Public Utility Holding Company Act of 1935, as
amended, or any successor statute. Such Seller Party is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute.

(q) Compliance with Law. Such Seller Party has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Receivable, together with any Writing or Contract related thereto, does not
contravene any laws, rules or regulations applicable thereto (including, without
limitation, laws, rules and regulations relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy), and no part of such Writing or Contract is in
violation of any such law, rule or regulation.

(r) Compliance with Credit and Collection Policies. Such Seller Party has
complied in all material respects with its Credit and Collection Policy with
regard to each Receivable and any related Writing or Contract, and has not made
any material change to such Credit and Collection Policy, except such material
change as to which the Agent has been notified in accordance with
Section 7.1(a)(vii).

(s) Payments to Originators. With respect to each Receivable transferred to the
applicable Seller by each Originator under the Receivables Sale Agreement to
which it is a party, such Seller has given reasonably equivalent value to such
Originator in consideration therefor and such transfer was not made for or on
account of an antecedent debt. No transfer by any Originator of any Receivable
under any Receivables Sale Agreement is or may be voidable under any section of
the Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as amended.

 

29



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(t) Enforceability of Contracts. Each Contract, if any, with respect to each
Receivable is effective to create, and has created, a legal, valid and binding
obligation of the related Obligor to pay the Outstanding Balance of the
Receivable created thereunder and any accrued interest thereon, enforceable
against the Obligor in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(u) Eligible Receivables. Each Receivable included in the Net Receivables
Balance as an Eligible Receivable on the date of its purchase under the
applicable Receivables Sale Agreement was an Eligible Receivable on such
purchase date.

(v) Net Receivables Balance. Each Seller has determined that, immediately after
giving effect to each purchase hereunder, the Net Receivables Balance is at
least equal to the sum of (i) the Aggregate Capital, plus (ii) the Aggregate
Reserves, plus (iii) the Adjusted LC Participation Amount.

(w) Accounting. The manner in which such Seller Party accounts for the
transactions contemplated by this Agreement and each Receivables Sale Agreement
does not jeopardize the true sale analysis.

(x) OFAC. The Seller has not used and will not use the proceeds of any
Receivable, any Incremental Purchase hereunder or any drawings under any Letter
of Credit issued hereunder to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.

Section 6.2 Financial Institution Representations and Warranties. The LC Bank
and each Financial Institution hereby represents and warrants to the Agent and
the Company in such Financial Institution’s Purchaser Group that:

(a) Existence and Power. It is a corporation or a banking association duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, and has all corporate power to
perform its obligations hereunder.

(b) No Conflict. Its execution and delivery of this Agreement and the
performance of its obligations hereunder are within its corporate powers, have
been duly authorized by all necessary corporate action, do not contravene or
violate (i) its certificate or articles of incorporation or association or
by-laws, (ii) any law, rule or regulation applicable to it, (iii) any
restrictions under any material agreement, contract or instrument to which it is
a party or by which it or any of its property is bound, or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on its assets, except, in any case, where such contravention or violation could
not reasonably be expected to have a

 

30



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

material adverse effect on (i) its financial condition or operations, (ii) its
ability to perform its obligations under this Agreement or (iii) the legality,
validity or enforceability of this Agreement. This Agreement has been duly
authorized, executed and delivered by it.

(c) Governmental Authorization. No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for its due execution and delivery of this Agreement and the
performance of its obligations hereunder, except that has already been received.

(d) Binding Effect. This Agreement constitutes its legal, valid and binding
obligation enforceable against it in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether such enforcement is sought
in a proceeding in equity or at law).

ARTICLE VII

CONDITIONS OF PURCHASES

Section 7.1 Conditions Precedent to Initial Incremental Purchase. The
effectiveness of this Agreement is subject to the conditions precedent that
(a) the Agent shall have received on or before the date hereof those documents
listed on Schedule B and (b) the Agent, the LC Bank and the Purchasers shall
have received all fees and expenses required to be paid on or prior to the date
hereof pursuant to the terms of this Agreement and the Fee Letters.

Section 7.2 Conditions Precedent to All Purchases and Reinvestments. Each
purchase of a Purchaser Interest, issuance of a Letter of Credit and each
Reinvestment shall be subject to the further conditions precedent that (a) in
the case of each such purchase, issuance or Reinvestment: (i) the Servicers
shall have delivered to the Agent on or prior to the date of such purchase, in
form and substance satisfactory to the Agent, all Periodic Reports, including,
without limitation, the most recent Periodic Report as and when due under
Section 8.5, and (ii) upon the Agent’s request, the Servicers shall have
delivered to the Agent at least three (3) days prior to such purchase or
Reinvestment an interim Monthly Report showing the amount of Eligible
Receivables; (b) the Facility Termination Date shall not have occurred; (c) the
Agent shall have received such other approvals, opinions or documents as it may
reasonably request and (d) on the date of each such Incremental Purchase,
issuance of a Letter of Credit or Reinvestment, the following statements shall
be true (and acceptance of the proceeds of any of the foregoing shall be deemed
a representation and warranty by Seller that such statements are then true):

(i) the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Incremental Purchase, issuance of such
Letter of Credit or Reinvestment as though made on and as of such date;

 

31



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(ii) no event has occurred and is continuing, or would result from such
Incremental Purchase, issuance of such Letter of Credit or Reinvestment, that
will constitute an Amortization Event, and no event has occurred and is
continuing, or would result from such Incremental Purchase, issuance of such
Letter of Credit or Reinvestment, that would constitute a Potential Amortization
Event; and

(iii) the sum of Aggregate Capital plus the LC Participation Amount does not
exceed the Purchase Limit and the aggregate Purchaser Interests do not exceed
the Maximum Purchaser Interest Percentage.

It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Agent or any Purchaser, occur automatically on each day that any
Servicer shall receive any Collections without the requirement that any further
action be taken on the part of any Person and notwithstanding the failure of any
Seller to satisfy any of the foregoing conditions precedent in respect of such
Reinvestment. The failure of any Seller to satisfy any of the foregoing
conditions precedent in respect of any Reinvestment shall give rise to a right
of the Agent, which right may be exercised at any time on demand of the Agent,
to rescind the related purchase and direct the Sellers to pay to the Agent for
the benefit of the Purchasers an amount equal to the Collections prior to the
Amortization Date that shall have been applied to the affected Reinvestment.

ARTICLE VIII

COVENANTS

Section 8.1 Affirmative Covenants of the Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, as set forth below:

(a) Financial Reporting. Such Seller Party will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Agent and each
Financial Institution:

(i) Annual Reporting. Within 90 days after the close of each of its respective
fiscal years, audited, unqualified consolidated financial statements (which
shall include balance sheets, statements of income and retained earnings and a
statement of cash flows) for Provider for such fiscal year certified in a manner
acceptable to the Agent by independent public accountants acceptable to the
Agent.

(ii) Quarterly Reporting. Within 45 days after the close of the first three
(3) quarterly periods of each of its respective fiscal years, (A) consolidated
balance sheets of Provider and its Subsidiaries as at the close of each such
period, (B) consolidated statements of income and retained earnings and a
statement of cash flows for Provider for the period from the

 

32



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

beginning of such fiscal year to the end of such quarter, (C) the balance sheet
of each Seller as at the close of each such period and (D) statements of income
and retained earnings and a statement of cash flows for each Seller, all
certified by its respective chief financial officer or treasurer.

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V
signed by an Authorized Officer of the Seller Parties and dated the date of such
annual financial statement or such quarterly financial statement, as the case
may be.

(iv) Shareholders Statements and Reports. Promptly upon the furnishing thereof
to the shareholders of such Seller Party, to the extent not available
electronically, copies of all financial statements, reports and proxy statements
so furnished.

(v) S.E.C. Filings. Promptly upon the filing thereof, to the extent not
available electronically, copies of all annual, quarterly, monthly or other
regular reports that Provider or any of its Subsidiaries files with the
Securities and Exchange Commission.

(vi) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Agent, copies of the same.

(vii) Change in Credit and Collection Policies. At least thirty (30) days prior
to the effectiveness of any material change in or material amendment to any
Credit and Collection Policy, a copy of such Credit and Collection Policy then
in effect and a notice (A) indicating such change or amendment, and (B) if such
proposed change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting the Agent’s and the Required Purchasers’ consent
thereto.

(viii) Copies of Dean Credit Agreement Amendments. Promptly after execution
thereof, copies of each amendment to the Dean Credit Agreement as in effect from
time to time notwithstanding any language to the contrary contained in the
definition of “Dean Credit Agreement.”

(ix) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Seller Party as the Agent may from
time to time reasonably request in order to protect the interests of the Agent
and the Purchasers under or as contemplated by this Agreement.

 

33



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(b) Notices. Such Seller Party will notify the Agent and each Financial
Institution in writing of any of the following promptly upon learning of the
occurrence thereof, describing the same and, if applicable, the steps being
taken with respect thereto:

(i) Amortization Events or Potential Amortization Events. The occurrence of each
Amortization Event and each Potential Amortization Event, by a statement of an
Authorized Officer of such Seller Party.

(ii) Judgment and Proceedings. (A) (1) The entry of any judgment or decree
against Provider or any Servicer or any of its respective Subsidiaries if the
aggregate amount of all judgments and decrees then outstanding against Provider
or such Servicer and its respective Subsidiaries could reasonably be expected to
have a Material Adverse Effect, and (2) the institution of any litigation,
arbitration proceeding or governmental proceeding against Provider that, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect, or against any Servicer; and (B) the entry of any judgment or decree or
the institution of any litigation, arbitration proceeding or governmental
proceeding against any Seller.

(iii) Material Adverse Effect. The occurrence of any event or condition that has
had, or could reasonably be expected to have, a Material Adverse Effect.

(iv) Termination Date. The occurrence of the “Termination Date” under and as
defined in each Receivables Sale Agreement.

(v) Defaults Under Other Agreements. The occurrence of a default or an event of
default under any other financing arrangement pursuant to which such Seller
Party is a debtor or an obligor that could reasonably be expected to have a
Material Adverse Effect.

(vi) Financial Covenants. From and after the first date upon which any
Authorized Officer of any Seller Party becomes aware that the Provider has not
complied with the financial covenants set forth on Annex A to Exhibit I attached
hereto.

(vii) Appointment of Independent Manager. The decision to appoint a new manager
of such Seller as an “Independent Manager” for purposes of this Agreement, such
notice to be issued not less than ten (10) days prior to the effective date of
such appointment and to certify that the designated Person satisfies the
criteria set forth in the definition herein of “Independent Manager.”

 

34



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(c) Compliance with Laws and Preservation of Corporate Existence. Such Seller
Party will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject if noncompliance with any such law, rule, regulation, order, writ,
judgment, injunction, decree or award could reasonably be expected to have a
Material Adverse Effect. Such Seller Party will preserve and maintain its legal
existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
entity in each jurisdiction where its business is conducted, except where the
failure to so qualify or remain qualified could not reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect.

(d) Audits. Such Seller Party will furnish to the Agent (with the Agent
providing copies thereof to each Financial Institution, subject to the Agent
receiving any necessary consents to disclosure) from time to time such
information with respect to it and the Receivables as the Agent or the Required
Purchasers may reasonably request. Such Seller Party will, from time to time
during regular business hours as requested by the Agent upon reasonable notice,
permit the Agent, or its agents or representatives (and shall cause each
Originator) to permit the Agent or its agents or representatives), (i) to
examine and make copies of and abstracts from all Records in the possession or
under the control of such Person relating to the Receivables and the Related
Security, including, without limitation, the related Writings or Contracts, and
(ii) to visit the offices and properties of such Person for the purpose of
examining such materials described in clause (i) above, and to discuss matters
relating to such Person’s financial condition or the Receivables and the Related
Security or any Person’s performance under any of the Transaction Documents or
any Person’s performance under the Writings or Contracts and, in each case, with
any of the officers or employees of any Seller Party having knowledge of such
matters. All such examinations and visits shall be at the sole cost of such
Seller Party; provided, however, that (i) for so long as no Amortization Event
or Potential Amortization Event shall have occurred and be continuing, (ii) the
Provider’s Rating shall be at least “B+” from S&P and “B1” by Moody’s and
(iii) the result of the immediately preceding examination and/or visit of such
Seller Party shall have been reasonably satisfactory to the Agent, such cost
shall be borne by such Seller Party (A) not more than once per calendar year and
(B) such cost shall be limited to an audit covering a sample size of Receivables
constituting 33% of the Outstanding Balance of all Receivables as of the most
recent Monthly Report delivered to Agent hereunder (although in no event shall
the foregoing be construed to limit the Agent or its agents or representatives
to one such examination and/or visit during such calendar year period with
respect to such Seller Party, provided, that if the Agent or its agents or
representatives fails to make any such examination and/or visit during any
calendar year period, any Financial Institution or its agent or representatives
may make such examination and/or visit in the Agent’s stead); further provided,
that such audit shall be conducted at the number of offices and properties
selected in the Agent’s commercially reasonable judgment and after consultation
with the Provider.

 

35



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(e) Keeping and Marking of Records and Books.

(i) The Servicers will (and will cause each Originator to) maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Receivables in the event
of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including, without limitation,
records adequate to permit the immediate identification of each new Receivable
and all Collections of and adjustments to each existing Receivable). The
Servicers will (and will cause each Originator to) give the Agent notice of any
material change in the administrative and operating procedures referred to in
the previous sentence.

(ii) Such Seller Party will (and will cause each Originator to) (A) mark its
master data processing records and other books and records relating to the
Purchaser Interests with a legend, acceptable to the Agent, describing the
Purchaser Interests and (B) upon the request of the Agent following the
occurrence and during the continuance of an Amortization Event (x) mark each
Writing or Contract with a legend describing the Purchaser Interests and
(y) deliver to the Agent all Writings and Contracts (including, without
limitation, all multiple originals of any such Writing or Contract) relating to
the Receivables.

(f) Compliance with Contracts and Credit and Collection Policies. Such Seller
Party will timely and fully (i) perform and comply with all provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables, and (ii) comply in all material respects with its
respective Credit and Collection Policy in regard to each Receivable and any
related Contract.

(g) Performance and Enforcement of Receivables Sale Agreements. Each Seller
will, and will require each Originator party thereto to, perform each of their
respective obligations and undertakings under and pursuant to the Receivables
Sale Agreement to which it is a party, will purchase Receivables thereunder in
strict compliance with the terms thereof and will vigorously enforce the rights
and remedies accorded to such Seller under such Receivables Sale Agreement. Each
Seller will take all actions to perfect and enforce its rights and interests
(and the rights and interests of the Agent and the Purchasers as assignees of
Seller) under the Receivables Sale Agreement to which it is a party as the Agent
may from time to time reasonably request, including, without limitation, making
claims to which it may be entitled under any indemnity, reimbursement or similar
provision contained in such Receivables Sale Agreement.

(h) Ownership. Each Seller will (or will cause each Originator to) take all
necessary action to (i) vest legal and equitable title to the Receivables, the
Related Security and the Collections purchased under the Receivables Sale
Agreement to which it is a party irrevocably in such Seller, free and clear of
any Adverse Claims other than Adverse Claims in favor of the Agent and the
Purchasers (including, without limitation,

 

36



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

the filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect such Seller’s interest in such Receivables, Related Security and
Collections and such other action to perfect, protect or more fully evidence the
interest of such Seller therein as the Agent may reasonably request), and
(ii) establish and maintain, in favor of the Agent, for the benefit of the
Purchasers, a valid and perfected first priority undivided percentage ownership
interest (and/or a valid and perfected first priority security interest) in all
Receivables, Related Security and Collections to the full extent contemplated
herein, free and clear of any Adverse Claims other than Adverse Claims in favor
of the Agent for the benefit of the Purchasers (including, without limitation,
the filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect the Agent’s (for the benefit of the Purchasers) interest in such
Receivables, Related Security and Collections and such other action to perfect,
protect or more fully evidence the interest of the Agent for the benefit of the
Purchasers as the Agent may reasonably request).

(i) Purchasers’ Reliance. Each Seller acknowledges that the Purchasers are
entering into the transactions contemplated by this Agreement in reliance upon
such Seller’s identity as a legal entity that is separate from the Originators.
Therefore, from and after June 30, 2000 (or, May 15, 2002, in the case of Dairy
Group II), each Seller shall take all reasonable steps, including, without
limitation, all steps that the Agent or any Purchaser may from time to time
reasonably request, to maintain such Seller’s identity as a separate legal
entity and to make it manifest to third parties that such Seller is an entity
with assets and liabilities distinct from those of the Originators and any
Affiliates thereof and not just a division of an Originator or any such
Affiliate. Without limiting the generality of the foregoing and in addition to
the other covenants set forth herein, each Seller will:

(A) conduct its own business in its own name and require that all fulltime
employees of such Seller, if any, identify themselves as such and not as
employees of any Originator or any Affiliate thereof (including, without
limitation, by means of providing appropriate employees with business or
identification cards identifying such employees as such Seller’s employees);

(B) compensate all employees, consultants and agents directly, from such
Seller’s own funds, for services provided to such Seller by such employees,
consultants and agents and, to the extent any employee, consultant or agent of
such Seller is also an employee, consultant or agent of any Originator or any
Affiliate thereof, allocate the compensation of such employee, consultant or
agent between such Seller and Originator or such Affiliate, as applicable, on a
basis that reflects the services rendered to such Seller and such Originator or
such Affiliate, as applicable;

 

37



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(C) clearly identify its offices (by signage or otherwise) as its offices and,
if such office is located in the offices of any Originator or any Affiliate
thereof, allocate fairly any overhead for shared office space;

(D) have a separate telephone number or extension, which will be answered only
in its name and separate stationery, invoices and checks in its own name;

(E) conduct all transactions with the Originators and the Servicers (including,
without limitation, any delegation of its obligations hereunder as Servicers)
strictly on an arm’s-length basis, allocate all overhead expenses (including,
without limitation, telephone and other utility charges) for items shared
between such Seller and each Originator (or any Affiliate thereof) on the basis
of actual use to the extent practicable and, to the extent such allocation is
not practicable, on a basis reasonably related to actual use;

(F) at all times have as its general partner a limited liability company having
at least one Independent Manager;

(G) observe all corporate and/or limited partnership formalities as a distinct
entity, and ensure that all corporate and/or limited partnership actions
relating to (A) the selection, maintenance or replacement of the general
partner, (B) the dissolution or liquidation of such Seller or (C) the initiation
of, participation in, acquiescence in or consent to any bankruptcy, insolvency,
reorganization or similar proceeding involving Seller, are duly authorized by
the Independent Manager of the general partner;

(H) maintain such Seller’s books and records separate from those of each
Originator and any Affiliate thereof and otherwise readily identifiable as its
own assets rather than assets of such Originator and any Affiliate thereof;

(I) prepare its financial statements separately from those of each Originator
and insure that any consolidated financial statements of such Originator or any
Affiliate thereof that include such Seller and that are filed with the
Securities and Exchange Commission or any other governmental agency have notes
clearly stating that such Seller is a separate corporate entity and that its
assets will be available first and foremost to satisfy the claims of the
creditors of such Seller;

 

38



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(J) except as herein specifically otherwise provided, maintain the funds or
other assets of such Seller separate from, and not commingled with, those of any
Originator or any Affiliate thereof and only maintain bank accounts or other
depository accounts to which such Seller alone is the account party and from
which such Seller alone (or the Agent hereunder) has the sole power to make
withdrawals;

(K) pay all of such Seller’s operating expenses from such Seller’s own assets
(except for certain payments by the Originators or other Persons pursuant to
allocation arrangements that comply with the requirements of this
Section 7.1(i));

(L) operate its business and activities such that: it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreement to which it is a party (it being understood that
Dairy Group and Dairy Group II may enter into the transactions contemplated by
the respective Demand Notes); and does not create, incur, guarantee, assume or
suffer to exist any indebtedness or other liabilities, whether direct or
contingent, other than (1) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (2) the incurrence of obligations under this Agreement,
(3) the incurrence of obligations, as expressly contemplated in the Receivables
Sale Agreement to which it is a party, to make payment to each Originator
thereunder for the purchase of Receivables from any Originator under such
Receivables Sale Agreement, and (4) the incurrence of operating expenses in the
ordinary course of business of the type otherwise contemplated by this
Agreement;

(M) maintain its limited partnership agreement in conformity with this
Agreement, such that (1) it does not amend, restate, supplement or otherwise
modify its limited partnership agreement in any respect that would impair its
ability to comply with the terms or provisions of any of the Transaction
Documents, including, without limitation, Section 7.1(i) of this Agreement; and
(2) its limited partnership agreement, at all times that this Agreement is in
effect, provides for not less than ten (10) days’ prior written notice to the
Agent of the replacement or appointment of any director that is to serve as an
Independent Manager for purposes of this Agreement and the condition precedent
to giving effect to such replacement or appointment that the applicable

 

39



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Seller certify that the designated Person satisfied the criteria set forth in
the definition herein of “Independent Manager” and the Agent’s written
acknowledgement that in its reasonable judgment the designated Person satisfies
the criteria set forth in the definition herein of “Independent Manager;”

(N) maintain the effectiveness of, and continue to perform under the Receivables
Sale Agreement to which it is a party (and, in the case of Dairy Group and Dairy
Group II, the respective Demand Notes), such that it does not amend, restate,
supplement, cancel, terminate or otherwise modify such Receivables Sale
Agreement or the Demand Notes, or give any consent, waiver, directive or
approval under such Receivables Sale Agreement or the Demand Notes, or waive any
default, action, omission or breach under such Receivables Sale Agreement or
under the Demand Notes, or otherwise grant any indulgence under such Receivables
Sale Agreement or the Demand Notes, without (in each case) the prior written
consent of the Agent and the Required Purchasers;

(O) maintain its limited partnership separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary;

(P) maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement to which it is a party) and refrain from making any
dividend, distribution, redemption of capital stock or partnership interest or
payment of any subordinated indebtedness that would cause such Required Capital
Amount to cease to be so maintained;

(Q) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Locke Lord LLP, as
counsel for such Seller, in connection with Amendment No. 12 to this Agreement,
dated as of September 28, 2011, and relating to substantive consolidation
issues, and in the certificates accompanying such opinion, remain true and
correct in all material respects at all times.

 

40



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(j) Collections. Such Seller Party will cause (1) all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect. In the event
any payments relating to Receivables are remitted directly to any Seller or any
Affiliate of any Seller, such Seller will (except as otherwise specified in
Section 8.2(b)) remit (or will cause all such payments to be remitted) directly
to a Collection Bank and deposited into a Collection Account within two
(2) Business Days following receipt thereof, and, at all times prior to such
remittance, such Seller will itself hold or, if applicable, will cause such
payments to be held in trust for the exclusive benefit of the Agent and the
Purchasers. Each Seller will maintain exclusive ownership, dominion and control
(subject to the terms of this Agreement) of each applicable Lock-Box and
Collection Account and shall not grant the right to take dominion and control or
grant “control” (within the meaning of Section 9-104 of the UCC of all
applicable jurisdictions) of any such Lock-Box or Collection Account at a future
time or upon the occurrence of a future event to any Person, except to the Agent
as contemplated by this Agreement.

(k) Taxes. Such Seller Party will file all tax returns and reports required by
law to be filed by it and will promptly pay all taxes and governmental charges
at any time owing except, in the case of each Seller Party other than the
Sellers, for taxes not yet due or that are being diligently contested in good
faith by appropriate proceedings and that have been adequately reserved against
in accordance with GAAP. Each Seller will pay when due any taxes payable in
connection with the Receivables, exclusive of taxes on or measured by income or
gross receipts of any Company, the Agent or any Financial Institution.

(l) Payment to Originators. With respect to any Receivable purchased by any
Seller from any Originator, such sale shall be effected under, and in strict
compliance with the terms of, the Receivables Sale Agreement to which such
Seller is a party, including, without limitation, the terms relating to the
amount and timing of payments to be made to such Originator in respect of the
purchase price for such Receivable.

Section 8.2 Negative Covenants of The Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, that:

(a) Name Change, Jurisdiction of Organization, Offices, Records and Books of
Accounts. Such Seller Party will not change its name, identity, corporate or
other organizational structure or jurisdiction of organization (within the
meaning of Sections 9-503 and/or 9-507 of the UCC of all applicable
jurisdictions) or relocate its chief executive office, principal place of
business or any office where Records are kept unless it shall have: (i) given
the Agent at least thirty (30) days’ prior written notice thereof and
(ii) delivered to the Agent all financing statements, instruments and other
documents requested by the Agent in connection with such change or relocation.

 

41



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(b) Change in Payment Instructions to Obligors. Except as may be required by
Section 7.1(m) or by the Agent pursuant to Section 8.2(b), such Seller Party
will not add or terminate any bank as a Collection Bank, or make any change in
the instructions to Obligors regarding payments to be made to any Lock-Box or
Collection Account, unless the Agent shall have received, at least ten (10) days
before the proposed effective date therefor, (i) written notice of such
addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement acceptable to the Agent with respect to the new Collection
Account or Lock-Box; provided, however, that the Servicers may make changes in
instructions to Obligors regarding payments if such new instructions require
such Obligor to make payments to another existing Collection Account.

(c) Modifications to Writings, Contracts and Credit and Collection Policies.
Such Seller Party will not, and will not permit any Originator to, make any
change to such Originator’s Credit and Collection Policy that could materially
(either individually or in the aggregate) adversely affect the collectibility of
the Receivables or materially (either individually or in the aggregate) decrease
the credit quality of any newly created Receivables. Except as provided in
Section 8.2(d), the Servicers will not, and will not permit any Originator to,
extend, amend or otherwise modify the terms of any Receivable or the Writing or
Contract related thereto other than in accordance with such Originator’s Credit
and Collection Policy.

(d) Sales, Liens. No Seller will sell, assign (by operation of law or otherwise)
or otherwise dispose of, or grant any option with respect to, or create or
suffer to exist any Adverse Claim upon (including, without limitation, the
filing of any financing statement) or with respect to, any Receivable, Related
Security or Collections, or upon or with respect to the Writing or Contract
under which any Receivable arises, or any Lock-Box or Collection Account, or
assign any right to receive income with respect thereto (other than, in each
case, the creation of the interests therein in favor of the Agent and the
Purchasers provided for herein), and each Seller will defend the right, title
and interest of the Agent and the Purchasers in, to and under any of the
foregoing property, against all claims of third parties claiming through or
under such Seller or any Originator. No Seller will create or suffer to exist
any mortgage, pledge, security interest, encumbrance, lien, charge or other
similar arrangement on any of its inventory, the financing or lease of which
gives rise to any Receivable.

(e) Net Receivables Balance. At no time prior to the Amortization Date shall any
Seller permit the Net Receivables Balance to be less than an amount equal to the
sum of (i) the Aggregate Capital plus (ii) the Aggregate Reserves plus (iii) the
Adjusted LC Participation Amount.

(f) Termination Date Determination. No Seller will designate the Termination
Date (as defined in each Receivables Sale Agreement) under the Receivables Sale
Agreement to which it is a party, or send any written notice to any Originator
in respect thereof, without the prior written consent of the Agent and the
Required Purchasers, except with respect to the occurrence of such Termination
Date arising pursuant to Section 5.1(d) of such Receivables Sale Agreement.

 

42



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(g) Restricted Junior Payments. From and after the occurrence of any
Amortization Event, no Seller will make any Restricted Junior Payment if, after
giving effect thereto, such Seller would fail to meet its obligations set forth
in Section 7.2(e).

(h) Demand Notes. At no time shall (i) Dairy Group cause or permit the aggregate
outstanding principal balance of its Demand Note to exceed $21,325,653 or
(ii) Dairy Group II cause or permit the aggregate outstanding principal balance
of its Demand Note to exceed $13,181,876.

ARTICLE IX

ADMINISTRATION AND COLLECTION

Section 9.1 Designation of Servicers. (a) The servicing, administration and
collection of the Receivables shall be conducted by such Person or Persons (each
such Person, a “Servicer”) so designated from time to time in accordance with
this Section 8.1. Each of the Persons identified on Schedule C hereto is hereby
designated as, and hereby agrees to perform the duties and obligations of,
Servicer pursuant to the terms of this Agreement with respect to the Receivables
originated by such entity. The Agent may, and at the direction of the Required
Purchasers shall, at any time following an Amortization Event, designate as
Servicer any Person to succeed any existing Servicer or any successor Servicer.

(b) Without the prior written consent of the Agent and the Required Purchasers,
no Servicer shall be permitted to delegate any of its duties or responsibilities
as Servicer to any Person other than (i) a Seller and (ii) with respect to
certain Charged Off Receivables, outside collection agencies in accordance with
its customary practices. No Seller shall be permitted to further delegate to any
other Person any of the duties or responsibilities of a Servicer delegated to it
by any Servicer. If at any time following an Amortization Event the Agent shall
designate as Servicer any Person other than the Persons identified on Schedule C
hereto, all duties and responsibilities theretofore delegated by any Servicer to
any Seller may, at the discretion of the Agent, be terminated forthwith on
notice given by the Agent to the Servicers and to the Administrative Seller.

(c) Notwithstanding the foregoing subsection (b), (i) each of the Servicers
shall be and remain primarily liable to the Agent and the Purchasers for the
full and prompt performance of all of its duties and responsibilities as a
Servicer hereunder and (ii) the Agent and the Purchasers shall be entitled to
deal exclusively with the applicable Servicer in matters relating to the
discharge by such Servicer of its duties and responsibilities hereunder. The
Agent and the Purchasers shall not be required to give notice, demand or other
communication to any Person other than the applicable Servicer in order for
communication to such Servicer and its subservicer or other delegate with
respect thereto to be accomplished. Each Servicer shall be responsible for
providing any subservicer or other delegate of such Servicer with any notice
given to such Servicer under this Agreement.

 

43



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 9.2 Duties of Servicer. (a) Each Servicer shall take or cause to be
taken all such actions as may be necessary or advisable to collect each
Receivable originated by such entity from time to time, all in accordance in all
material respects with applicable laws, rules and regulations, with reasonable
care and diligence, and in accordance in all material respects with the
applicable Originator’s Credit and Collection Policy.

(b) Each Servicer will instruct all Obligors to pay all Collections with respect
to the Receivables originated by such entity directly to a Lock-Box or
Collection Account; provided, however, that to the extent that the Originator
(other than a Local Originator) of the Receivable giving rise to such
Collections, as applicable, currently permits the Obligor of such Receivable to
pay such Collections to a local employee of such Originator, as applicable, such
Servicer will insure that such local employees remit such Collections to a local
depository account no less frequently than weekly, and within two (2) Business
Days of such local employee’s deposit of such Collections, such Servicer will
cause such Collections to be deposited directly to a Lock-Box or Collection
Account. With respect to payments relating to Receivables that are remitted
directly to any Servicer, such Servicer will remit such payments (or will cause
all such payments to be remitted) directly to a Collection Bank and deposited
into a Collection Account within two (2) Business Days following receipt
thereof, and, at all times prior to such remittance, such Servicer will itself
hold or, if applicable, will cause such payments to be held in trust for the
exclusive benefit of the Agent and the Purchasers. Each Servicer shall effect a
Collection Account Agreement substantially in the form of Exhibit VI with each
bank party to a Collection Account at any time. Prior to the delivery of any
Collection Notice to any Collection Bank, in the case of any remittances
received in any Lock-Box or Collection Account that shall have been identified,
to the satisfaction of the applicable Servicer, to not constitute Collections or
other proceeds of the Receivables or the Related Security (which identification
shall occur no later than two (2) Business Days after such amounts are received
therein), such Servicer shall promptly (and, in any event, no later than one
(1) Business Day after such identification) remit such items to the Person
identified to it as being the owner of such remittances and cause such amounts
to be removed from such Lock-Box or Collection Account. From and after the date
the Agent delivers to any Collection Bank a Collection Notice pursuant to
Section 8.3, the Agent may request that the Servicers, and the Servicers
thereupon promptly shall instruct all Obligors with respect to the Receivables,
to remit all payments thereon to a new depositary account specified by the Agent
and, at all times thereafter, each Seller and the Servicers shall not deposit or
otherwise credit, and shall not permit any other Person to deposit or otherwise
credit to such new depositary account any cash or payment item other than
Collections.

(c) The Servicers shall administer the Collections with respect to the
Receivables originated by each such entity in accordance with the procedures
described herein and in Article II. The Servicers shall set aside and hold in
trust for the account of Seller and the Purchasers their respective shares of
the Collections in accordance with Article II. The Servicers shall, upon the
request of the Agent, segregate, in a manner acceptable to the Agent, all cash,
checks and other instruments received by it from time

 

44



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

to time constituting Collections from the general funds of each of the Servicers
or the Sellers prior to the remittance thereof in accordance with Article II. If
the Servicers shall be required to segregate Collections pursuant to the
preceding sentence, the Servicers shall segregate and deposit with a bank
designated by the Agent such allocable share of Collections of Receivables set
aside for the Purchasers on the second Business Day following receipt by any
Servicer of such Collections, duly endorsed or with duly executed instruments of
transfer.

(d) The Servicers may, in accordance with the applicable Originator’s Credit and
Collection Policy, extend the maturity of any Receivable or adjust the
Outstanding Balance of any Receivable as the Servicers determine to be
appropriate to maximize Collections thereof; provided, however, that such
extension or adjustment shall not alter the status of such Receivable as a
Delinquent Receivable or Charged-Off Receivable or limit the rights of the Agent
or the Purchasers under this Agreement. Notwithstanding anything to the contrary
contained herein, upon the occurrence and during the continuance of an
Amortization Event and until such time as the Aggregate Unpaids have been
indefeasibly paid in full, the Agent shall have the absolute and unlimited right
to direct the Servicers to commence or settle any legal action with respect to
any Receivable or to foreclose upon or repossess any Related Security.

(e) The Servicers shall hold in trust for the Sellers and the Purchasers all
Records that (i) evidence or relate to the Receivables, the related Writings and
Contracts and Related Security or (ii) are otherwise necessary or desirable to
collect the Receivables and shall, as soon as reasonably practicable upon demand
of the Agent, deliver or make available to the Agent all such Records, at a
place selected by the Agent. The Servicers shall, as soon as reasonably
practicable following receipt thereof turn over to the Sellers any cash
collections or other cash proceeds received with respect to Indebtedness not
constituting Receivables. The Servicers shall, from time to time at the request
of any Purchaser, furnish to the Purchasers (promptly after any such request) a
calculation of the amounts set aside for the Purchasers pursuant to Article II.

(f) Any payment by an Obligor in respect of any indebtedness owed by it to any
Originator or any Seller shall, except as otherwise specified by such Obligor or
otherwise required by contract or law and unless otherwise instructed by the
Agent, be applied as a Collection of any Receivable of such Obligor (starting
with the oldest such Receivable) to the extent of any amounts then due and
payable thereunder before being applied to any other receivable or other
obligation of such Obligor.

Section 9.3 Collection Notices. The Agent is authorized at any time to date and
to deliver to the Collection Banks the Collection Notices. Each Seller hereby
agrees that, effective when the Agent delivers such notice, the Agent (for the
benefit of the Purchasers) shall have exclusive ownership and sole “control”
(within the meaning of Section 9-104 of the UCC of all applicable jurisdictions)
of each Lock-Box, the Collection Accounts and the amounts on deposit therein. In
case any authorized signatory of any Seller whose signature appears on a
Collection Account Agreement shall cease to have such authority before the
delivery of such notice, such Collection Notice

 

45



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

shall nevertheless be valid as if such authority had remained in force. Each
Seller hereby authorizes the Agent, and agrees that the Agent shall be entitled
to (i) endorse such Seller’s name on checks and other instruments representing
Collections, (ii) enforce the Receivables, the related Writings and Contracts
and the Related Security and (iii) take such action as shall be necessary or
desirable to cause all cash, checks and other instruments constituting
Collections of Receivables to come into the possession of the Agent rather than
the Sellers or any Servicer.

Section 9.4 Responsibilities of the Sellers. Anything herein to the contrary
notwithstanding, the exercise by the Agent and the Purchasers of their rights
hereunder shall not release the Servicers, the Originators or any Seller from
any of their duties or obligations with respect to any Receivables or under the
related Writings or Contracts. The Purchasers shall have no obligation or
liability with respect to any Receivables or related Writings or Contracts, nor
shall any of them be obligated to perform the obligations of any Seller.

Section 9.5 Reports. The Servicers shall prepare and forward to the Agent and
each Financial Institution (i) on the 20th calendar day of each month and at
such times as the Agent or the Required Purchasers shall request, a Monthly
Report and (ii) at such times as the Agent or the Required Purchasers shall
request, a listing by Obligor of all Receivables together with an aging of such
Receivables.

Section 9.6 Servicing Fees. In consideration of the agreement by each of the
Persons listed on Schedule C to act as a Servicer hereunder, the Purchasers
hereby agree that, so long as each of the Persons listed on Schedule C shall
continue to perform as a Servicer hereunder, Seller shall pay over to such
Persons collectively, a fee (the “Servicing Fee”) on each Settlement Date for
the immediately preceding Settlement Period equal to 1% (one percent) per annum
of the lesser of the (a) the average Net Receivables Balance during such
Settlement Period and (b) the average Capital of all Receivables during such
period, as compensation for its servicing activities. Such Servicing Fee shall
be allocated among the Persons listed on Schedule C as such parties shall
mutually determine.

ARTICLE X

AMORTIZATION EVENTS

Section 10.1 Amortization Events. The occurrence of any one or more of the
following events shall constitute an Amortization Event:

(a) Any Seller Party shall fail (i) to make any payment or deposit of any amount
consisting of Capital required hereunder when due, or (ii) to make any payment
or deposit of any other amount required hereunder when due (including without
limitation any Reimbursement Obligations or deposits required to be made to the
LC Collateral Account) and such failure shall continue for two (2) consecutive
Business Days, or (iii) to perform or observe any term, covenant or agreement
set forth in Section 7.2 hereof, or (iv) to perform or observe any term,
covenant or agreement set forth in

 

46



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 7.1(a)(iv), (a)(v), (a)(viii) or (c)(second sentence only), and such
failure shall continue for thirty (30) consecutive days or (v) to perform or
observe any other term, covenant or agreement hereunder (other than as referred
to in clauses (i), (ii), (iii) or (iv) of this paragraph (a)) and such failure
shall continue for five (5) consecutive Business Days.

(b) Any representation, warranty, certification or statement made by any Seller
Party in this Agreement, any other Transaction Document or in any other document
delivered pursuant hereto or thereto shall prove to have been incorrect when
made or deemed made.

(c) Failure of any Seller to pay any Indebtedness when due or the failure of any
other Seller Party or Provider to pay Indebtedness when due in excess of
$50,000,000 or the default by any Seller Party or Provider in the performance of
any term, provision or condition contained in any agreement under which any such
Indebtedness was created or is governed, the effect of which is to cause, or to
permit the holder or holders of such Indebtedness to cause, such Indebtedness to
become due prior to its stated maturity or any such Indebtedness of any Seller
Party or Provider shall be declared to be due and payable or required to be
prepaid (other than by a regularly scheduled payment) prior to the date of
maturity thereof.

(d) (i) Any Seller Party or Provider shall generally not pay its debts as such
debts become due or shall admit in writing its inability to pay its debts
generally or shall make a general assignment for the benefit of creditors, or
(ii) any proceeding shall be instituted by or against any Seller Party or
Provider seeking to adjudicate it bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee or other similar official for
it or any substantial part of its property or (iii) any Seller Party or Provider
shall take any corporate action to authorize any of the actions set forth in
clauses (i) or (ii) above in this subsection (d).

(e) Any Seller shall fail to comply with the terms of Section 2.6 hereof and
such failure shall not have been remedied within one Business Day.

(f) (i) As at the end of any calendar month, the average of the Default Ratios
for the three most recently-ended calendar months shall exceed 4.50%, or (ii) as
at the end of any calendar month, the average of the Dilution Ratios for the
three most recently-ended calendar months shall exceed 2.25%, or (iii) as at the
end of any calendar month, the average of the Delinquency Ratios for the three
most recently-ended calendar months shall exceed 2.50%.

(g) A Change of Control shall occur.

 

47



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(h) (i) One or more final judgments for the payment of money shall be entered
against any Seller or (ii) one or more final judgments for the payment of money
in an amount in excess of $50,000,000, individually or in the aggregate, shall
be entered against any Servicer on claims not covered by insurance or as to
which the insurance carrier has denied its responsibility, and such judgment
shall continue unsatisfied and in effect for thirty (30) consecutive days
without a stay of execution.

(i) The “Termination Date” under and as defined in any Receivables Sale
Agreement shall occur under any such Receivables Sale Agreement or any Seller or
any Originator shall fail to observe any term or condition of any Receivables
Sale Agreement or shall waive its right to enforce the terms and conditions of
any Receivables Sale Agreement, or any Originator shall for any reason cease to
transfer, or cease to have the legal capacity to transfer, or otherwise be
incapable of transferring Receivables to any Seller under any Receivables Sale
Agreement (other than an Immaterial Originator which ceases to transfer
Receivables subject to and in accordance with Section 1.7 of any Receivables
Sale Agreement).

(j) This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of any Seller, or any Obligor shall directly
or indirectly contest in any manner such effectiveness, validity, binding nature
or enforceability, or the Agent for the benefit of the Purchasers shall cease to
have a valid and perfected first priority security interest in the Receivables,
the Related Security and the Collections with respect thereto and the Collection
Accounts.

(k) Provider shall fail to perform or observe any term, covenant or agreement
required to be performed by it under any Performance Undertaking, or any
Performance Undertaking shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Provider, or Provider shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability.

(l) Any Person shall be appointed as an Independent Manager of a Seller without
prior notice thereof having been given to the Agent in accordance with
Section 7.1(b)(vii) or without the written acknowledgement by the Agent that
such Person conforms, to the satisfaction of the Agent, with the criteria set
forth in the definition herein of “Independent Manager

(m) (i) Provider shall fail to own, free and clear of any Adverse Claims, in the
aggregate, either directly or indirectly, 100% of the limited partnership
interests of Dairy Group and 99.9% of the partnership interests of Dairy Group,
or Dairy Group Receivables GP, LLC (f/k/a Suiza Receivables GP, LLC) shall fail
to own, free and clear of any Adverse Claims (except any Adverse Claim in favor
of the Collateral Agent in accordance with the Dean Credit Agreement), 100% of
the general partnership interests of Dairy Group and 0.1% of the partnership
interests of Dairy Group, or Provider and Suiza Dairy Group, LLC shall fail to
own, free and clear of any Adverse Claims (except any Adverse Claim in favor of
the Collateral Agent in accordance with the Dean Credit Agreement), in the
aggregate, either directly or indirectly, 100% of the membership interests of
Dairy Group Receivables GP, LLC.

 

48



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(ii) Provider shall fail to own, free and clear of any Adverse Claims, in the
aggregate, either directly or indirectly, 100% of the limited partnership
interests of Dairy Group II and 99.9% of the partnership interests of Dairy
Group II, or Dairy Group Receivables GP II, LLC shall fail to own, free and
clear of any Adverse Claims (except any Adverse Claim in favor of the Collateral
Agent in accordance with the Dean Credit Agreement), 100% of the general
partnership interests of Dairy Group II and 0.1% of the partnership interests of
Dairy Group II, or Provider and Dean Dairy Holdings, LLC shall fail to own, free
and clear of any Adverse Claims (except any Adverse Claim in favor of the
Collateral Agent in accordance with the Dean Credit Agreement), in the
aggregate, either directly or indirectly, 100% of the membership interests of
Dairy Group Receivables GP II, LLC.

(n) Provider shall fail to comply with any financial covenant listed on Annex A
to Exhibit I hereto.

Section 10.2 Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Agent may, or upon the direction of the Required
Purchasers shall, take any of the following actions: (i) replace any Person then
acting as Servicer, (ii) declare the Amortization Date to have occurred,
whereupon the Amortization Date shall forthwith occur, without demand, protest
or further notice of any kind, all of which are hereby expressly waived by each
Seller Party; provided, however, that (A) upon the occurrence of an Amortization
Event described in Section 9.1(d)(ii), or of an actual or deemed entry of an
order for relief with respect to any Seller Party under the Federal Bankruptcy
Code, the Amortization Date shall automatically occur, without demand, protest
or any notice of any kind, all of which are hereby expressly waived by each
Seller Party and (B) upon the occurrence of an Amortization Event described in
Section 9.1(a), 9.1(d) or 9.1(e), by three (3) Business Days’ notice to the
Agent, each other Purchaser and the Administrative Seller, the affected
Financial Institution in the case of a Section 9.1(a) Amortization Event and any
Financial Institution in the case of a Section 9.1(d) or 9.1(e) Amortization
Event may terminate its Commitment hereunder whereupon such Financial
Institution shall be deemed to be a “Terminating Financial Institution” for the
purposes hereof, (iii) to the fullest extent permitted by applicable law,
declare that the Default Fee shall accrue with respect to any of the Aggregate
Unpaids outstanding at such time, (iv) deliver the Collection Notices to the
Collection Banks, (v) notify Obligors of the Purchasers’ interest in the
Receivables, and (vi) notify Provider of the Purchaser’s interest in the Demand
Notes, make demand for any and all payments due thereunder and direct that such
payments be made directly to the Agent or its designee. The aforementioned
rights and remedies shall be without limitation, and shall be in addition to all
other rights and remedies of the Agent and the Purchasers otherwise available
under any other provision of this Agreement, by operation of law, at equity or
otherwise, all of which are hereby expressly preserved, including, without
limitation, all rights and remedies provided under the UCC, all of which rights
shall be cumulative.

 

49



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

ARTICLE XI

INDEMNIFICATION

Section 11.1 Indemnities by the Seller Parties. Without limiting any other
rights that the Agent, the LC Bank, any Purchaser, any Funding Source or any of
their respective Affiliates may have hereunder or under applicable law, (A) each
Seller hereby agrees to indemnify (and pay upon demand to) the Agent, the LC
Bank, each Purchaser, each Funding Source and their respective Affiliates,
assigns, officers, directors and employees (each an “Indemnified Party”) from
and against any and all damages, losses, claims, taxes, liabilities, costs,
expenses and for all other amounts payable, including reasonable attorneys’ fees
(which attorneys may be employees of any Indemnified Party) and disbursements
(all of the foregoing being collectively referred to as “Indemnified Amounts”)
awarded against or incurred by any of them arising out of or as a result of this
Agreement, or the use of the proceeds of any purchase hereunder, or the
acquisition, funding or ownership, either directly or indirectly, by a Purchaser
or a Funding Source of a Purchaser Interest or of an interest in the
Receivables, or any Receivable or any Contract or any Writing, or the issuance
of any Letters of Credit in connection with this Agreement or the making of any
Participation Advances in connection therewith, or any action of any Seller
Party, any Originator or any Affiliate of any of the foregoing and (B) the
Servicers hereby agree to indemnify (and pay upon demand to) each Indemnified
Party for Indemnified Amounts awarded against or incurred by any of them arising
out of any Servicer’s activities as Servicer hereunder excluding, however, in
all of the foregoing instances under the preceding clauses (A) and (B):

(i) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

(ii) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

(iii) franchise taxes and taxes imposed by the jurisdiction in which such
Indemnified Party’s principal executive office is located, on or measured by the
overall net income of such Indemnified Party to the extent that the computation
of such taxes is consistent with the characterization for income tax purposes of
the acquisition by the Purchasers of Purchaser Interests as a loan or loans by
the Purchasers to the Sellers secured by the Receivables, the Related Security,
the Collection Accounts and the Collections;

provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchasers to any
Seller Party for amounts otherwise specifically provided to be paid by such
Seller Party under the terms of this Agreement. Without limiting the generality
of the foregoing indemnification, each Seller shall indemnify each Indemnified
Party for Indemnified Amounts (including, without limitation, losses in respect
of uncollectible receivables, regardless of whether reimbursement therefor would
constitute recourse to any Seller or any Servicer) relating to or resulting
from:

 

50



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(iv) any representation or warranty made by any Seller Party or any Originator
in its capacity as seller under any Receivables Sale Agreement (or any officers
of any such Person) under or in connection with this Agreement, any other
Transaction Document or any other information or report delivered by any such
Person pursuant hereto or thereto, which shall have been false or incorrect when
made or deemed made;

(v) the failure by any Seller, any Servicer, any Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Writing or
Contract related thereto, or the nonconformity of any Receivable or Writing or
Contract included therein with any such applicable law, rule or regulation or
any failure of any Originator to keep or perform any of its obligations, express
or implied, with respect to the Writing or Contract;

(vi) any failure of any Seller, any Servicer, any Originator to perform its
duties, covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;

(vii) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Writing or Contract or any Receivable;

(viii) any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable (including,
without limitation, a defense based on such Receivable or the related Writing or
Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or service related to such Receivable
or the furnishing or failure to furnish such merchandise or services;

(ix) the commingling of Collections of Receivables at any time with other funds;

(x) any investigation, litigation or proceeding related to or arising from this
Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of an Incremental Purchase, a Reinvestment or
drawings under any Letter of Credit, the ownership of the Purchaser Interests,
the issuance of any Letters of Credit or any other investigation, litigation or
proceeding relating to any Seller, any Servicer, any Originator in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;

 

51



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(xi) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

(xii) any Amortization Event described in Section 9.1(d);

(xiii) any failure of any Seller to acquire and maintain legal and equitable
title to, and ownership of any Receivable and the Related Security and
Collections with respect thereto from the applicable Originator, free and clear
of any Adverse Claim (other than as created hereunder); or any failure of any
Seller to give reasonably equivalent value to applicable Originator under the
Receivables Sale Agreement to which it is a party in consideration of the
transfer thereunder by such Originator of any Receivable or any attempt by any
Person to void such transfer under statutory provisions or common law or
equitable action;

(xiv) any failure to vest and maintain vested in the Agent for the benefit of
the Purchasers, or to transfer to the Agent for the benefit of the Purchasers,
legal and equitable title to, and ownership of, a first priority perfected
undivided percentage ownership interest (to the extent of the Purchaser
Interests contemplated hereunder) or security interest in the Receivables, the
Related Security and the Collections, free and clear of any Adverse Claim
(except as created by the Transaction Documents);

(xv) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of any Incremental Purchase or Reinvestment or at
any subsequent time;

(xvi) any action or omission by any Seller Party that reduces or impairs the
rights of the Agent or the Purchasers with respect to any Receivable or the
value of any such Receivable;

(xvii) any attempt by any Person to void any Incremental Purchase or
Reinvestment hereunder under statutory provisions or common law or equitable
action; and

(xviii) the failure of any Receivable included in the calculation of the Net
Receivables Balance as an Eligible Receivable to be an Eligible Receivable at
the time so included.

 

52



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 11.2 Increased Cost and Reduced Return.

(a) If any Regulatory Requirement (i) subjects the LC Bank, any Purchaser or any
Funding Source to any charge or withholding on or with respect to any Funding
Agreement or this Agreement or the LC Bank’s, a Purchaser’s or Funding Source’s
obligations under a Funding Agreement or this Agreement, or on or with respect
to the Receivables, any Letter of Credit or any Participation Advances, or
changes the basis of taxation of payments to any Purchaser or any Funding Source
of any amounts payable under any Funding Agreement or this Agreement (except for
changes in the rate of tax on the overall net income of a Purchaser or Funding
Source or taxes excluded by Section 10.1), (ii) imposes, modifies or deems
applicable any reserve, assessment, fee, tax, insurance charge, special deposit
or similar requirement against assets of, deposits with or for the account of,
or liabilities of the LC Bank, a Funding Source or a Purchaser, or credit
extended by the LC Bank, a Funding Source or a Purchaser pursuant to a Funding
Agreement or this Agreement or (iii) imposes any other condition the result of
which is to increase the cost to the LC Bank, a Funding Source or a Purchaser of
performing its obligations under a Funding Agreement or this Agreement, or to
reduce the rate of return on the LC Bank’s, a Funding Source’s or Purchaser’s
capital or assets as a consequence of its obligations under a Funding Agreement
or this Agreement, or to reduce the amount of any sum received or receivable by
the LC Bank, a Funding Source or a Purchaser under a Funding Agreement or this
Agreement, or to require any payment calculated by reference to the amount of
interests or loans held or interest received by it, then, upon demand by the
Agent, the Sellers shall pay to the Agent, for the benefit of the LC Bank, the
relevant Funding Source or the Purchaser, as applicable, such amounts charged to
such LC Bank, Funding Source or Purchaser or such amounts to otherwise
compensate such LC Bank, Funding Source or such Purchaser for such increased
cost or such reduction. The term “Regulatory Requirement” shall mean (i) the
adoption after the date hereof of any applicable law, rule or regulation
(including any applicable law, rule or regulation regarding capital adequacy or
liquidity coverage) or any change therein after the date hereof or (ii) any
change after the date hereof in the interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency; provided that for purposes of this
definition, (x) the United States bank regulatory rule titled Risk-Based Capital
Guidelines; Capital Adequacy Guidelines; Capital Maintenance: Regulatory
Capital; Impact of Modification to Generally Accepted Accounting Principles;
Consolidation of Asset-Backed Commercial Paper Programs; and Other Related
Issues, adopted on December 15, 2009, (y) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder, issued in connection therewith or in implementation thereof, and
(z) all requests, rules, guidelines and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, shall in each case be deemed to be a “Regulatory Requirement”,
regardless of the date enacted, adopted, issued or implemented. The Sellers
acknowledge that any LC Bank, Funding Source or Purchaser may institute measures
in anticipation of a final or proposed Regulatory

 

53



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Requirement (including, without limitation, the imposition of internal charges
on such LC Bank’s or Purchaser’s interests or obligations under this Agreement),
and may commence allocating charges to or seeking compensation from the Sellers
under this Section 10.2 in connection with such measures, in advance of the
effective date of such final or proposed Regulatory Requirement, and the Sellers
agree to pay such charges or compensation to the Agent, for the benefit of such
LC Bank, Funding Source or Purchaser, following demand therefor without regard
to whether such proposed Regulatory Requirement has been adopted or whether such
effective date has occurred. The Sellers further acknowledge that any charge or
compensation demanded hereunder may take the form of a monthly charge to be
assessed by such LC Bank or Purchaser.

(b) A certificate of the applicable LC Bank, Purchaser or Funding Source setting
forth the amount or amounts necessary to compensate such LC Bank, Purchaser or
Funding Source pursuant to paragraph (a) of this Section 10.2 shall be delivered
to the Sellers and shall be conclusive absent manifest error. The Sellers shall
pay the Agent, for distribution to such LC Bank, Purchaser or Funding Source,
the amount as due on any such certificate on the next Settlement Date following
receipt of such notice.

(c) If any Purchaser or any Funding Source has or anticipates having any claim
for compensation from the Seller pursuant to clause (iii) of the definition of
Regulatory Requirement appearing in paragraph (a) of this Section 10.2, and such
Purchaser or Funding Source believes that having the facility publicly rated by
one credit rating agency would reduce the amount of such compensation by an
amount deemed by such Purchaser or Funding Source to be material, such Purchaser
or Funding Source shall provide written notice to the Sellers and the Servicer
(a “Ratings Request”) that such Purchaser or Funding Source intends to request a
public rating of the facility from one credit rating agency selected by such
Purchaser or Funding Source and reasonably acceptable to the Sellers, of at
least “A” or its equivalent (the “Required Rating”). The Sellers and the
Servicer agree that they shall cooperate with such Purchaser's or Funding
Source’s efforts to obtain the Required Rating, and shall provide the applicable
credit rating agency (either directly or through distribution to the Agent,
Purchaser or Funding Source), any information requested by such credit rating
agency for purposes of providing and monitoring the Required Rating. The
Purchasers shall pay the initial fees payable to the credit rating agency for
providing the rating and the Sellers shall pay all ongoing fees payable to the
credit rating agency for their continued monitoring of the rating. Nothing in
this Section 10.2(c) shall preclude any Purchaser or Funding Source from
demanding compensation from the Seller pursuant to Section 10.2(a) hereof at any
time and without regard to whether the Required Rating shall have been obtained,
or shall require any Purchaser or Funding Source to obtain any rating on the
facility prior to demanding any such compensation from the Sellers.

Section 11.3 Other Costs and Expenses. Each Seller shall reimburse the Agent,
the LC Bank and each Purchaser on demand for all costs and out-of-pocket
expenses in connection with the preparation, execution, delivery and
administration of this Agreement, the transactions contemplated hereby and the
other documents to be

 

54



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

delivered hereunder, including without limitation, the cost of any auditors
auditing the books, records and procedures of any Seller Party on behalf of the
LC Bank or the Purchasers (subject to the limitations set forth in
Section 8.1(d) with respect to annual audits), reasonable fees and out-of-pocket
expenses of legal counsel for each Purchaser, the LC Bank and the Agent (which
such counsel may be employees of any Purchaser, the LC Bank or the Agent) with
respect thereto and with respect to advising any Purchaser, the LC Bank or the
Agent as to their respective rights and remedies under this Agreement. Each
Seller shall reimburse the Agent on demand for any and all costs and expenses of
the Agent, the LC Bank and the Purchasers, if any, including reasonable counsel
fees and expenses in connection with the enforcement of this Agreement and the
other documents delivered hereunder and in connection with any restructuring or
workout of this Agreement or such documents, or the administration of this
Agreement following an Amortization Event. Each Seller shall reimburse each
Company on demand for all other costs and expenses incurred by such Company
(“Other Costs”), including, without limitation, the cost of auditing such
Company's books by certified public accountants, the cost of rating the
Commercial Paper by independent financial rating agencies, and the reasonable
fees and out-of-pocket expenses of counsel for such Company or any counsel for
any shareholder of such Company with respect to advising such Company or such
shareholder as to matters relating to such Company’s operations.

Section 11.4 Allocations. Each Company shall allocate the liability for Other
Costs among the Sellers and other Persons with whom such Company has entered
into agreements to purchase interests in receivables (“Other Sellers”). If any
Other Costs are attributable to the Sellers and not attributable to any Other
Seller, the Sellers shall be solely liable for such Other Costs. However, if
Other Costs are attributable to Other Sellers and not attributable to the
Sellers, such Other Sellers shall be solely liable for such Other Costs. All
allocations to be made pursuant to the foregoing provisions of this Article X
shall be made by the applicable Company in its sole discretion and shall be
binding on the Sellers and the Servicers.

Section 11.5 Accounting Based Consolidation Event. Upon demand by the Agent, the
Sellers shall pay to the Agent, for the benefit of the relevant Funding Source,
such amounts as such Funding Source reasonably determines will compensate or
reimburse such Funding Source for any (i) fee, expense or increased cost charged
to, incurred or otherwise suffered by such Funding Source, (ii) reduction in the
rate of return on such Funding Source’s capital or reduction in the amount of
any sum received or receivable by such Funding Source or (iii) internal capital
charge or other imputed cost determined by such Funding Source to be allocable
to the Sellers or the transactions contemplated in this Agreement, in each case
resulting from or in connection with the consolidation, for financial and/or
regulatory accounting purposes, of all or any portion of the assets and
liabilities of Company or, if applicable, its related commercial paper issuer,
that are subject to this Agreement or any other Transaction Document with all or
any portion of the assets and liabilities of a Funding Source. Amounts under
this Section 10.5 may be demanded at any time without regard to the timing of
issuance of any financial statement by the Conduit or by any Funding Source. A
certificate of the Funding Source setting forth the amount or amounts necessary
to compensate such Funding Source pursuant to this Section 10.5 shall be
delivered to the Sellers and shall be conclusive absent manifest error. The
Sellers shall pay such Funding Source the amount as due on any such certificate
on the next Settlement Date following receipt of such notice.

 

55



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 11.6 Required Ratings. The Agent shall have the right at any time to
request that a public rating of the Facility of at least “A” or its equivalent
(the “Agent Required Rating”) be obtained from one credit rating agency
acceptable to the Agent. Each of the Sellers and the Servicer agree that they
shall cooperate with the Agent’s efforts to obtain the Agent Required Rating,
and shall provide the Agent, for distribution to the applicable credit rating
agency, any information requested by such credit rating agency for purposes of
providing the Agent Required Rating. Any such request (a “Agent Ratings
Request”) shall be in writing, and if the Agent Required Rating is not obtained
within 60 days following the date of such Agent Ratings Request (unless the
failure to obtain the Agent Required Rating is solely the result of the Agent’s
failure to provide the credit rating agency with sufficient information to
permit the credit rating agency to perform its analysis, and is not the result
of the Sellers’ or the Servicer’s failure to cooperate or provide sufficient
information to the Agent), (i) upon written notice by the Agent to the Sellers,
which notice shall be given no less than 60 days following such failure to
obtain the Agent Required Rating, the Amortization Date shall occur, and
(ii) outstanding Capital shall thereafter incur the Default Fee. The Purchasers
shall pay the initial fees payable to the credit rating agency for providing the
Agent Required Rating, and the Sellers shall pay all ongoing fees payable to the
credit rating agency for its continued monitoring of the Agent Required Rating.

ARTICLE XII

THE AGENT

Section 12.1 Authorization and Action. Each Purchaser hereby designates and
appoints JPMorgan to act as its agent hereunder and under each other Transaction
Document, and authorizes the Agent to take such actions as agent on its behalf
and to exercise such powers as are delegated to the Agent by the terms of this
Agreement and the other Transaction Documents together with such powers as are
reasonably incidental thereto. The LC Bank hereby designates and appoints
JPMorgan to act as its agent hereunder and under each other Transaction Document
in respect of protecting and maintaining the security interest granted under
Section 15.14(b), and authorizes the Agent to take such actions as agent on its
behalf and to exercise such powers as are delegated to the Agent by the terms of
this Agreement and the other Transaction Documents together with such powers as
are reasonably incidental thereto. The Agent shall not have any duties or
responsibilities, except those expressly set forth herein or in any other
Transaction Document, or any fiduciary relationship with any Purchaser or the LC
Bank, and no implied covenants, functions, responsibilities, duties, obligations
or liabilities on the part of the Agent shall be read into this Agreement or any
other Transaction Document or otherwise exist for the Agent. In performing its
functions and duties hereunder and under the other Transaction Documents, the
Agent shall act solely as agent for the Purchasers and the LC Bank to the extent
set forth herein, and does not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for any Seller Party or
any of such Seller Party's successors or assigns. The Agent shall not be
required

 

56



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

to take any action that exposes the Agent to personal liability or that is
contrary to this Agreement, any other Transaction Document or applicable law.
The appointment and authority of the Agent hereunder shall terminate upon the
indefeasible payment in full of all Aggregate Unpaids. The LC Bank and each
Purchaser hereby authorizes the Agent to file such Uniform Commercial Code
financing statements against the Seller Parties as it may deem necessary or
desirable in its sole discretion.

Section 12.2 Delegation of Duties. The Agent may execute any of its duties under
this Agreement and each other Transaction Document by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

Section 12.3 Exculpatory Provisions. Neither the Agent nor any of its directors,
officers, agents or employees shall be (i) liable for any action lawfully taken
or omitted to be taken by it or them under or in connection with this Agreement
or any other Transaction Document (except for its, their or such Person’s own
gross negligence or willful misconduct), or (ii) responsible in any manner to
the LC Bank or any of the Purchasers for any recitals, statements,
representations or warranties made by any Seller Party contained in this
Agreement, any other Transaction Document or any certificate, report, statement
or other document referred to or provided for in, or received under or in
connection with, this Agreement, or any other Transaction Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement, or any other Transaction Document or any other document
furnished in connection herewith or therewith, or for any failure of any Seller
Party to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in Article VI, or for the perfection,
priority, condition, value or sufficiency of any collateral pledged in
connection herewith. The Agent shall not be under any obligation to the LC Bank
or any Purchaser to ascertain or to inquire as to the observance or performance
of any of the agreements or covenants contained in, or conditions of, this
Agreement or any other Transaction Document, or to inspect the properties, books
or records of the Seller Parties. The Agent shall not be deemed to have
knowledge of any Amortization Event or Potential Amortization Event unless the
Agent has received notice from a Seller, the LC Bank or a Purchaser.

Section 12.4 Reliance by Agent. The Agent shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Sellers), independent accountants
and other experts selected by the Agent. The Agent shall in all cases be fully
justified in failing or refusing to take any action under this Agreement or any
other Transaction Document unless it shall first receive such advice or
concurrence of the LC Bank, the Required Purchasers or all of the Purchasers, as
applicable, as it deems appropriate and it shall first be indemnified to its
satisfaction by the Financial Institutions, provided that unless and until the
Agent shall have received such advice, the Agent may take or refrain from taking
any action, as the Agent shall deem advisable and in the best interests of the
LC Bank and the Purchasers. The Agent shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of the LC
Bank, the Required Purchasers or all of the Purchasers, as applicable, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon the LC Bank and all the Purchasers.

 

57



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 12.5 Non-Reliance on Agent and Other Purchasers. Each Purchaser
expressly acknowledges that neither the Agent, nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates has made any
representations or warranties to it and that no act by the Agent hereafter
taken, including, without limitation, any review of the affairs of any Seller
Party, shall be deemed to constitute any representation or warranty by the
Agent. The LC Bank and each Purchaser represents and warrants to the Agent that
it has and will, independently and without reliance upon the Agent or any other
Purchaser and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of any Seller and made its own decision to enter into this
Agreement, the other Transaction Documents and all other documents related
hereto or thereto.

Section 12.6 Reimbursement and Indemnification. The Financial Institutions agree
to reimburse and indemnify the Agent and its officers, directors, employees,
representatives and agents, ratably based on the ratio of each Financial
Institution’s Commitment to the aggregate Commitment, to the extent not paid or
reimbursed by the Seller Parties (i) for any amounts for which the Agent, acting
in its capacity as Agent, is entitled to reimbursement by the Seller Parties
hereunder and (ii) for any other expenses incurred by the Agent, in its capacity
as Agent and acting on behalf of the Purchasers, in connection with the
administration and enforcement of this Agreement and the other Transaction
Documents; provided that the Agent shall not be entitled to any indemnity or
reimbursement under this Section 11.6 for any expenses resulting from the gross
negligence or willful misconduct of the Agent, as determined by a final and
non-appealable judgment rendered by a court of competent jurisdiction.

Section 12.7 Agent in Its Individual Capacity. The Agent and its Affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with any Seller or any Affiliate of any Seller as though the Agent were not the
Agent hereunder. With respect to the acquisition of Purchaser Interests or the
making of Participation Advances pursuant to this Agreement, the Agent shall
have the same rights and powers under this Agreement in its individual capacity
as any Purchaser (including any Purchaser that is an LC Participant) and may
exercise the same as though it were not the Agent, and the terms “Financial
Institution,” “Related Financial Institution,” “Purchaser,” “Financial
Institutions,” “Related Financial Institutions,” “LC Participant” and
“Purchasers” shall include the Agent in its individual capacity.

Section 12.8 Successor Agent. The Agent may, upon five days’ notice to the
Administrative Seller, the LC Bank and the Purchasers, and the Agent will, upon
the direction of all of the Purchasers (other than the Agent, in its individual
capacity) resign as Agent. If the Agent shall resign, then the Required
Purchasers during such five-day period shall appoint, with the consent of the
Administrative Seller, such consent not to be

 

58



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

unreasonably withheld or delayed, from among the Purchasers a successor agent.
If for any reason no successor Agent is appointed by the Required Purchasers
during such five-day period, then effective upon the termination of such five
day period, the Purchasers shall perform all of the duties of the Agent
hereunder and under the other Transaction Documents and the Sellers and the
Servicers (as applicable) shall make all payments in respect of the Aggregate
Unpaids directly to the applicable Purchasers and for all purposes shall deal
directly with the Purchasers. After the effectiveness of any retiring Agent’s
resignation hereunder as Agent, the retiring Agent shall be discharged from its
duties and obligations hereunder and under the other Transaction Documents and
the provisions of this Article XI and Article X shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while it
was Agent under this Agreement and under the other Transaction Documents.

ARTICLE XIII

ASSIGNMENTS; PARTICIPATIONS

Section 13.1 Assignments. (a) Each Seller Party, the LC Bank, the Agent and each
Purchaser hereby agree and consent to the complete or partial assignment by any
Company of all or any portion of its rights under, interest in, title to and
obligations under this Agreement to any Funding Source pursuant to any Funding
Agreement or to any other Person, and upon such assignment, such Company shall
be released from its obligations so assigned. Further, each Seller Party, the LC
Bank, the Agent and each Purchaser hereby agree that any assignee of any Company
of this Agreement or of all or any of the Purchaser Interests of any Company
shall have all of the rights and benefits under this Agreement as if the term
“Company” explicitly referred to and included such party (provided that (i) the
Purchaser Interests of any such assignee that is a Company or a commercial paper
conduit shall accrue CP Costs based on such Company’s Company Costs or on such
commercial paper conduit's cost of funds, respectively, and (ii) the Purchaser
Interests of any other such assignee shall accrue Yield pursuant to
Section 4.1), and no such assignment shall in any way impair the rights and
benefits of any Company hereunder. Neither any Seller nor any Servicer shall
have the right to assign its rights or obligations under this Agreement.

(b) Any Financial Institution may at any time and from time to time assign to
one or more Persons (“Purchasing Financial Institutions”) all or any part of its
rights and obligations under this Agreement (including in its capacity as an LC
Participant, if applicable) pursuant to an assignment agreement, substantially
in the form set forth in Exhibit VII hereto (the “Assignment Agreement”)
executed by such Purchasing Financial Institution and such selling Financial
Institution. The consent of the Company in such selling Financial Institution’s
Purchaser Group and the consent of the Administrative Seller shall be required
prior to the effectiveness of any such assignment; provided, however, that in
the event the Administrative Seller fails to consent to any proposed Purchasing
Financial Institution during the thirty (30) day period following the
Administrative Seller’s initial receipt of a request for its consent to any such
assignment, only the consent of the Company in such selling Financial
Institution’s Purchaser Group shall thereafter be required with respect to any
such assignment. Each assignee of a

 

59



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Financial Institution must (i) have a short-term debt rating of A-1 or better by
S&P and P-1 by Moody’s and (ii) agree to deliver to the Agent, promptly
following any request therefor by the Agent or the Company in such selling
Financial Institution's Purchaser Group, an enforceability opinion in form and
substance satisfactory to the Agent and such Company (such opinion may be
delivered by in-house counsel of such assignee). Upon delivery of the executed
Assignment Agreement to the Agent, such selling Financial Institution shall be
released from its obligations hereunder to the extent of such assignment.
Thereafter the Purchasing Financial Institution shall for all purposes be a
Financial Institution party to this Agreement and shall have all the rights and
obligations of a Financial Institution (including, without limitation, the
applicable obligations of a Related Financial Institution) under this Agreement
to the same extent as if it were an original party hereto and no further consent
or action by any Seller, the Purchasers, the LC Bank or the Agent shall be
required.

(c) Each of the Financial Institutions agrees that in the event that it shall
cease to have a short-term debt rating of A-1 or better by S&P and P-1 by
Moody’s (an “Affected Financial Institution”), such Affected Financial
Institution shall be obliged, at the request of the Company in such Affected
Financial Institution’s Purchaser Group or the Agent, to assign all of its
rights and obligations hereunder to (x) another Financial Institution in such
Affected Financial Institution’s Purchaser Group or (y) another funding entity
nominated by the Agent and acceptable to the Company in such Affected Financial
Institution’s Purchaser Group, and willing to participate in this Agreement
through the Liquidity Termination Date in the place of such Affected Financial
Institution; provided that the Affected Financial Institution receives payment
in full, pursuant to an Assignment Agreement, of an amount equal to such
Financial Institution’s Pro Rata Share of the Aggregate Capital and Yield owing
to the Financial Institutions in such Affected Financial Institution’s Purchaser
Group and all accrued but unpaid fees and other costs and expenses payable in
respect of its Pro Rata Share of the Purchaser Interests of the Financial
Institutions in such Affected Financial Institution’s Purchaser Group.

Section 13.2 Participations. Any Financial Institution may, in the ordinary
course of its business at any time sell to one or more Persons (each a
“Participant”) participating interests in its Pro Rata Share of the Purchaser
Interests of the Financial Institutions in such Financial Institution’s
Purchaser Group or any other interest of such Financial Institution hereunder.
Notwithstanding any such sale by a Financial Institution of a participating
interest to a Participant, such Financial Institution’s rights and obligations
under this Agreement shall remain unchanged, such Financial Institution shall
remain solely responsible for the performance of its obligations hereunder, and
each Seller, the LC Bank, each Company and the Agent shall continue to deal
solely and directly with such Financial Institution in connection with such
Financial Institution’s rights and obligations under this Agreement. Each
Financial Institution agrees that any agreement between such Financial
Institution and any such Participant in respect of such participating interest
shall not restrict such Financial Institution’s right to agree to any amendment,
supplement, waiver or modification to this Agreement, except for any amendment,
supplement, waiver or modification described in Section 14.1(b)(i).

 

60



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 13.3 Federal Reserve. Any Financial Institution may at any time pledge
or grant a security interest in all or any portion of its rights (including,
without limitation, any Purchaser Interest and any rights to payment of Capital
and Yield) under this Agreement to secure obligations of such Financial
Institution to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or grant of a security interest; provided that no such pledge or
grant of a security interest shall release a Financial Institution from any of
its obligations hereunder, or substitute any such pledgee or grantee for such
Financial Institution as a party hereto.

Section 13.4 Replacement of Purchaser Groups. If any Purchaser or Funding Source
requests compensation under Section 10.2(a), then the Sellers may, at their sole
expense and effort (including payment of any applicable processing and
recordation fees), upon notice to such Purchaser or Funding Source and the
Agent, require each Purchaser in the related Purchaser Group to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 12.1), all of its respective interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Company or Financial Institution, as
applicable, if a Company or Financial Institution accepts such assignment);
provided, that (i) the Sellers shall have received the prior written consent of
the Agent with respect to any assignee that is not already a member of a
Purchaser Group hereunder, which consent shall not unreasonably be withheld,
conditioned or delayed, (ii) each member of such assigning Purchaser Group shall
have received payment of an amount equal to all outstanding Capital, accrued CP
Costs and Yield in respect thereof, accrued fees and all other Aggregate Unpaids
payable to it hereunder, from the assignee (to the extent of such outstanding
Capital) or the Sellers (in the case of all other amounts) and (iii) such
assignment will result in a reduction in such compensation or payments under
Section 10.2(a). A Purchaser shall not be required to make any such assignment
and delegation if, prior thereto, as a result of a waiver by such Purchaser or
otherwise, the circumstances entitling the Sellers to require such assignment
and delegation cease to exist.

ARTICLE XIV

INTENTIONALLY OMITTED

ARTICLE XV

MISCELLANEOUS

Section 15.1 Waivers and Amendments. (a) No failure or delay on the part of the
Agent or any Purchaser in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other further exercise
thereof or the exercise of any other power, right or remedy. The rights and
remedies herein provided shall be cumulative and nonexclusive of any rights or
remedies provided by law. Any waiver of this Agreement shall be effective only
in the specific instance and for the specific purpose for which given.

 

61



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this
Section 14.1(b). Each Company, each Seller and the Agent, at the direction of
the Required Purchasers, may enter into written modifications or waivers of any
provisions of this Agreement, provided, however, that with respect to any
modification or waiver, the Rating Agencies then rating the commercial paper
notes issued by any Company shall have confirmed that the ratings of the
commercial paper notes of such Company will not be downgraded or withdrawn as a
result of such modification or waiver; and provided, further, that no such
modification or waiver shall:

(i) without the consent of each affected Purchaser, (A) extend the Liquidity
Termination Date or the date of any payment or deposit of Collections by any
Seller or any Servicer, (B) reduce the rate or extend the time of payment of
Yield or any CP Costs (or any component of Yield or CP Costs), (C) reduce any
fee payable to the Agent for the benefit of the Purchasers, (D) except pursuant
to Article XII hereof, change the amount of the Capital of any Purchaser, any
Financial Institution’s Pro Rata Share, any Company’s Pro Rata Share, any LC
Participant’s LC Share, any Financial Institution’s Commitment or any Company’s
Company Purchase Limit (other than, to the extent applicable, pursuant to
Section 4.6), (E) amend, modify or waive any provision of the definition of
Required Purchasers or this Section 14.1(b), (F) consent to or permit the
assignment or transfer by any Seller of any of its rights and obligations under
this Agreement, (G) change the definition of “Eligible Receivable,” “Loss
Reserve,” “Yield and Servicer Reserve,” “Default Ratio,” “Delinquency Ratio,”
“Dilution Reserve,” or “Dilution Ratio” or amend or modify Section 9.1(f) or
(H) amend or modify any defined term (or any defined term used directly or
indirectly in such defined term) used in clauses (A) through (G) above in a
manner that would circumvent the intention of the restrictions set forth in such
clauses; or

(ii) without the written consent of the then Agent, amend, modify or waive any
provision of this Agreement if the effect thereof is to affect the rights or
duties of such Agent.

Notwithstanding the foregoing, (i) without the consent of the Financial
Institutions, but with the consent of the Administrative Seller, the Agent may
amend this Agreement solely to add additional Persons as Financial Institutions
hereunder and (ii) the Agent, the Required Purchasers and each Company may enter
into amendments to modify any of the terms or provisions of Article XI, Article
XII, Section 14.13 or any other provision of this Agreement without the consent
of any Seller Party, provided that such amendment has no negative impact upon
such Seller Party and provided further that the Rating Agencies then rating the
commercial paper notes issued by any Company shall have confirmed that the
ratings of the commercial paper notes of such Company will not be downgraded or
withdrawn as a result of such amendments. Any modification or waiver made in
accordance with this Section 14.1 shall apply to each of the Purchasers equally
and shall be binding upon each Seller Party, the Purchasers and the Agent.

 

62



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 15.2 Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on Schedule E hereto or at such other address or
telecopy number as such Person may hereafter specify for the purpose of notice
to each of the other parties hereto. Each such notice or other communication
shall be effective (i) if given by telecopy, upon the receipt thereof, (ii) if
given by mail, three (3) Business Days after the time such communication is
deposited in the mail with first class postage prepaid or (iii) if given by any
other means, when received at the address specified in this Section 14.2. Each
Seller hereby authorizes the Agent and the Purchasers to effect purchases and,
selections of CP (Tranche) Accrual Periods, Tranche Periods and Discount Rates
based on telephonic notices made by any Person whom the Agent or applicable
Purchaser in good faith believes to be acting on behalf of such Seller. Each
Seller agrees to deliver promptly to the Agent and each applicable Purchaser a
written confirmation of each telephonic notice signed by an authorized officer
of such Seller; provided, however, the absence of such confirmation shall not
affect the validity of such notice. If the written confirmation differs from the
action taken by the Agent or applicable Purchaser, the records of the Agent or
applicable Purchaser shall govern absent manifest error.

Section 15.3 Ratable Payments. If any Purchaser, whether by setoff or otherwise,
has payment made to it with respect to any portion of the Aggregate Unpaids
owing to such Purchaser (other than payments received pursuant to Section 10.2
or 10.3) in a greater proportion than that received by any other Purchaser
entitled to receive a ratable share of such Aggregate Unpaids, such Purchaser
agrees, promptly upon demand, to purchase for cash without recourse or warranty
a portion of such Aggregate Unpaids held by the other Purchasers so that after
such purchase each Purchaser will hold its ratable proportion of such Aggregate
Unpaids; provided that if all or any portion of such excess amount is thereafter
recovered from such Purchaser, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

Section 15.4 Protection of Ownership Interests of the Purchasers. (a) Each
Seller agrees that from time to time, at its expense, it will promptly execute
and deliver all instruments and documents, and take all actions, that may be
necessary or reasonably desirable, or that the Agent may request, to perfect,
protect or more fully evidence the Purchaser Interests, or to enable the Agent
or the Purchasers to exercise and enforce their rights and remedies hereunder.
Without limiting the foregoing, each Seller will, upon the request of the Agent
or the Required Purchasers, execute and file such financing or continuation
statements, or amendments thereto or assignments thereof, and such other
instruments and documents, that may be necessary or desirable, or that the Agent
may reasonably request, to perfect, protect or evidence such Purchaser
Interests. At any time after the occurrence and during the continuation of an
Amortization Event, the Agent may, or the Agent may direct any Seller or any
Servicer to, notify the Obligors of

 

63



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Receivables, at the Sellers’ expense, of the ownership or security interests of
the Purchasers under this Agreement and may also direct that payments of all
amounts due or that become due under any or all Receivables be made directly to
the Agent or its designee. The Sellers or the Servicers (as applicable) shall,
at any Purchaser’s request, withhold the identity of such Purchaser in any such
notification.

(b) If any Seller Party fails to perform any of its obligations hereunder, the
Agent or any Purchaser may (but shall not be required to) perform, or cause
performance of, such obligations, and the Agent’s or such Purchaser’s costs and
expenses incurred in connection therewith shall be payable by the Sellers as
provided in Section 10.3. Each Seller Party irrevocably authorizes the Agent at
any time and from time to time in the sole discretion of the Agent, and appoints
the Agent as its attorney-in-fact, to act on behalf of such Seller Party (i) to
execute on behalf of any Seller as debtor and to file financing or continuation
statements (and amendments thereto and assignments thereof) necessary or
desirable in the Agent’s sole discretion to perfect and to maintain the
perfection and priority of the interest of the Purchasers and the LC Bank in the
Receivables and (ii) to file a carbon, photographic or other reproduction of
this Agreement or any financing statement with respect to the Receivables as a
financing statement in such offices as the Agent in its sole discretion deems
necessary or desirable to perfect and to maintain the perfection and priority of
the interests of the Purchasers in the Receivables. The financing statements
described in this Section 14.4(b) may describe the collateral in the same manner
as described herein or may contain an indication or description of collateral
that describes such property in any other manner as the Agent may determine, in
its sole and absolute discretion, is necessary, advisable or prudent to ensure
the perfection and priority of the interests of the Purchasers in the
Receivables, the Related Security and the Collections, and of the security
interest granted hereunder, including, without limitation, describing such
property as “all assets” or “all personal property” or “all assets, whether now
owned or hereafter acquired” or “all personal property of the debtor, whether
now owned or hereafter acquired”. This appointment is coupled with an interest
and is irrevocable. The authorization set forth in the second sentence of this
Section 14.4(b) is intended to meet all requirements for authorization by a
debtor under Article 9 of any applicable enactment of the UCC, including,
without limitation, Section 9-509 thereof.

Section 15.5 Confidentiality. (a) Each Seller Party, the LC Bank and each
Purchaser shall maintain and shall cause each of its employees and officers to
maintain the confidentiality of this Agreement and the other confidential or
proprietary information with respect to the Agent, the LC Bank and each
Purchaser and their respective businesses obtained by it or them in connection
with the structuring, negotiating and execution of the transactions contemplated
herein, except that such LC Bank, such Seller Party and such Purchaser and its
officers and employees may disclose such information to such LC Bank’s, such
Seller Party’s and such Purchaser’s external accountants and attorneys and as
required by any applicable law or order of any judicial or administrative
proceeding.

(b) Anything herein to the contrary notwithstanding, each Seller Party hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to the Agent, the Financial Institutions or the Companies by each other,
(ii) by the Agent

 

64



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

or the Purchasers to any prospective or actual assignee or participant of any of
them and (iii) by the Agent or any Purchaser to any rating agency, Funding
Source, Commercial Paper dealer or provider of a surety, guaranty or credit or
liquidity enhancement to any Company or any entity organized for the purpose of
purchasing, or making loans secured by, financial assets for which JPMorgan,
Rabobank, the SunTrust Company Agent, PNC or Credit Agricole acts as the
administrative agent and to any officers, directors, employees, outside
accountants, advisors and attorneys of any of the foregoing. In addition, the
Purchasers (and credit enhancers to the Purchasers) and the Agent may disclose
any such nonpublic information pursuant to any law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings (whether or not having the force or effect of law). Notwithstanding
any other express or implied agreement to the contrary, the parties agree and
acknowledge that each of them and each of their employees, representatives, and
other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to any
of them relating to such tax treatment and tax structure, except to the extent
that confidentiality is reasonably necessary to comply with U.S. federal or
state securities laws. For purposes of this paragraph, the terms “tax treatment”
and “tax structure” have the meanings specified in Treasury Regulation
Section 1.6011-4(c).

Section 15.6 Bankruptcy Petition. Each Seller, the Servicers, the LC Bank, the
Agent, each Financial Institution and each Company (except with respect to
itself) hereby covenants and agrees that, prior to the date that is one year and
one day after the payment in full of all outstanding senior indebtedness of any
Funding Source that is a special purpose bankruptcy remote entity or of any
Company, it will not institute against, or join any other Person in instituting
against, any such entity or any Company any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

Section 15.7 Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of any Company, the LC Bank,
the Agent or any Financial Institution, no claim may be made by any Seller Party
or any other Person against any Company, the LC Bank, the Agent or any Financial
Institution or their respective Affiliates, directors, officers, employees,
attorneys or agents for any special, indirect, consequential or punitive damages
in respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement, or
any act, omission or event occurring in connection therewith; and each Seller
Party hereby waives, releases, and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

Section 15.8 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.

 

65



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 15.9 CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER PARTY HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE AGENT OR ANY PURCHASER TO BRING PROCEEDINGS AGAINST ANY
SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
ANY SELLER PARTY AGAINST THE AGENT OR ANY PURCHASER OR ANY AFFILIATE OF THE
AGENT OR ANY PURCHASER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT
EXECUTED BY SUCH SELLER PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY
IN A COURT IN CHICAGO, ILLINOIS.

Section 15.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

Section 15.11 Integration; Binding Effect; Survival of Terms.

(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Seller Party pursuant to
Article V, (ii) the indemnification and payment provisions of Article X, and
Sections 14.5, 14.6, 14.7 and 14.18 shall be continuing and shall survive any
termination of this Agreement.

 

66



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 15.12 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement that are prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

Section 15.13 JPMorgan Roles. The LC Bank and each of the Purchasers
acknowledges that JPMorgan acts, or may in the future act, (i) as administrative
agent for the JPMorgan Company or any Financial Institution in the JPMorgan
Company's Purchaser Group, (ii) as issuing and paying agent for certain
Commercial Paper, (iii) to provide credit or liquidity enhancement for the
timely payment for certain Commercial Paper and (iv) to provide other services
from time to time for the JPMorgan Company or any Financial Institution in the
JPMorgan Company's Purchaser Group (collectively, the “JPMorgan Roles”). Without
limiting the generality of this Section 14.13, the LC Bank and each Purchaser
hereby acknowledges and consents to any and all JPMorgan Roles and agrees that
in connection with any JPMorgan Role, JPMorgan may take, or refrain from taking,
any action that it, in its discretion, deems appropriate, including, without
limitation, in its role as administrative agent for the JPMorgan Company.

Section 15.14 Characterization. (a) It is the intention of the parties hereto
that each purchase hereunder shall constitute and be treated as an absolute and
irrevocable sale, which purchase shall provide the applicable Purchaser (or the
LC Bank, if applicable) with the full benefits of ownership of the applicable
Purchaser Interest. Except as specifically provided in this Agreement, each sale
of a Purchaser Interest hereunder is made without recourse to any Seller;
provided, however, that (i) each Seller shall be liable to each Purchaser, the
LC Bank and the Agent for all representations, warranties, covenants and
indemnities made by such Seller pursuant to the terms of this Agreement, and
(ii) such sale does not constitute and is not intended to result in an
assumption by any Purchaser, the LC Bank or the Agent or any assignee thereof of
any obligation of any Seller or any Originator or any other Person arising in
connection with the Receivables, the Related Security, or the related Writings
or Contracts, or any other obligations of any Seller or any Originator.

(b) In addition to any ownership interest that the Agent may from time to time
acquire pursuant hereto, each Seller hereby grants to the Agent for the ratable
benefit of the Purchasers (including in their capacities as LC Participants) and
the LC Bank a valid and perfected security interest in all of such Seller’s
right, title and interest in, to and under all Receivables now existing or
hereafter arising, the Collections, each Lock-Box, each Collection Account, all
Related Security, all other rights and payments relating to such Receivables,
and all proceeds of any thereof prior to all other liens on and security
interests therein to secure the prompt and complete payment of the Aggregate

 

67



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Unpaids. The Agent, the LC Bank and the Purchasers shall have, in addition to
the rights and remedies that they may have under this Agreement, all other
rights and remedies provided to a secured creditor under the UCC and other
applicable law, which rights and remedies shall be cumulative.

Section 15.15 Withholding. The LC Bank and any Purchaser that is not
incorporated under the laws of the United States of America, or a state thereof,
agrees to deliver to the Agent (with copies to Seller) two duly completed copies
of United States Internal Revenue Service Forms W-8BEN or W-8ECI, certifying in
either case that such LC Bank or such Purchaser is entitled to receive payments
under this Agreement without deduction or withholding of any United States
federal income taxes.

Section 15.16 [Intentionally Omitted]

Section 15.17 Confirmation and Ratification of Terms.

(a) Upon the effectiveness of this Agreement, each reference to the Original
Agreement in any other Transaction Document, and any document, instrument or
agreement executed and/or delivered in connection with the Original Agreement or
any other Transaction Document, shall mean and be a reference to this Agreement.

(b) The other Transaction Documents and all agreements, instruments and
documents executed or delivered in connection with the Original Agreement or any
other Transaction Document shall each be deemed to be amended to the extent
necessary, if any, to give effect to the provisions of this Agreement, as the
same may be amended, modified, supplemented or restated from time to time.

(c) The effect of this Agreement is to amend and restate the Original Agreement
in its entirety, and to the extent that any rights, benefits or provisions in
favor of the Agent or any Purchaser existed in the Original Agreement and
continue to exist in this Agreement without any written waiver of any such
rights, benefits or provisions prior to the date hereof, then such rights,
benefits or provisions are acknowledged to be and to continue to be effective
from and after June 30, 2000. This Agreement is not a novation.

(d) The parties hereto agree and acknowledge that any and all rights, remedies
and payment provisions under the Original Agreement, including, without
limitation, any and all rights, remedies and payment provisions with respect to
(i) any representation and warranty made or deemed to be made pursuant to the
Original Agreement, or (ii) any indemnification provision, shall continue and
survive the execution and delivery of this Agreement.

(e) The parties hereto agree and acknowledge that any and all amounts owing as
or for Capital, Yield, CP Costs, fees, expenses or otherwise under or pursuant
to the Original Agreement, immediately prior to the effectiveness of this
Agreement shall be owing as or for Capital, Yield, CP Costs, fees, expenses or
otherwise, respectively, under or pursuant to this Agreement.

 

68



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Section 15.18 Excess Funds. Each of the Sellers, each Servicer, each Purchaser,
the LC Bank and the Agent agrees that any Company shall be liable for any claims
that such party may have against such Company only to the extent that such
Company has funds in excess of those funds necessary to pay matured and maturing
Commercial Paper of such Company and to the extent such excess funds are
insufficient to satisfy the obligations of such Company hereunder, such Company
shall have no liability with respect to any amount of such obligations remaining
unpaid and such unpaid amount shall not constitute a claim against such Company.
Any and all claims against any Company shall be subordinate to the claims
against such Company of the holders of such Company’s Commercial Paper and any
Person providing liquidity support to such Company.

Section 15.19 Administrative Seller. Each Seller hereby irrevocably appoints
Dairy Group as its agent and attorney-in-fact (the “Administrative Seller”)
which appointment shall remain in full force and effect unless and until the
Agent shall have received prior written notice signed by each of the Sellers
that such appointment has been revoked and that another Seller has been
appointed the Administrative Seller. Each Seller hereby irrevocably appoints and
authorizes the Administrative Seller (i) to provide the Agent with all Purchase
Notices and Letter of Credit Applications for the benefit of any Seller and all
other notices and instructions under this Agreement or any Letter of Credit,
(ii) to receive all notices and instructions from the Agent or any Purchaser
hereunder or pursuant to any Letter of Credit and (iii) to exercise such other
powers as are reasonably incidental thereto to carry out the purposes of this
Agreement or any Letter of Credit.

Section 15.20 Joint and Several.

(a) Each of the Sellers is accepting joint and several liability hereunder and
under the other Transaction Documents in consideration of the financial
accommodations to be provided by the Purchasers under this Agreement, for the
mutual benefit, directly and indirectly, of each of the Sellers and in
consideration of the undertakings of the other Seller to accept joint and
several liability for the Aggregate Unpaids.

(b) Each of the Sellers, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Seller, with respect to the payment and
performance of all of the Aggregate Unpaids, it being the intention of the
parties hereto that all the Aggregate Unpaids shall be the joint and several
obligations of each of the Sellers without preferences or distinction between
them.

(c) Except as otherwise expressly provided in this Agreement, each Seller hereby
waives notice of acceptance of its joint and several liability, notice of the
occurrence of any Amortization Event or Potential Amortization Event, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by the Agent or any Purchaser under or in respect of the
Aggregate Unpaids, any requirement of diligence or to mitigate damages and,
generally, to the extent permitted by

 

69



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

applicable law, all demands, notices and other formalities of every kind in
connection with this Agreement (except as otherwise provided in this Agreement).
Each Seller hereby assents to, and waives notice of, any extension or
postponement of the time for the payment of any of the Aggregate Unpaids, the
acceptance of any payment of any of the Aggregate Unpaids, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
the Agent or any Purchaser at any time or times in respect of any default by any
Seller in the performance or satisfaction of any term, covenant, condition or
provision of this Agreement, any and all other indulgences whatsoever by the
Agent or any Purchaser in respect of any of the Aggregate Unpaids, and the
taking, addition, substitution or release, in whole or in part, at any time or
times, of any security for any of the Aggregate Unpaids or the addition,
substitution or release, in whole or in part, of any Seller. Without limiting
the generality of the foregoing, each Seller assents to any other action or
delay in acting or failure to act on the part of the Agent or any Purchaser with
respect to the failure by any Seller to comply with any of its respective
obligations, it being the intention of each Seller that, so long as any of the
Aggregate Unpaids hereunder remain unsatisfied, the obligations of such Seller
under this Section 14.19 shall not be discharged except by performance and then
only to the extent of such performance. The obligations of each Seller under
this Section 14.19 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any Seller or the Agent or any Purchaser.

(d) Each Seller represents and warrants to the Agent and the Purchasers that
such Seller is currently informed of the financial condition of the other Seller
and of all other circumstances which a diligent inquiry would reveal and which
bear upon the risk of nonpayment of the Aggregate Unpaids. Each Seller hereby
covenants that such Seller will continue to keep informed of the other Seller’s
financial condition, the financial condition of other guarantors, if any, and of
all other circumstances which bear upon the risk of nonpayment or nonperformance
of the Aggregate Unpaids.

(e) Each Seller agrees that the Agent and the Purchasers may, in their sole and
absolute discretion, select the Receivables of any one of the Sellers for sale
or application to the Aggregate Unpaids, without regard to the ownership of such
Receivables, and shall not be required to make such selection ratably from the
Receivables owned by any of the Sellers.

(f) The provisions of this Section 14.19 are made for the benefit of the Agent,
the Purchasers and their respective successors and assigns, and may be enforced
by it or them from time to time against any or all of the Sellers as often as
occasion therefor may arise and without requirement on the part of the Agent,
any Purchasers or any such successor or assign first to marshal any of its or
their claims or to exercise any of its or their rights against any of the other
Sellers or to exhaust any remedies available to it or them against any of the
other Sellers or to resort to any other source or means of obtaining payment of
any of the Aggregate Unpaids hereunder or to elect any other remedy. The
provisions of this Section 14.19 shall remain in effect until all of the

 

70



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Aggregate Unpaids shall have been paid in full or otherwise fully satisfied. If
at any time, any payment, or any part thereof, made in respect of any of the
Aggregate Unpaids, is rescinded or must otherwise be restored or returned by the
Agent or any Purchaser upon the insolvency, bankruptcy or reorganization of any
of the Sellers, or otherwise, the provisions of this Section 14.19 will
forthwith be reinstated in effect, as though such payment had not been made.

(g) Each Seller hereby agrees that it will not enforce any of its rights of
contribution or subrogation against the other Seller with respect to any
liability incurred by it hereunder or under any of the other Transaction
Documents, any payments made by it to the Agent or any Purchaser with respect to
any of the Aggregate Unpaids or any collateral security therefor until such time
as all of the Aggregate Unpaids have been paid in full in cash. Any claim which
any Seller may have against any other Seller with respect to any payments to the
Agent or any Purchaser hereunder or under any other Transaction Documents are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Aggregate Unpaids arising hereunder or
thereunder, to the prior payment in full in cash of the Aggregate Unpaids and,
in the event of any insolvency, bankruptcy, receivership, liquidation,
reorganization or other similar proceeding under the laws of any jurisdiction
relating to any Seller, its debts or its assets, whether voluntary or
involuntary, all such Aggregate Unpaids shall be paid in full in cash before any
payment or distribution of any character, whether in cash, securities or other
property, shall be made to any other Seller therefor.

(h) Each of the Sellers hereby agrees that, after the occurrence and during the
continuance of any Amortization Event or Potential Amortization Event, the
payment of any amounts due with respect to the indebtedness owing by any Seller
to any other Seller is hereby subordinated to the prior payment in full in cash
of the Aggregate Unpaids. Each Seller hereby agrees that after the occurrence
and during the continuance of any Amortization Event or Potential Amortization
Event, such Seller will not demand, sue for or otherwise attempt to collect any
indebtedness of any other Seller owing to such Seller until the Aggregate
Unpaids shall have been paid in full in cash. If, notwithstanding the foregoing
sentence, such Seller shall collect, enforce or receive any amounts in respect
of such indebtedness, such amounts shall be collected, enforced and received by
such Seller as trustee for the Agent and the Purchasers, and such Seller shall
deliver any such amounts to the Agent for application to the Aggregate Unpaids
in accordance with Article II.

(SIGNATURE PAGES FOLLOW)

 

71



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

DAIRY GROUP RECEIVABLES, L.P.,

as Seller

By:   Dairy Group Receivables GP, LLC, Its:   General Partner DAIRY GROUP
RECEIVABLES II, L.P.,as Seller By:   Dairy Group Receivables GP II, LLC, Its:  
General Partner By:  

 

Name:   Tim Smith Title:   President and Treasurer

 

S-1



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

CHARIOT FUNDING LLC, as a Company By:   JPMorgan Chase Bank, N.A. Its:  
Attorney-In-Fact By:  

 

Name:   Title:   JPMORGAN CHASE BANK, N.A., as a Financial Institution, LC
Participant and as Agent By:  

 

Name:   Title:  

 

S-2



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

NIEUW AMSTERDAM RECEIVABLES CORPORATION, as a Company By:  

 

Name:   Title:   COOPERATIEVE CENTRALE RAIFFEISEN - BOERENLEENBANK B.A.
“Rabobank International”, New York Branch, as a Financial Institution and LC
Participant By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

S-3



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

SUNTRUST BANK, as a Company, Financial Institution, LC Participant and SunTrust
Company Agent By:  

 

Name:   Title:  

 

S-4



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

MARKET STREET FUNDING LLC, as a Company By:  

 

Name:   Title:   PNC BANK, NATIONAL ASSOCIATION, as a Financial Institution, LC
Participant and LC Bank By:  

 

Name:   Title:  

 

S-5



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

DEAN FOODS COMPANY, as a Provider By:  

 

Name:   Tim Smith Title:   Senior Vice President and Treasurer

DEAN DAIRY HOLDINGS, LLC, as a Servicer

SUIZA DAIRY GROUP, LLC, as a Servicer

By:  

 

Name:   Tim Smith Title:   Senior Vice President and Treasurer

 

S-6



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

ALTA-DENA CERTIFIED DAIRY, LLC, as a Servicer BERKELEY FARMS, LLC, as a Servicer
COUNTRY FRESH, LLC, as a Servicer DEAN EAST, LLC as a Servicer DEAN EAST II, LLC
as a Servicer DEAN FOODS NORTH CENTRAL, LLC, as a Servicer DEAN WEST, LLC, as a
Servicer DEAN WEST II, LLC, as a Servicer GANDY'S DAIRIES, LLC, as a Servicer
GARELICK FARMS, LLC, as a Servicer LAND-O-SUN DAIRIES, LLC, as a Servicer
MAYFIELD DAIRY FARMS, LLC, as a Servicer MIDWEST ICE CREAM COMPANY, LLC, as a
Servicer MODEL DAIRY, LLC, as a Servicer REITER DAIRY, LLC, as a Servicer
SHENANDOAH’S PRIDE, LLC, as a Servicer SOUTHERN FOODS GROUP, LLC, as a Servicer
TUSCAN/LEHIGH DAIRIES, INC., as a Servicer VERIFINE DAIRY PRODUCTS OF SHEBOYGAN,
LLC, as a Servicer By:  

 

Name:   Tim Smith Title:   Vice President and Treasurer

 

S-7



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

EXHIBIT I

DEFINITIONS

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Adjusted LC Participation Amount” means, at any time, the excess, if any, of
the LC Participation Amount over the amount of cash collateral held in the LC
Collateral Account at such time. For the avoidance of doubt, the Adjusted LC
Participation Amount shall never be less than zero.

“Administrative Seller” has the meaning set forth in Section 14.19.

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.

“Affected Financial Institution” has the meaning specified in Section 12.1(c).

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

“Agent” has the meaning set forth in the preamble to this Agreement.

“Agent Ratings Request” has the meaning set forth in Section 11.6.

“Agent Required Rating” has the meaning set forth in Section 11.6.

“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital of all Purchaser Interests outstanding on such date.

“Aggregate Reduction” has the meaning specified in Section 1.3.

“Aggregate Reserves” means, on any date of determination, the sum of the Loss
Reserve, the Dilution Reserve, and the Yield and Servicer Reserve.

“Aggregate Unpaids” means, at any time, an amount equal to the sum of all
Aggregate Capital and all other unpaid Obligations (whether due or accrued) at
such time.

 

Exh. I-1



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Agreement” means this Fifth Amended and Restated Receivables Purchase
Agreement, as it may be amended, restated, supplemented or otherwise modified
and in effect from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the LIBO Rate for a one month
period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%;  provided that, for the avoidance of doubt, the
LIBO Rate for any day shall be based on the rate appearing on the Reuters BBA
Libor Rates Page 3750 (or on any successor or substitute page of such page) at
approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate,
respectively.

“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Amortization Event set
forth in Section 9.1(d)(ii), (iii) the Business Day specified in a written
notice from the Agent following the occurrence of any other Amortization Event,
(iv) the Business Day specified in a written notice from the Agent following the
failure to obtain the Agent Required Rating within 60 days following delivery of
an Agent Ratings Request to the Sellers and the Servicer in accordance with
Section 11.6, which date shall not be less than 60 days following the failure to
obtain such Required Rating and (v) the date which is 15 Business Days after the
Agent’s receipt of written notice from Administrative Seller that it wishes to
terminate the facility evidenced by this Agreement.

“Assignment Agreement” has the meaning set forth in Section 12.1(b).

“Authorized Officer” means, with respect to any Person, its president, corporate
controller, treasurer or chief financial officer.

“Broken Funding Costs” means for any Purchaser Interest that: (i) has its
Capital reduced (A) without compliance by the Administrative Seller with the
notice requirements hereunder or (B) in the case of any Purchaser Interest of
any Pool Company other than any Purchaser Interest funded substantially with
Pooled Commercial Paper, on any date other than a Settlement Date hereunder or
(ii) does not become subject to an Aggregate Reduction following the delivery of
any Reduction Notice or (iii) is assigned or funded pursuant to a Funding
Agreement or otherwise transferred or terminated prior to the date on which it
was originally scheduled to end; an amount equal to the excess, if any, of
(A) the CP Costs or Yield (as applicable) that would have accrued during the
remainder of the Tranche Periods or the tranche periods for Commercial Paper
determined by the applicable Purchaser to relate to such Purchaser Interest (as
applicable) subsequent to the date of such reduction, assignment or termination
(or in respect of clause (ii) above, the date such Aggregate Reduction was
designated to occur pursuant to

 

Exh. I-2



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

the Reduction Notice) of the Capital of such Purchaser Interest if such
reduction, assignment or termination had not occurred or such Reduction Notice
had not been delivered, over (B) the sum of (x) to the extent all or a portion
of such Capital is allocated to another Purchaser Interest, the amount of CP
Costs or Yield actually accrued during the remainder of such period on such
Capital for the new Purchaser Interest, and (y) to the extent such Capital is
not allocated to another Purchaser Interest, the income, if any, actually
received net of any costs of redeployment of funds during the remainder of such
period by the holder of such Purchaser Interest from investing the portion of
such Capital not so allocated. In the event that the amount referred to in
clause (B) exceeds the amount referred to in clause (A), the relevant Purchaser
or Purchasers agree to pay to the Sellers the amount of such excess. All Broken
Funding Costs shall be due and payable hereunder upon demand.

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York, Atlanta, Georgia, Chicago, Illinois or Pittsburgh,
Pennsylvania or any other city specified in writing by a Purchaser to the Agent,
each other Purchaser and the Administrative Seller, and The Depository Trust
Company of New York and the commercial paper markets are open for business, and,
if the applicable Business Day relates to any computation or payment to be made
with respect to the LIBO Rate, any day on which dealings in dollar deposits are
carried on in the London interbank market.

“Capital” of any Purchaser Interest means, at any time, (A) without duplication,
(i) the Purchase Price of such Purchaser Interest, plus (ii) with respect to any
Purchaser that is an LC Participant, any amounts paid by such LC Participant to
the LC Bank in respect of a Participation Advance made by such LC Participant to
the LC Bank pursuant to Section 2.9 of the Agreement, plus (iii) with respect to
the Purchaser that is the LC Bank, any amounts paid by the LC Bank with respect
to all drawings under the Letter of Credit to the extent such drawings have not
been reimbursed by the Seller or funded by Participation Advances, minus (B) the
sum of the aggregate amount of Collections and other payments received by the
Agent or the applicable Purchaser that in each case are applied to reduce such
Capital in accordance with the terms and conditions of this Agreement; provided
that such Capital shall be restored (in accordance with Section 2.5) in the
amount of any Collections or other payments so received and applied if at any
time the distribution of such Collections or payments are rescinded, returned or
refunded for any reason.

“Change of Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 35% or more of the outstanding shares of voting stock or other equity
interest of any Seller Party.

“Charged-Off Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(d) (as if references to Seller Party therein refer to such Obligor);
(ii) as to

 

Exh. I-3



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

which the Obligor thereof, if a natural person, is deceased, (iii) that has been
written off a Seller’s books as uncollectible, (iv) that, consistent with the
applicable Originator’s Credit and Collection Policy, would be written off a
Seller’s books as uncollectible, (v) that has been identified by a Seller as
uncollectible or (vi) as to which any payment, or part thereof, remains unpaid
for 90 days or more from the original invoice date for such payment.

“Collateral Agent” means JPMorgan Chase Bank, National Association, in its
capacity as administrative agent under the Dean Credit Agreement.

“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and that is listed on Exhibit IV.

“Collection Account Agreement” means each agreement substantially in the form of
Exhibit VI, or such other form as may be acceptable to the Agent, among the
applicable Originator, a Seller, Collection Bank and the Agent, as it may be
amended, restated, supplemented or otherwise modified and in effect from time to
time.

“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.

“Collection Notice” means a notice, in substantially the form of Annex A to
Exhibit VI, from the Agent to a Collection Bank or any similar or analogous
notice from the Agent to a Collection Bank.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.

“Commercial Paper” means promissory notes of any Company issued by such Company
in the commercial paper market.

“Commitment” means, for each Financial Institution, the commitment of such
Financial Institution to purchase Purchaser Interests from the Sellers to the
extent that the Company in such Financial Institution’s Purchaser Group declines
to purchase such Purchaser Interest, in an amount not to exceed (i) in the
aggregate, the amount set forth opposite such Financial Institution’s name on
Schedule A to this Agreement, as such amount may be modified in accordance with
the terms hereof (including, without limitation, any termination of Commitments
pursuant to Section 4.6 hereof) and (ii) with respect to any individual purchase
hereunder, its Pro Rata Share of the Purchase Price therefor. If the context so
requires, “Commitment” also refers to a Purchaser’s obligation to make
Participation Advances and/or issue Letters of Credit hereunder.

“Company” has the meaning set forth in the preamble to this Agreement.

 

Exh. I-4



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Company Costs” means:

(i) for any Purchaser Interest purchased by the JPMorgan Company and funded
substantially with Pooled Commercial Paper, for any day, for any day, an amount
equal to (i) the product of (A) the Daily/30 Day LIBOR Rate in respect of such
day, and (B) the aggregate Capital associated with each Purchaser Interest that
shall have been funded by the Conduit Purchaser with the issuance of Commercial
Paper, divided by (ii) 360. “Daily/30 Day LIBOR Rate” shall mean, for any day, a
rate per annum equal to the thirty (30) day London-Interbank Offered Rate
appearing on the Bloomberg BBAM (British Bankers Association) Page (or on any
successor or substitute page of such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Agent from time to time in accordance with its customary
practices for purposes of providing quotations of interest rates applicable to
U.S. Dollar deposits in the London interbank market) at approximately 11:00 a.m.
(London time) on such day or, if such day is not a Business Day in London, the
immediately preceding Business Day in London. In the event that such rate is not
available on any day at such time for any reason, then the “Daily/30 Day LIBOR
Rate” for such day shall be the rate at which thirty (30) day U.S. Dollar
deposits of $5,000,000 are offered by the principal London office of the Agent
in immediately available funds in the London interbank market at approximately
11:00 a.m. (London time) on such day; and if the Agent is for any reason unable
to determine the Daily/30 Day LIBOR Rate in the foregoing manner or has
determined in good faith that the Daily/ 30 Day LIBOR Rate determined in such
manner does not accurately reflect the cost of acquiring, funding or maintaining
a Purchaser Interest, the Daily/30 Day LIBOR Rate for such day shall be the
Alternate Base Rate;

(ii) for any Purchaser Interest purchased by any Pool Company other than any
Purchaser Interest funded substantially with Pooled Commercial Paper, an amount
equal to the Capital of such Purchaser Interest multiplied by a per annum rate
equivalent to the “weighted average cost” (as defined below) related to the
issuance of Commercial Paper of such Pool Company that is allocated, in whole or
in part, to fund such Pool Company’s Pro Rata Share of Aggregate Capital (and
which may also be allocated in part to the funding of other assets of such Pool
Company); provided, however, that if any component of such rate is a discount
rate, in calculating such rate for such Pool Company’s Pro Rata Share of the
Aggregate Capital for such date, the rate used to calculate such component of
such rate shall be a rate resulting from converting such discount rate to an
interest bearing equivalent rate per annum. As used in this definition, the
“weighted average cost” shall consist of (x) the actual interest rate paid to
purchasers of Commercial Paper issued by such Pool Company, (y) the costs
associated with the issuance of such Commercial Paper (including dealer fees and
commissions to placement agents), and (z) interest on other borrowing or funding
sources by such Pool Company, including to fund small or odd dollar amounts that
are not easily accommodated in the commercial paper market;

 

Exh. I-5



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(iii) for any Purchaser Interest purchased by the Rabo Company and funded
substantially with Pooled Commercial Paper, for any day, an amount equal to the
Capital of such Purchaser Interest multiplied by a rate per annum equal to the
weighted average of the per annum rates paid or payable by the Rabo Company from
time to time as interest on Commercial Paper (by means of interest rate hedges
or otherwise and taking into consideration any incremental carrying costs
associated with Commercial Paper issued by the Rabo Company maturing on dates
other than those certain dates on which the Rabo Company is to receive funds) in
respect of Commercial Paper issued by the Rabo Company that are allocated, in
whole or in part, by Rabobank (or other agent of the Rabo Company) on behalf of
the Rabo Company to fund or maintain the Capital of the Rabo Company during such
period, as determined by Rabobank (or other agent of the Rabo Company) on behalf
of the Rabo Company, which rates shall reflect and give effect to (i) the
commissions of placement agents and dealers in respect of such Commercial Paper,
to the extent such commissions are reasonably allocated, in whole or in part, to
such Commercial Paper by Rabobank (or other agent of the Rabo Company) on behalf
of the Rabo Company and (ii) other borrowings by the Rabo Company, including,
without limitation, borrowings to fund small or odd dollar amounts that are not
easily accommodated in the commercial paper market; provided that if any
component of such rate is a discount rate, in calculating the Company Costs,
Rabobank (or other agent of the Rabo Company) shall for such component use the
rate resulting from converting such discount rate to an interest bearing
equivalent rate per annum. In addition to the foregoing costs, if the
Administrative Seller shall request any Purchaser Interest during any period of
time determined by the Rabo Company in its sole discretion to result in
incrementally higher Company Costs with respect to the Rabo Company applicable
to such Purchaser Interest, the Capital associated with any such Purchaser
Interest shall, during such period, be deemed to be funded by the Rabo Company
in a special pool (which may include capital associated with other receivable
purchase or financing facilities) for purposes of determining such additional
Company Costs applicable only to such special pool and charged each day during
such period against such Capital. Each Purchaser Interest funded substantially
with Pooled Commercial Paper will accrue Company Costs with respect to the Rabo
Company each day on a pro rata basis, based upon the percentage share the
Capital in respect of such Purchaser Interest represents in relation to all
assets held by the Rabo Company and funded substantially with Pooled Commercial
Paper. For each Settlement Period, the Rabo Company shall calculate its
aggregate Company Costs for such Settlement Period and report such Company Costs
to the Administrative Seller pursuant to Section 3.3 of this Agreement; and

(iv) for any Purchaser Interest purchased by the Credit Agricole Company and
funded substantially with Pooled Commercial Paper, for any day, the sum of
(i) discount or yield accrued on Pooled Commercial Paper on such day, plus
(ii) any and all accrued commissions in respect of placement agents and
Commercial Paper dealers, and issuing and paying agent fees incurred, in respect
of such Pooled Commercial Paper for such day, plus (iii) other costs associated
with funding small or odd-lot amounts with respect to all receivable purchase
facilities which are funded by Pooled Commercial Paper for such day, minus
(iv) any accrual of income net of expenses received on such day from investment
of collections received under all receivable purchase facilities funded
substantially with Pooled Commercial Paper, minus (v) any payment received on
such day net of expenses in respect of broken funding costs related

 

Exh. I-6



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

to the prepayment of any purchaser interest of the Credit Agricole Company
pursuant to the terms of any receivable purchase facilities funded substantially
with Pooled Commercial Paper. In addition to the foregoing costs, if the
Administrative Seller shall request any Purchaser Interest during any period of
time determined by the Credit Agricole Company (or by the Credit Agricole
Company’s agent on its behalf) in its sole discretion to result in incrementally
higher Company Costs with respect to the Credit Agricole Company applicable to
such Purchaser Interest, the Capital associated with any such Purchaser Interest
shall, during such period, be deemed to be funded by the Credit Agricole Company
in a special pool (which may include capital associated with other receivable
purchase or financing facilities) for purposes of determining such additional
Company Costs applicable only to such special pool and charged each day during
such period against such Capital. Each Purchaser Interest funded substantially
with Pooled Commercial Paper will accrue Company Costs with respect to the
Credit Agricole Company each day on a pro rata basis, based upon the percentage
share the Capital in respect of such Purchaser Interest represents in relation
to all assets held by the Credit Agricole Company and funded substantially with
Pooled Commercial Paper. For each Settlement Period, the Credit Agricole Company
shall calculate its aggregate Company Costs for such Settlement Period and
report such Company Costs to the Administrative Seller pursuant to Section 3.3
of this Agreement.

“Company Purchase Limit” means, for each Company, the purchase limit of such
Company with respect to the purchase of Purchaser Interests from the Sellers, in
an amount not to exceed (i) in the aggregate, the amount set forth opposite such
Company’s name on Schedule A to this Agreement, as such amount may be modified
in accordance with the terms hereof (including Section 4.6(a)) and (ii) with
respect to any individual purchase hereunder, its Pro Rata Share of the Purchase
Price therefor.

“Concentration Limit” means, at any time, (a) for any Level 1 Rated Obligor, 9%,
(b) for any Level 2 Rated Obligor, 7%, (c) for any Level 3 Rated Obligor, 5%,
(d) for any Unrated Obligor, 2.25%, (e) for Wal-Mart Stores, Inc., 25%, for so
long as its short-term credit rating is at least “A-1” from S&P and at least
“P1” from Moody’s and its long-term credit rating is at least “A” from S&P and
at least “A2” from Moody’s, and otherwise in accordance with the other
Concentration Limits set forth herein (including clauses (a) through (d) of this
definition), and (f) for any other Obligor designated by Agent, such other
percentage as Agent may designate (each of (e) and (f), a “Special Concentration
Limit”); provided, that in the case of an Obligor and any Affiliate of such
Obligor, the Concentration Limit shall be calculated as if such Obligor and such
Affiliate are one Obligor; and provided, further, that the Required Purchasers
may, upon not less than five Business Days’ notice to Seller, cancel any Special
Concentration Limit.

“Consent Notice” has the meaning set forth in Section 4.6(a).

“Consent Period” has the meaning set forth in Section 4.6(a).

 

Exh. I-7



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.

“Contract” means, with respect to any Receivable, any and all written or oral
agreements pursuant to which such Receivable arises or that evidences such
Receivable.

“CP (Pool) Accrual Period” means, with respect to any Purchaser Interest held by
any Pool Company and funded substantially with Pooled Commercial Paper, each
calendar month.

“CP (Tranche) Accrual Period” means with respect to any Purchaser Interest held
by any Pool Company other than any Purchaser Interest funded substantially with
Pooled Commercial Paper, a period of at least 1 day and not to exceed 90 days as
selected by Seller pursuant to Section 3.4 and approved by the Agent; provided,
however, that (i) any CP (Tranche) Accrual Period (other than of one day) that
would otherwise end on a day that is not a Business Day shall be extended to the
next succeeding Business Day, (ii) in the case of CP (Tranche) Accrual Periods
of one day, (A) the initial CP (Tranche) Accrual Period shall be the day of the
related Incremental Purchase; and (B) any subsequently occurring CP (Tranche)
Accrual Period that is one day shall, if the immediately preceding CP (Tranche)
Accrual Period is more than one day, be the last day of such immediately
preceding CP (Tranche) Accrual Period, and if the immediately preceding CP
(Tranche) Accrual Period is one day, be the day next following such immediately
preceding CP (Tranche) Accrual Period; and (iii) in the case of any CP (Tranche)
Accrual Period that commences before the Amortization Date and would otherwise
end on a date occurring after the Amortization Date, such CP (Tranche) Accrual
Period shall end on the Amortization Date. The duration of each CP (Tranche)
Accrual Period that commences after the Amortization Date shall be of such
duration as selected by the applicable Company.

“CP Costs” means, for each day, the aggregate discount or yield accrued with
respect to the Purchaser Interests of each respective Company as determined in
accordance with the definition of “Company Costs.”

“Credit Agricole” means Credit Agricole Corporate and Investment Bank, a French
banking corporation, duly licensed under the laws of the state of New York.

“Credit Agricole Company” means Atlantic Asset Securitization LLC, a Delaware
limited liability company, together with its successors and assigns.

“Credit and Collection Policy” means each Originator’s credit and collection
policies and practices relating to Writings, Contracts and Receivables existing
on the date such Originator became party to the related Receivables Sale
Agreement and summarized in Exhibit VIII hereto, as modified from time to time
in accordance with this Agreement.

 

Exh. I-8



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Days Sales Outstanding” means for each month an amount equal to the product of
(a) the quotient of (i) the Outstanding Balance of all Receivables calculated on
the first day of such month as the beginning balance for such month divided by
(ii) the aggregate amount of Collections of all Receivables received during such
month, multiplied by (b) 30.

“Dean Credit Agreement” means that certain Credit Agreement, dated as of July 2,
2013 by and among Dean Foods Company, the lenders from time to time party
thereto, JPMorgan Chase Bank, N.A., as administrative agent, Bank of America,
N.A., as syndication agent and CoBank, ACB, Credit Agricole Corporate &
Investment Bank, Raiffeisen – Boerenleenbank, B.A. “Rabobank Nederland,” New
York Branch, Suntrust Bank and Wells Fargo Bank, National Association, as
co-documentation agents, without giving effect to any amendment, restatement,
modification, refinancing or replacement thereof.

“Dean Dairy Holdings” means Dean Dairy Holdings, LLC, a Delaware limited
liability company.

“Dean Receivables Sale Agreement” means the Dean Receivables Sale Agreement,
dated as of May 15, 2002 and effective for all purposes as of March 31, 2002, by
and among Alta-Dena Holdings, Inc., Alta-Dena Certified Dairy, Inc., Berkeley
Farms, Inc., Creamland Dairies, Inc., Dean Foods Company of Indiana, Inc., Dean
Milk Company, Inc., Dean Foods North Central, Inc., Dean Foods Ice Cream
Company, Dean Foods Company of California, Inc., Dean Dairy Products Company,
Gandy’s Dairies, Inc., Liberty Dairy Company, Mayfield Dairy Farms, Inc.,
McArthur Dairy, Inc., Meadow Brook Dairy Company, Purity Dairies, Incorporated,
Reiter Dairy, Inc., Ryan Foods North Central, Inc. Ryan Foods Company, LLC, T.
G. Lee Foods, Inc., Verifine Dairy Products Corporation of Sheboygan, Inc. and
Dairy Group II, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Deemed Collections” means the aggregate of all amounts the Sellers shall have
been deemed to have received as a Collection of a Receivable. The Sellers shall
be deemed to have received a Collection of a Receivable at any time (i) to the
extent that the Outstanding Balance of any such Receivable is either (x) reduced
as a result of any defective or rejected goods or services, any discount, rebate
or any adjustment or otherwise by any Seller (other than cash Collections on
account of the Receivables and other than Receivables that, consistent with the
applicable Originator’s Credit and Collection Policy, have been written off a
Seller’s books as uncollectible other than as a result of any of the other
conditions or events set forth in this definition) or (y) reduced or canceled as
a result of a setoff in respect of any claim by any Person (whether such claim
arises out of the same or a related transaction or an unrelated transaction) or
(ii) any of the representations or warranties in Article V are no longer true
with respect to such

 

Exh. I-9



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Receivable or (iii) the failure of any Contract with respect to such Receivable
to create a legal, valid and binding obligation of the related Obligor to pay
the Outstanding Balance of the Receivable created thereunder and any accrued
interest thereon or (iv) the failure of any Writing to give rise to a valid and
enforceable Receivable in the amount of the Outstanding Balance thereof.

“Default Fee” means with respect to any amount due and payable by any Seller in
respect of any Aggregate Unpaids, an amount equal to interest on any such unpaid
Aggregate Unpaids at a rate per annum equal to 4% above the Alternate Base Rate.

“Default Ratio” means, as at the end of any calendar month, a percentage equal
to (a) the sum of (i) the Outstanding Balance of all Receivables as to which any
payment, or part thereof, remains unpaid for 90 days or more from the original
invoice date for such payment plus (ii) the Outstanding Balance of all
Receivables that were written off each Seller’s books as uncollectible during
such calendar month, divided by (b) the aggregate Outstanding Balance of all
Receivables.

“Defaulted Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 90 days or more from the original invoice date for
such payment.

“Delinquency Ratio” means, for a calendar month, a percentage equal to (a) the
Outstanding Balance of all Delinquent Receivables as at the end of such calendar
month divided by (b) the Outstanding Balance of all Receivables.

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for at least 60 days but not more than 90 days from the
original invoice date for such payment.

“Demand Notes” means each of (i) that certain promissory note, dated as of
December 21, 2001, by Dean Foods Company (as successor-in-interest to Suiza
Foods Corporation) in favor of Dairy Group, in the maximum principal sum of
$21,325,653, as amended, renewed, supplemented or otherwise modified from time
to time and (ii) that certain promissory note, dated as of May 15, 2002 and
effective for all purposes as of March 31, 2002, by Dean Foods Company in favor
of Dairy Group II, in the maximum principal sum of $13,181,876, as amended,
renewed, supplemented or otherwise modified from time to time.

“Dilution Ratio” means, as at the end of any calendar month, a percentage equal
to (i) the aggregate amount of all Dilutions arising during such calendar month
(other than Rebate/Billbacks) with respect to all Receivables divided by
(ii) the aggregate amount of sales by all Originators for the calendar month
ending two months prior to such calendar month.

 

Exh. I-10



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Dilution Reserve” means an amount equal to the result of multiplying the Net
Receivables Balance by the greater of (a) 5.00% and (b) the following:

((Stress Factor x ED + ((DS-ED) x (DS/ED))) x DHR) + MRA

Where:

 

ED    =    the average of the Dilution Ratios for the twelve most recently-ended
calendar months DS    =    the highest of the average Dilution Ratios for any
two-calendar month period occurring during the twelve most recently-ended
calendar months DHR    =    the result of dividing the aggregate amount of all
sales by all Originators during the prior one and a half calendar months by the
Net Receivables Balance MRA    =    3.00%, at any time when the Servicers shall
have failed to deliver a consolidating Monthly Report pursuant to Section 8.5
that is in form and substance satisfactory to the Agent in its sole discretion
and, at all other times and at any time when the Agent in its sole discretion
shall otherwise determine, 0.00%.

“Dilutions” means, for each calendar month, the aggregate amount of reductions
or cancellations described in clause (i) of the definition of “Deemed
Collections” during such month (other than Rebate/Billbacks).

“Discount Rate” means the LIBO Rate or the Alternate Base Rate, as applicable,
with respect to each Purchaser Interest of the Financial Institutions.

“Drawing Date” shall have the meaning set forth in Section 2.9.

“Drawn Liquidity Spread” means 3%.

“Effective Date” means April 2, 2007.

“Eligible Receivable” means, at any time, a Receivable:

(i) the Obligor of which (a) if a natural person, is a resident of the United
States or, if a corporation or other business organization, is organized under
the laws of the United States or any political subdivision thereof and has its
chief executive office in the United States; (b) is not an Affiliate of any of
the parties hereto; and (c) is not a federal or state government or a federal or
state governmental subdivision or agency, except as permitted by clause (xxi) of
this definition,

 

Exh. I-11



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(ii) in the case of any Receivable the Obligor of which is a Top Twenty-Five
Obligor, such Obligor is not the Obligor of Defaulted Receivables the aggregate
Outstanding Balance of which constitutes more than 25% of the Outstanding
Balance of all Receivables of such Obligor,

(iii) that is not a Charged-Off Receivable or a Delinquent Receivable,

(iv) that (a) by its terms is due and payable within 30 days of the original
billing date therefor and has not had its payment terms extended or (b) that by
its terms is due and payable within 90 days of the original billing date
therefor and has not had its payment terms extended, the Outstanding Balance of
which, when combined with all other Eligible Receivables that are due and
payable within 90 days of the original billing date therefor, does not exceed an
amount equal to 5% of the Outstanding Balance of all Receivables; provided,
however, that in the case of the foregoing clauses (a) and (b), no such
Receivable shall be considered an Eligible Receivable to the extent of the
Outstanding Balance relating to any goods giving rise to such Receivable that
are provided on a “bill and hold” basis (i.e., are billed but held or stored at
a warehouse prior to shipment to the Obligor of such Receivable) for so long as
such goods are so held are stored;

(v) that is an “account” or “chattel paper” within the meaning of the UCC of all
applicable jurisdictions,

(vi) that is denominated and payable only in United States dollars in the United
States,

(vii) that arises either (A) under a Contract that, together with such
Receivable, is in full force and effect and constitutes the legal, valid and
binding obligation of the related Obligor enforceable against such Obligor in
accordance with its terms or (B) under a Writing to the extent that such
Receivable is the legal, valid and binding obligation of the related Obligor,

(viii) that arises under a Writing or Contract that (A) does not require the
Obligor under such Writing or Contract to consent to the transfer, sale or
assignment of the rights and duties of the applicable Originator or any of its
assignees under such Writing or Contract and (B) does not contain a
confidentiality provision that purports to restrict the ability of any Purchaser
to exercise its rights under this Agreement, including, without limitation, its
right to review the Writing or Contract,

(ix) that arises under a Contract that contains an obligation to pay a specified
sum of money, contingent only upon the sale of goods or the provision of
services by the applicable Originator or pursuant to a Writing that evidences
the amount to be paid,

 

Exh. I-12



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(x) that, together with the Writing or Contract related thereto, does not
contravene any law, rule or regulation applicable thereto (including, without
limitation, any law, rule and regulation relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy) and with respect to which no part of the
Writing or Contract related thereto is in violation of any such law, rule or
regulation,

(xi) that satisfies all applicable requirements of the applicable Credit and
Collection Policy,

(xii) that was generated in the ordinary course of the applicable Originator's
business,

(xiii) that arises solely from the sale of goods or the provision of services to
the related Obligor by the applicable Originator, and not by any other Person
(in whole or in part),

(xiv) as to which the Agent has not notified the Administrative Seller that the
Agent has determined that such Receivable or class of Receivables is not
acceptable as an Eligible Receivable, including, without limitation, because
such Receivable arises under a Writing or Contract that is not acceptable to the
Agent,

(xv) that is not subject to any right of rescission, setoff, counterclaim, any
other defense (including defenses arising out of violations of usury laws) of
the applicable Obligor against the applicable Originator or any other Adverse
Claim, and the Obligor thereon holds no right as against such Originator to
cause such Originator to repurchase the goods or merchandise the sale of which
shall have given rise to such Receivable (except with respect to sale discounts
effected pursuant to the Writing or Contract, or defective goods returned in
accordance with the terms of the Writing or Contract); provided, however, that
only that portion of such Receivable that is subject to any such right of
rescission, set-off, counterclaim, other defense or Adverse Claim shall be
considered to be ineligible pursuant to this clause (xv),

(xvi) that is not the subject of a Rebate/Billback; provided, however, that only
that portion of such Receivable that is subject to such Rebate/Billback shall be
considered to be ineligible pursuant to this clause (xvi),

(xvii) as to which the applicable Originators has satisfied and fully performed
all obligations on its part with respect to such Receivable required to be
fulfilled by it, and no further action is required to be performed by any Person
with respect thereto other than payment thereon by the applicable Obligor,

(xviii) all right, title and interest to and in which has been validly
transferred by the applicable Originators directly to a Seller under and in
accordance with a Receivables Sale Agreement, and such Seller has good and
marketable title thereto free and clear of any Adverse Claim,

 

Exh. I-13



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

(xix) that represents all or part of the sales price of merchandise, insurance
and services within the meaning of Section 3(c)(5) of the Investment Company Act
of 1940, as amended,

(xx) the Obligor of which is a local municipality that, when the Outstanding
Balance of which is aggregated with the Outstanding Balances of all other
Eligible Receivables the Obligors of which are local municipalities, does not
exceed 10% of the aggregate Outstanding Balance of all Eligible Receivables,

(xxi) the Obligor of which is a federal or state government or a federal or
state governmental subdivision or agency that, when the Outstanding Balance of
which is aggregated with the Outstanding Balances of all other Eligible
Receivables the Obligors of which are federal or state governments or a federal
or state governmental subdivisions or agencies, does not exceed 3.0% of the
aggregate Outstanding Balance of all Eligible Receivables, and

(xxii) that otherwise satisfies the Concentration Limits set forth herein.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Extension Notice” has the meaning set forth in Section 4.6(a).

“Facility Account” means Dairy Group’s Account No. 2000013850892 at Wachovia
Bank, National Association (formerly known as First Union National Bank), ABA
No. 053000219.

“Facility Termination Date” means the earlier of (i) the Liquidity Termination
Date and (ii) the Amortization Date.

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.

“Federal Funds Effective Rate” means for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by it. Notwithstanding the foregoing, if any Financial Institution is
borrowing overnight funds on any day from a Federal Reserve Bank to make or
maintain such Financial Institution's funding of all or any portion of a
Purchaser Interest hereunder, the Federal Funds Effective Rate, at the option of
such Financial Institution, for such Financial Institution shall be the average
rate per annum at which such overnight borrowings are made on any such day. Each
determination of the Federal Funds Effective Rate shall be conclusive and
binding on the Administrative Seller and the Seller Parties, except in the case
of manifest error.

 

Exh. I-14



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Fee Letter” means the Amended and Restated Master Fee Letter, dated as of
September 28, 2011, by and among each Seller, each Purchaser, the Agent and the
LC Bank, as the same may be amended, restated, supplemented or otherwise
modified and in effect from time to time.

“Finance Charges” means, with respect to a Writing or Contract, any finance,
interest, late payment charges or similar charges owing by an Obligor pursuant
to such Writing or Contract.

“Financial Institutions” has the meaning set forth in the preamble in this
Agreement.

“Fronting Fees” has the meaning set forth in Section 2.7(e).

“Funding Agreement” means this Agreement and any agreement or instrument
executed by any Funding Source with or for the benefit of a Company.

“Funding Source” means with respect to any Company (i) such Company’s Related
Financial Institution(s) or (ii) any insurance company, bank or other funding
entity providing liquidity, credit enhancement or back-up purchase support or
facilities to such Company.

“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.

“Government Receivable” means a Receivable the Obligor of which is the United
States federal government, a state or local government, a governmental
subdivision of the United States federal government or of a state or local
government, or an agency of the United States federal government or of a state
or local government. For the purposes of this definition the phrase “state or
local government” means a state or local government of a state, city or
municipality located within the fifty states of the United States or the
District of Columbia.

“Governmental Acts” shall have the meaning set forth in Section 2.15.

“Group Capital” means, with respect to any Purchaser Group at any time, the
aggregate outstanding Capital of all Purchasers within such Purchaser Group.

“Group Capital Limit” means, with respect to any Purchaser Group at any time, an
amount equal to (a) the sum of the Company Purchase Limits of the Companies in
such Purchaser Group minus (b) the sum of the LC Shares of the LC Participation
Amounts of the LC Participants in such Purchaser Group.

 

Exh. I-15



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Immaterial Originator” means any Originator as to which the aggregate
Outstanding Balance of all Receivables sold by such Originator to the applicable
Seller under the applicable Receivables Sale Agreement as of any date of
determination is less than 10% of the aggregate Outstanding Balance of all
Receivables sold by all Originators party thereto to such Seller under such
Receivables Sale Agreement as of such date.

“Incremental Purchase” means a purchase of one or more Purchaser Interests that
increases the total outstanding Aggregate Capital hereunder.

“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person,
(iv) obligations that are evidenced by notes, acceptances, or other instruments,
(v) capitalized lease obligations, (vi) net liabilities under interest rate
swap, exchange or cap agreements, (vii) Contingent Obligations and
(viii) liabilities in respect of unfunded vested benefits under plans covered by
Title IV of ERISA.

“Independent Manager” shall mean a manager of the limited liability company that
is the general partner of any Seller who (i) shall not have been at the time of
such Person’s appointment or at any time during the preceding five years, and
shall not be as long as such Person is a manager of the Seller or a limited
liability company that is the general partner of such Seller, (A) a director,
officer, employee, partner, shareholder, member, manager or Affiliate of any of
the following Persons (collectively, the “Independent Parties”): any Servicer,
any Seller, any Originator, or any of their respective Subsidiaries or
Affiliates (other than an independent manager of a special purpose bankruptcy
remote entity organized for the purpose of providing financing to either Seller
through the securitization or other similar transfer, pledge or conveyance of
accounts receivable), (B) the beneficial owner (at the time of such Person's
appointment as an Independent Manager or at any time thereafter while serving as
an Independent Manager) of any of any partnership interest of either Seller, any
Originator, or any of their respective Subsidiaries or Affiliates, having
general voting rights, (C) a supplier to any of the Independent Parties, (D) a
Person controlling or under common control with any partner, shareholder,
member, manager, Affiliate or supplier of any of the Independent Parties, or
(E) a member of the immediate family of any director, officer, employee,
partner, shareholder, member, manager, Affiliate or supplier of any of the
Independent Parties; (ii) has prior experience as an independent director or
independent manager for a corporation or limited liability company whose charter
documents required the unanimous consent of all independent directors or
independent managers thereof before such corporation or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable federal
or state law relating to bankruptcy and (iii) has at least three years of
employment experience with one or more entities that provide, in the ordinary
course of their respective businesses, advisory, management or placement
services to issuers of securitization or structured finance instruments,
agreements or securities.

 

Exh. I-16



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of
April 2, 2007, by and between the Agent and JPMorgan Chase Bank, National
Association, as administrative agent under the Dean Credit Agreement, as
amended, restated, supplemented or otherwise modified from time to time.

“JPMorgan” means JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA
(Main Office Chicago)) in its individual capacity and its successors.

“JPMorgan Company” means Falcon Asset Securitization Company LLC (formerly
Falcon Asset Securitization Corporation), a Delaware corporation, together with
its successors and assigns.

“LC Adjustment Percentage” means, as of any date of determination, the
percentage equal to (i) Aggregate Capital, divided by (ii) the sum of Aggregate
Capital and the Adjusted LC Participation Amount.

“LC Amount” means the dollar amount set forth next to each LC Participant’s name
on Schedule A to this Agreement.

“LC Bank” has the meaning set forth in the preamble in this Agreement.

“LC Collateral Account” means the account designated as the LC Collateral
Account established and maintained by the Agent (for the benefit of the LC Bank
and the LC Participants), or such other account as may be so designated as such
by the Agent.

“LC Fees” means, collectively, Fronting Fees and Other LC Fees.

“LC Participant” means each Financial Institution and its permitted successors
and assigns in such capacity.

“LC Participation Amount” means at any time, the sum of the amounts then
available to be drawn under all outstanding Letters of Credit.

“LC Share” means for each LC Participant, a percentage equal to (i) the
Commitment of such LC Participant at such time, divided by (ii) the aggregate of
the Commitments of all LC Participants at such time.

“Letter of Credit” means any stand-by letter of credit issued by the LC Bank for
the account of any Seller or Originator or Originator’s designee (which designee
shall be an Affiliate of the Sellers and the Originators) pursuant to this
Agreement.

“Letter of Credit Application” shall have the meaning set forth in
Section 2.7(a).

 

Exh. I-17



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Level 1 Rated Obligor” shall mean each Obligor rated by either S&P or Moody’s
that is rated at least A+ by S&P, if rated by S&P, and at least A1 by Moody’s,
if rated by Moody’s.

“Level 2 Rated Obligor” shall mean each Obligor rated by either S&P or Moody’s,
other than a Level 1 Rated Obligor, that is rated at least A by S&P, if rated by
S&P, and at least A2 by Moody’s, if rated by Moody’s.

“Level 3 Rated Obligor” shall mean each Obligor rated by either S&P or Moody’s,
other than a Level 1 Rated Obligor or a Level 2 Rated Obligor, that (x) is rated
at least BBB- by S&P, if rated by S&P, and at least Baa3 by Moody’s, if rated by
Moody’s, or (y) if such Obligor is not rated by S&P, is rated at least Baa2 by
Moody’s.

“LIBO” means, for any Tranche Period, (i) with respect to each Financial
Institution other than PNC, the rate appearing on Reuters BBA Libor Rates Page
3750 (or on any successor or substitute page of such page) providing rate
quotations comparable to those currently provided on such page of such page, as
determined by the Agent, or if no Purchaser Interest is held by a Financial
Institution other than a Financial Institution in the Purchaser Group which
includes SunTrust, as determined by the SunTrust Company Agent, from time to
time for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) at approximately 11:00 a.m., London
time, two Business Days prior to the first day of the relevant Tranche Period,
as the rate for dollar deposits with a maturity comparable to such Tranche
Period; provided, that in the event that such rate is not available at such time
for any reason, then the “LIBO” with respect to such Tranche Period shall be the
rate, rounded upwards, if necessary, to the next 1/16 of 1%, at which dollar
deposits of $5,000,000 and for a maturity comparable to such Tranche Period are
offered by the principal London office of the Agent, or if no Purchaser Interest
is held by a Financial Institution other than a Financial Institution in the
Purchaser Group which includes SunTrust, are offered by SunTrust, in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Tranche Period;
and (ii) with respect to PNC, for any day during such Tranche Period, a rate per
annum equal to the thirty (30) day London-Interbank Offered Rate appearing on
the Bloomberg BBAM (British Bankers Association) Page (or on any successor or
substitute page of such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by PNC from time
to time in accordance with its customary practices for purposes of providing
quotations of interest rates applicable to U.S. Dollar deposits in the London
interbank market) at approximately 11:00 a.m. (London time) on such day or, if
such day is not a Business Day in London, the immediately preceding Business Day
in London; provided, that in the event that such rate is not available on any
day at such time for any reason, then the rate for such day shall be the rate at
which thirty (30) day U.S. Dollar deposits of $5,000,000 are offered by PNC in
immediately available funds in the London interbank market at approximately
11:00 a.m. (London time) on such day; and if PNC is for any reason unable to
determine the rate in the foregoing manner or has determined in good faith that
the rate determined in such manner does not accurately reflect the cost of
acquiring, funding or maintaining a Purchaser Interest, the rate for such day
shall be the Alternate Base Rate.

 

Exh. I-18



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“LIBO Rate” means for any Tranche Period an interest rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to (a) LIBO multiplied by
(b) the Statutory Reserve Rate.

“Liquidity Termination Date” means March 6, 2015.

“Local Originator” means each of Mayfield Dairy Farms, LLC, Reiter Dairy, LLC
and Verifine Dairy Products of Sheboygan, LLC.

“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
that is listed on Exhibit IV.

“Loss Reserve” means the product of (i) the Net Receivables Balance and (ii) the
greater of (a) the Loss Reserve Percentage and (b) 9.00%.

“Loss Reserve Percentage” means, for any Purchaser Interest on any date, an
amount equal to the Stress Factor multiplied by the Loss Ratio multiplied by the
Loss Horizon Ratio,

where:

 

Loss Ratio    =    As of the last day of any calendar month, the highest three
month rolling average Loss Proxy Ratio in the most recent twelve months prior to
such month. Loss Proxy Ratio    =    As of the last day of any calendar month,
(x) the sum of (i) the Outstanding Balance of all Receivables originated by Loss
Proxy Reporting Originators as to which any payment, or part thereof, remains
unpaid for more than 90 but less than 121 days from the original invoice date
for such payment, (ii) the Outstanding Balance of all Receivables originated by
Non-Loss Proxy Reporting Originators as to which any payment, or part thereof,
remains unpaid for more than 90 days from the original invoice date for such
payment, and (iii) the Outstanding Balance of all Receivables that have been
written off a Seller’s book as uncollectible during such month that were less
than 91 days from the original invoice date, divided by (y) the aggregate sales
for the calendar month occurring three months immediately prior to such month.

 

Exh. I-19



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

Loss Proxy Reporting

Originators

   =    All Originators for which any Monthly Report lists the Outstanding
Balance of all Receivables of such Originators as to which any payment, or part
thereof, remains unpaid for more than 90 but less than 121 days from the
original invoice date for such payment. Loss Horizon Ratio    =    As of the
last day of any calendar month, (x) the aggregate amount of sales for all of the
Originators for the two calendar months most recently ended, divided by (y) the
Net Receivables Balance as of such day.

Non-Loss Proxy Reporting

Originators

   =    All Originators other than the Loss Proxy Reporting Originators.

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Subsidiaries taken as a
whole, (ii) the ability of any Seller Party to perform its obligations under
this Agreement or Provider to perform its obligations under any Performance
Undertaking, (iii) the legality, validity or enforceability of this Agreement or
any other Transaction Document, (iv) any Purchaser’s interest in the Receivables
generally or in any significant portion of the Receivables, the Related Security
or the Collections with respect thereto, or (v) the collectibility of the
Receivables generally or of any material portion of the Receivables.

“Maximum Available LC Commitment” means, with respect to any LC Participant at
any time, an amount equal to (a) the sum of the Company Purchase Limits of the
Companies in such LC Participant’s Purchaser Group minus (b) the Group Capital
of such LC Participant’s Purchaser Group.

“Maximum LC Amount” means the aggregate of each LC Amount in an amount not to
exceed $300 million.

“Maximum Purchaser Interest Percentage” has the meaning specified in
Section 2.6.

“Monthly Report” means a report, in substantially the form of Exhibit X hereto
(appropriately completed), furnished by the Servicers to the Agent pursuant to
Section 8.5.

“Moody’s” means Moody’s Investors Service, Inc.

 

Exh. I-20



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Net Receivables Balance” means, at any time, the aggregate Outstanding Balance
of all Eligible Receivables at such time reduced by the aggregate amount by
which the Outstanding Balance of all Eligible Receivables of each Obligor and
its Affiliates exceeds the Concentration Limit for such Obligor.

“Nonrenewing Financial Institution” has the meaning set forth in Section 4.6(a).

“Notice Date” shall have the meaning set forth in Section 2.7(b).

“Obligations” shall have the meaning set forth in Section 2.1.

“Obligor” means a Person obligated to make payments pursuant to a Writing or
Contract.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Order” shall have the meaning set forth in Section 2.16.

“Original Agreement” has the meaning set forth in the Preliminary Statements to
this Agreement.

“Original Closing Date” means December 21, 2001.

“Originator” means each of the entities listed on Schedule D hereto, in their
respective capacities as sellers under the Receivables Sale Agreements.

“Other LC Fees” has the meaning set forth in Section 2.7(e).

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

“Participant” has the meaning set forth in Section 12.2.

“Participation Advance” shall have the meaning set forth in Section 2.9(c).

“Performance Undertaking” means each of (i) that certain Third Amended and
Restated Performance Undertaking, dated as of March 30, 2004, by Provider in
favor of Dairy Group and (ii) that certain Second Amended and Restated Dean
Performance Undertaking, dated as of March 30, 2004, by Provider in favor of
Dairy Group II, each substantially in the form of Exhibit XI and as each may be
further amended, restated or otherwise modified from time to time.

“Periodic Report” means each Monthly Report and Weekly Report.

 

Exh. I-21



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“PNC” means PNC Bank, National Association, a national banking association.

“Pool Company” means the JPMorgan Company, the Rabo Company and the Credit
Agricole Company.

“Pooled Commercial Paper” means Commercial Paper notes of any Pool Company
subject to any particular pooling arrangement by such Pool Company, but
excluding Commercial Paper issued by such Pool Company for a tenor and in an
amount specifically requested by any Person in connection with any agreement
effected by such Pool Company.

“Potential Amortization Event” means an event that, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by JPMorgan or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

“Pro Rata Share” means, (a) for each Financial Institution, a percentage equal
to (i) the Commitment of such Financial Institution, divided by (ii) the
aggregate amount of all Commitments of all Financial Institutions in such
Financial Institution's Purchaser Group adjusted as necessary to give effect to
the application of the terms of Section 4.6, and (b) for each Company, a
percentage equal to (i) the Company Purchase Limit of such Company, divided by
(ii) the aggregate amount of all Company Purchase Limits of all Companies
hereunder.

“Proposed Reduction Date” has the meaning set forth in Section 1.3.

“Provider” means Dean Foods Company, a Delaware corporation, together with its
successors and assigns.

“Provider’s Rating” means the long-term senior unsecured debt rating of the
Provider from each of Moody’s and S&P, as applicable.

“Purchase Limit” means $550,000,000, as such amount may be modified in
accordance with the terms of Section 4.6(a).

“Purchase Notice” has the meaning set forth in Section 1.2.

 

Exh. I-22



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Purchase Price” means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to the applicable Seller for such Purchaser Interest
that shall not exceed the least of (i) the amount requested by the
Administrative Seller in the applicable Purchase Notice, (ii) the unused portion
of the Purchase Limit on the applicable purchase date and (iii) the excess, if
any, of the Net Receivables Balance (less the Aggregate Reserves) on the
applicable purchase date over the aggregate outstanding amount of Aggregate
Capital on the applicable purchase date, immediately prior to such proposed
Incremental Purchase.

“Purchaser Group” means with respect to (i) each Company, a group consisting of
such Company and its Related Financial Institutions and (ii) each Financial
Institution, a group consisting of such Financial Institution, the Company for
which such Financial Institution is a Related Financial Institution and each
other Financial Institution that is a Related Financial Institution for such
Company.

“Purchaser Interest” means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Capital, selected pursuant to the terms and conditions hereof in (i) each
Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable. Each such undivided percentage interest shall
equal:

 

  

C

      NRB - AR   

where:

 

C    =    the Capital of such Purchaser Interest. AR    =    the Aggregate
Reserves. NRB    =    the Net Receivables Balance.

Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until the Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Amortization Date. From and after the Amortization Date, the
sum of all Purchaser Interests shall equal 100%, and shall remain constant at
all times thereafter until all Aggregate Unpaids shall have been paid and all
Letters of Credit shall have terminated or expired.

“Purchasers” means each Company and each Financial Institution.

“Purchasing Financial Institution” has the meaning set forth in Section 12.1(b).

“Rabo Company” means Nieuw Amsterdam Receivables Corporation, a Delaware
corporation, together with its successors and assigns.

 

Exh. I-23



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Rabobank” means Cooperatieve Centrale Raiffeisen - Boerenleenbank B.A.
“Rabobank International”, New York Branch, a Netherlands banking cooperative
duly licensed under the laws of the State of New York.

“Rating Agency” means, collectively, the nationally recognized rating agency or
agencies chosen by any Company to rate its respective Commercial Paper notes at
any time, including, as of the date hereof, Moody’s, Fitch Ratings and S&P.

“Ratings Request” has the meaning set forth in Section 11.2.

“Rebate/Billback” means, with respect to any Receivable, any incentives provided
to the Obligor thereof related to volume rebates or price incentives, the dollar
amount of which is known at the time of invoice of such Receivable.

“Receivable” means all indebtedness and other obligations owed to the applicable
Originator (at the time it arises, and before giving effect to any transfer or
conveyance under any Receivables Sale Agreement or hereunder) or owed to any
Seller (after giving effect to any transfer or conveyance under any Receivables
Sale Agreement or hereunder) or in which any Seller or such Originator has a
security interest or other interest, including, without limitation, any
indebtedness, obligation or interest constituting an account, chattel paper,
instrument or general intangible, arising in connection with the sale of goods
or the rendering of services by such Originator and further includes, without
limitation, the obligation to pay any Finance Charges with respect thereto.
Indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute a Receivable separate
from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided that any indebtedness,
rights or obligations referred to in the immediately preceding sentence shall be
a Receivable regardless of whether the account debtor or any Seller treats such
indebtedness, rights or obligations as a separate payment obligation.

“Receivables Sale Agreement” means each of the Suiza Receivables Sale Agreement
and the Dean Receivables Sale Agreement.

“Records” means, with respect to any Receivable, all Writings or Contracts and
other documents, books, records and other information (including, without
limitation, computer programs, tapes, disks, punch cards, data processing
software and related property and rights) relating to such Receivable, any
Related Security therefor and the related Obligor.

“Reduction Notice” has the meaning set forth in Section 1.3.

“Regulatory Requirement” has the meaning set forth in Section 10.2(a).

“Reimbursement Obligation” shall have the meaning set forth in Section 2.9.

 

Exh. I-24



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Reinvestment” has the meaning set forth in Section 2.2.

“Related Financial Institution” means with respect to each Company, each
Financial Institution set forth opposite such Company’s name in Schedule A to
this Agreement and/or, in the case of an assignment pursuant to Section 12.1,
set forth in the applicable Assignment Agreement.

“Related Security” means, with respect to any Receivable:

(i) all security interests or liens and property subject thereto from time to
time, if any, purporting to secure payment of such Receivable, whether pursuant
to the Writing or Contract related to such Receivable or otherwise, together
with all financing statements and security agreements describing any collateral
securing such Receivable,

(ii) all guaranties, letters of credit, insurance, “supporting obligations”
(within the meaning of Section 9102(a) of the UCC of all applicable
jurisdictions) and other agreements or arrangements of whatever character from
time to time supporting or securing payment of such Receivable whether pursuant
to the Writing or Contract related to such Receivable or otherwise,

(iii) all service contracts and other contracts and agreements associated with
such Receivable,

(iv) all Records related to such Receivable,

(v) all of the applicable Seller’s right, title and interest in, to and under
the Receivables Sale Agreement to which it is a party in respect of such
Receivable and all of the applicable Seller's right, title and interest in, to
and under the applicable Performance Undertaking,

(vi) all of the applicable Seller’s right, title and interest in, to and under
each Demand Note, and

(vii) all proceeds of any of the foregoing.

“Required Notice Period” means the number of days required notice set forth
below applicable to the Aggregate Reduction indicated below:

 

Aggregate Reduction

   Required Notice Period

£$100,000,000

   two Business Days

>$100,000,000 to $250,000,000

   five Business Days

³$250,000,000

   ten Business Days

“Required Purchasers” means, at any time, collectively, the Financial
Institutions with Commitments in excess of 66-2/3% of the aggregate Commitments
and the Companies with Company Purchase Limits in excess of 66-2/3% of the
aggregate amount of all Company Purchase Limits of all Companies hereunder.

 

Exh. I-25



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Required Rating” has the meaning set forth in Section 11.2.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock or other
equity interest of any Seller now or hereafter outstanding, except a dividend or
distribution payable solely in shares of that class of stock or equity interest
or in any junior class of stock or other junior equity interest of such Seller,
(ii) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
capital stock or other equity interest of any Seller now or hereafter
outstanding, (iii) any payment or prepayment of principal of, premium, if any,
or interest, fees or other charges on or with respect to, and any redemption,
purchase, retirement, defeasance, sinking fund or similar payment and any claim
for rescission with respect to the Subordinated Loans (as defined in the
Receivables Sale Agreements), (iv) any payment made to redeem, purchase,
repurchase or retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of capital stock or other
equity interest of any Seller now or hereafter outstanding, and (v) any payment
of management fees by any Seller (except for reasonable management fees to the
Originators or their respective Affiliates in reimbursement of actual management
services performed).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at:
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time.

“Sanctioned Person” means (i) a person named on the list of “Specially
Designated Nationals” or “Blocked Persons” maintained by OFAC available at:
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

“Seller” has the meaning set forth in the preamble to this Agreement.

“Seller Parties” has the meaning set forth in the preamble to this Agreement.

“Servicer” means at any time any Person or Persons (which may be the Agent) then
authorized pursuant to Article VIII to service, administer and collect
Receivables.

 

Exh. I-26



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Servicing Fee” has the meaning set forth in Section 8.6.

“Settlement Date” means (A) the 5th Business Day of each month, (B) the last day
of the relevant CP (Tranche) Accrual Period in respect of each Purchaser
Interest held by the any Pool Company (other than any Purchaser Interest funded
substantially with Pooled Commercial Paper) and (C) the last day of the relevant
Tranche Period in respect of each Purchaser Interest of the Financial
Institutions (other than any Purchaser Interest held by a Financial Institution
in the Purchaser Group which includes SunTrust).

“Settlement Period” means (A) in respect of each Purchaser Interest of each Pool
Company that is funded substantially with Pooled Commercial Paper, the
immediately preceding CP (Pool) Accrual Period, (B) in respect of each other
Purchaser Interest of any Pool Company, the entire CP (Tranche) Accrual Period
of such Purchaser Interest and (C) in respect of each Purchaser Interest of the
Financial Institutions, the entire Tranche Period of such Purchaser Interest.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors of the Federal Reserve System to which the
Agent is subject with respect to the LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board of Governors of the Federal Reserve System). Such reserve percentages
shall include those imposed pursuant to such Regulation D. Any Tranche Period
funded based upon the LIBO Rate shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time for any Financial Institution or its assignee under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Stress Factor” means a factor of 2.25 times.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

“Suiza Dairy” means Suiza Dairy Group, LLC, a Delaware limited liability
company.

 

Exh. I-27



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Suiza Receivables Sale Agreement” means that certain Amended and Restated
Receivables Sale Agreement, dated as of December 21, 2001, among Country Fresh,
LLC, Land-O-Sun Dairies, LLC, Morningstar Receivables Corp., Southern Foods
Group, L.P., Dean Northeast, LLC, Tuscan/Lehigh Dairies, L.P., Tuscan/Lehigh
Management, L.L.C., Alta-Dena Holdings, Inc., Alta-Dena Certified Dairy, Inc.,
Berkeley Farms, Inc., Creamland Dairies, Inc., Dean Foods Company of Indiana,
Inc., Dean Milk Company, Inc., Dean Foods North Central, Inc., Dean Foods Ice
Cream Company, Dean Foods Company of California, Inc., Dean Dairy Products
Company, Grandy's Dairies, Inc., Liberty Dairy Company, Mayfield Dairy Farms,
Inc., McArthur Dairy, Inc., Meadow Brook Dairy Company, Purity Dairies,
Incorporated, Reiter Dairy, Inc., Ryan Foods North Central, Inc., Ryan Foods
Company, LLC, T.G. Lee Foods, Inc., Verifine Dairy Products Corporation of
Sheboygan, Inc. and Dairy Group, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“SunTrust” means SunTrust Bank, a Georgia banking corporation.

“SunTrust Company” means SunTrust Bank, a Georgia banking corporation.

“SunTrust Company Agent” means SunTrust, together with its successors and
assigns.

“Terminating Commitment Amount” means, with respect to any Terminating Financial
Institution, an amount equal to the Commitment (without giving effect to any
reduction to such Commitment pursuant to Section 4.6(a)) of such Terminating
Financial Institution.

“Terminating Commitment Availability” means, with respect to any Terminating
Financial Institution, the positive difference (if any) between (a) an amount
equal to the Commitment (without giving effect to any reduction to such
Commitment pursuant to Section 4.6(a)) of such Terminating Financial
Institution, minus (b) the Capital of the Purchaser Interests funded by such
Terminating Financial Institution.

“Terminating CP Tranche” has the meaning set forth in Section 3.4(b).

“Terminating Financial Institution” has the meaning set forth in Section 4.6(a).

“Terminating Tranche” has the meaning set forth in Section 4.3(b).

“Termination Date” means, with respect to a Terminating Financial Institution
and, if applicable, each Company in such Terminating Financial Institution's
Purchaser Group, the date on which such Terminating Financial Institution became
a Non-Renewing Financial Institution or, in the case of Section 9.2, the date
such Financial Institution terminates its Commitment in accordance therewith.

“Termination Percentage” has the meaning set forth in Section 2.2.

 

Exh. I-28



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Top Twenty-Five Obligors” means, of all Obligors of Receivables, the
twenty-five Obligors having the highest aggregate outstanding balances of all
Receivables as of April 2 and October 2 of each calendar year, provided that
until the first occurrence of such date after the date hereof, the Top
Twenty-Five Obligors shall be those Obligors listed on Schedule F.

“Tranche Period” means:

(1) with respect to any Purchaser Interest held by a Financial Institution in
the Purchaser Group which includes SunTrust or PNC, each calendar month, or such
other period as may be mutually agreeable to the applicable Financial
Institution and the Administrative Seller; or

(2) with respect to any Purchaser Interest held by a Financial Institution in
any other Purchaser Group:

(a) if Yield for such Purchaser Interest is calculated on the basis of the LIBO
Rate, a period of one, two, three or six months, or such other period as may be
mutually agreeable to the applicable Financial Institution and the
Administrative Seller, commencing on a Business Day selected by the
Administrative Seller or the applicable Financial Institution pursuant to this
Agreement. Such Tranche Period shall end on the day in the applicable succeeding
calendar month that corresponds numerically to the beginning day of such Tranche
Period, provided, however, that if there is no such numerically corresponding
day in such succeeding month, such Tranche Period shall end on the last Business
Day of such succeeding month; or

(b) if Yield for such Purchaser Interest or is calculated on the basis of the
Alternate Base Rate, a period commencing on a Business Day selected by the
Administrative Seller and agreed to by the applicable Financial Institution,
provided no such period shall exceed one month.

If any Tranche Period would end on a day that is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBO Rate, if such next
succeeding Business Day falls in a new month, such Tranche Period shall end on
the immediately preceding Business Day. In the case of any Tranche Period for
any Purchaser Interest that commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Tranche
Period shall end on the Amortization Date. The duration of each Tranche Period
that commences after the Amortization Date shall be of such duration as selected
by the applicable Financial Institution.

 

Exh. I-29



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, each Receivables Sale Agreement, each Collection Account Agreement, each
Performance Undertaking, the Intercreditor Agreement, the Fee Letters, the
Demand Notes, the Subordinated Notes (as defined in each Receivables Sale
Agreement), each Letter of Credit and all other instruments, documents and
agreements executed and delivered in connection herewith.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Unrated Obligor” means each Obligor other than a Level 1 Rated Obligor, Level 2
Rated Obligor or a Level 3 Rated Obligor.

“Weekly Report” means an abbreviated Monthly Report in a form reasonably
acceptable to the Agent with respect to and as of the end of the immediately
preceding calendar week.

“Writing” means, with respect to any Receivable, any and all instruments,
invoices, purchase orders or other writings (which may be electronic) (other
than Contracts) pursuant to which such Receivable arises or that evidences such
Receivable.

“Yield” means for each respective Tranche Period relating to Purchaser Interests
of the Financial Institutions, an amount equal to the product of (a) the sum of
(i) the applicable Discount Rate for each Purchaser Interest and (ii) the Drawn
Liquidity Spread, multiplied by (b) the Capital of such Purchaser Interest for
each day elapsed during such Tranche Period, annualized on a 360 day basis;
provided, with respect to any Purchaser Interest held by a Financial Institution
in a Purchaser Group which includes SunTrust or PNC, “Yield” shall be calculated
without giving effect to clause (a)(ii) of the definition thereof unless during
such Tranche Period a Purchaser Interest is held by a Financial Institution in
any other Purchaser Group.

“Yield and Servicer Reserve” means, on any date, an amount equal to the greater
of (i) 1.00% of the Net Receivables Balance as of the close of business on such
date and (ii) the sum of (x) (LIBO plus the Drawn Liquidity Spread on such date)
multiplied by the ADSO Reserve on such date) divided by 360 and (y) (the
Servicing Fee multiplied by ADSO Reserve) divided by 360

Where:

 

ADSO    =    As of the last day of each calendar month, the highest three
consecutive month average Days Sales Outstanding during the most recent twelve
months preceding the last day of such calendar month ADSO Reserve    =    ADSO
multiplied by the Stress Factor

 

Exh. I-30



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of
Illinois, and not specifically defined herein, are used herein as defined in
such Article 9.

 

Exh. I-31



--------------------------------------------------------------------------------

Annex A to Exhibit I

Financial Covenants and Related Definitions

*** Capitalized terms used in this Annex A to Exhibit I but not otherwise
defined herein shall have, solely for purposes of this Annex A to Exhibit I, the
respective meanings given to such terms in the Dean Credit Agreement as in
effect on October 7, 2013, without giving effect to any amendment, restatement,
modification or waiver thereof, or refinancing or replacement thereof, in each
case, that has not been consented to in writing by the Administrative Agent and
the Required Purchasers.***

Financial Covenants

Leverage Ratio. The Borrower shall not permit the Leverage Ratio as of the end
of any fiscal quarter of the Borrower to be greater than (i) 4.00 to 1.00 for
the period beginning on the Effective Date through the earlier of (x) the end of
the fiscal quarter in which the Borrower has disposed of at least 90% of the
shares of Class A common stock of The WhiteWave Foods Company owned on the
Effective Date, directly or indirectly, by the Borrower, whether through a sale
or other disposition, a debt for equity exchange in respect thereof or otherwise
and (y) the fiscal quarter ending December 31, 2014 and (ii) 3.50 to 1.00 for
each fiscal quarter ending thereafter.

Interest Coverage Ratio. The Borrower shall not permit the Interest Coverage
Ratio as of the end of any fiscal quarter of the Borrower to be less than 3.00
to 1.00.

Definitions

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders under the Dean Credit Agreement.

“Affiliate” means with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, (a) no individual shall be an Affiliate solely by
reason of his or her being a director, officer or employee of the Borrower or
any of its Subsidiaries, and (b) none of the Restricted Subsidiaries of the
Borrower shall be considered Affiliates. For purposes of this Annex A to Exhibit
I, all Unrestricted Subsidiaries shall be considered Affiliates of the Borrower
and its Restricted Subsidiaries.

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions of the Dean Credit Agreement. As of the Effective Date, the Aggregate
Commitment is $750,000,000.

“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction the numerator of which is such Lender’s Commitment and the
denominator of which is the Aggregate Commitment; provided that, in the case of
Section 2.21 of the Dean Credit Agreement when a

 

Exh. I-32



--------------------------------------------------------------------------------

Defaulting Lender shall exist, “Applicable Percentage” shall mean the percentage
of the Aggregate Commitment (disregarding any Defaulting Lender’s Commitment)
represented by such Lender’s Commitment. If the Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments and to any
Lender’s status as a Defaulting Lender at the time of determination.

“Asset Sale” means any sale, transfer or other disposition (including pursuant
to a sale and leaseback transaction) of any property or asset of the Borrower or
any Material Restricted Subsidiary, other than (i) Excluded Dispositions and
Specified Sales, (ii) sales, transfers or dispositions described in
Section 6.05(b), 6.05(c), 6.05(d), 6.05(f), 6.05(g), 6.05(h) or 6.05(i) of the
Dean Credit Agreement and (iii) any Equity Issuance.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04 of the Dean Credit Agreement), and accepted by the
Administrative Agent, in the form of Exhibit A to the Dean Credit Agreement or
any other form approved by the Administrative Agent.

“Attributed Principal Amount” means, on any day, with respect to any Permitted
Receivables Financing entered into by any Loan Party, the aggregate amount (with
respect to any such transaction, the “Invested Amount”) paid to, or borrowed by,
such Person as of such date under such Permitted Receivables Financing, minus
the aggregate amount received by the applicable Receivables Financier and
applied to the reduction of the Invested Amount under such Permitted Receivables
Financing.

“Available Revolving Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Revolving Exposure of all Lenders at such time.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Borrower” means Dean Foods Company, a Delaware corporation.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a LIBOR Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

Exh. I-33



--------------------------------------------------------------------------------

“Capital Lease” means any lease of property, real or personal, the obligations
with respect to which are required to be capitalized on a balance sheet of the
lessee in accordance with GAAP.

“Captive Insurance Company” means any Subsidiary of the Borrower that is
organized and subject to regulation as an insurance company, or the principal
purpose of which is to procure insurance for the benefit of the Borrower and/or
its Restricted Subsidiaries.

“Cash Equivalents” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

(b) investments in (1) commercial paper and variable or fixed rate notes issued
by (A) any domestic commercial bank of recognized standing having capital and
surplus in excess of $250,000,000 or (B) any bank whose short-term commercial
paper rating from S&P is at least A-1 or the equivalent thereof or from Moody’s
is at least P-1 or the equivalent thereof (any such bank described in this
clause (b) being an “Approved Bank”) (or by the parent company thereof) or
(2) any commercial paper or variable rate notes issued by, or guaranteed by any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s, and in each case maturing
within 270 days from the date of acquisition thereof;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any Approved Bank;

(d) repurchase agreements with a term of not more than 30 days for securities
described in clause (a) above and entered into with a financial institution
satisfying the criteria described in clause (b) above;

(e) auction preferred stock rated in the highest short-term credit rating
category by S&P or Moody’s with a maximum maturity of one year, for which the
reset date will be used to determine the maturity date; and

(f) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans under the Dean Credit Agreement, expressed as an
amount representing the maximum possible aggregate amount of such Lender’s
Revolving Exposure under the Dean Credit Agreement, as such commitment may be
(a) reduced or terminated from time to time pursuant to Section 2.09 of the Dean
Credit Agreement, (b) increased from time to time pursuant to Section 2.04 of
the Dean Credit Agreement and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04 of the
Dean Credit Agreement.

 

Exh. I-34



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, for the Borrower and its Restricted
Subsidiaries on a consolidated basis, an amount equal to: (a) Consolidated Net
Income for such period plus (b) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for, without
duplication: (i) Consolidated Interest Expense, (ii) provision for taxes based
on income, profits or capital of the Borrower and its Restricted Subsidiaries,
including, without limitation, federal, state, franchise, excise and similar
taxes and foreign withholding taxes paid or accrued during such period including
penalties and interest related to such taxes or arising from any tax
examinations, (iii) depreciation and amortization expense and other non-cash
charges, expenses or losses (except for any such expense that requires accrual
of a reserve for anticipated future cash payments for any period), (iv) pro
forma cost savings add-backs resulting from non-recurring charges related to
Permitted Acquisitions or dispositions as permitted pursuant to Regulation S-X
of the Securities Exchange Act of 1934 or as approved by the Administrative
Agent, (v) non-recurring, cash charges, expenses or losses (including, for the
avoidance of doubt, non-recurring, cash charges, expenses or losses constituting
restructuring charges or reserves, costs related to the closure and/or
consolidation of facilities, contract termination costs and severance expenses)
not exceeding $15,000,000 in any four fiscal quarter period, (vi) any contingent
or deferred payments (including earn-out payments, non-compete payments and
consulting payments but excluding ongoing royalty payments) made in connection
with any Permitted Acquisition, (vii) any extraordinary or unusual charges or
expenses (including amounts paid on early terminations of Swap Agreements),
(viii) non-cash losses from foreign exchange translation adjustments or Swap
Agreements during such period and (ix) the fees and expenses paid to third
parties during such period that directly arise out of and are incurred in
connection with any Permitted Acquisition, investment, asset disposition,
issuance or repayment of debt, issuance of equity securities, refinancing
transaction or amendment or other modification of any debt instrument (in each
case, including any such transaction consummated prior to the Effective Date and
any such transaction undertaken but not completed, and including transaction
expenses incurred in connection therewith) or early extinguishment of
Indebtedness to the extent such items were subject to capitalization prior to
the effectiveness of Financial Accounting Standards Board Statement No. 141R
“Business Combinations” but are required under such statement to be expensed
currently, minus (c) the following to the extent included in the determination
of Consolidated Net Income for such period, without duplication: (i) non-cash
credits, income or gains, including non-cash gains from foreign exchange
translation adjustments or Swap Agreements during such period, (ii) any
extraordinary or unusual income or gains (including amounts received on early
terminations of Swap Agreements), and (iii) any federal, state, local and
foreign income tax credits, plus (d) [intentionally omitted], plus (e) other
adjustments to Consolidated EBITDA reasonably acceptable to the Administrative
Agent. “Consolidated EBITDA” shall not include income (or loss) attributable to
non-controlling interests in Restricted Subsidiaries that are not Subsidiary
Guarantors, but shall include income (or loss) attributable to non-controlling
interests in Restricted Subsidiaries that are Subsidiary Guarantors. In
addition, to the extent that for any period the portion of Consolidated EBITDA
attributable to Material Restricted Subsidiaries that are Domestic Subsidiaries
but that are not Subsidiary Guarantors exceeds 10% of Consolidated EBITDA (such
amount in excess of 10% of Consolidated EBITDA, the “Excess EBITDA”), then such
Excess EBITDA shall be excluded from the calculation of Consolidated EBITDA.
Notwithstanding the foregoing, Consolidated EBITDA (I) for the four fiscal
quarter period ended March 31, 2013 shall be equal to the Consolidated EBITDA
for the three month period ended March 31, 2013 multiplied by four (4), (II) for
the four fiscal quarter

 

Exh. I-35



--------------------------------------------------------------------------------

period ended June 30, 2013 shall be equal to the Consolidated EBITDA for the six
month period ended June 30, 2013 multiplied by two (2) and (III) for the four
fiscal quarter period ended September 30, 2013 shall be equal to the
Consolidated EBITDA for the nine month period ended September 30, 2013
multiplied by four thirds (4/3).

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Borrower and its Restricted Subsidiaries on a consolidated basis,
without duplication, the sum of: (a) the outstanding principal amount of all
obligations for borrowed money, whether current or long-term (including the
Obligations) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments or upon which interest payments are
customarily made; (b) all obligations arising under letters of credit (including
standby and commercial but excluding letters of credit to the extent such
letters of credit have been cash collateralized) and bankers’ acceptances, but
only to the extent consisting of unpaid reimbursement obligations in respect of
drawn amounts under letters of credit or bankers’ acceptance facilities; (c) all
attributable indebtedness under Capital Leases, synthetic leases, account
receivables securitization programs (including Permitted Receivables
Financings), off-balance sheet loans or similar off-balance sheet financing
products; (d) all obligations under conditional sale or other title retention
agreements relating to assets purchased (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business); (e) all obligations issued or assumed as the deferred
purchase price of assets or services purchased (other than contingent earn-out
payments and other contingent deferred payments to the extent not fixed and
payable, and trade debt incurred in the ordinary course of business and due
within six (6) months of the incurrence thereof) which would appear as
liabilities on a balance sheet; (f) all preferred Equity Interests issued and
which by the terms thereof could be (at the request of the holders thereof or
otherwise) subject to mandatory sinking fund payments, redemption or other
acceleration; (g) all Guarantees with respect to outstanding Indebtedness of the
type specified in clauses (a) through (f) above of another Person; (h) all
Indebtedness of the type specified in clauses (a) through (f) above of another
Person secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on, or payable out of
the proceeds of production from, assets owned or acquired by the Borrower or a
Restricted Subsidiary, whether or not the obligations secured thereby have been
assumed; and (i) all Indebtedness of the types referred to in clauses
(a) through (h) above of any partnership or joint venture (other than a joint
venture that is itself a corporation, limited liability company or similar
limited liability entity organized under the Laws of a jurisdiction other than
the United States or a state thereof) in which the Borrower or any of its
Restricted Subsidiaries is a general partner or joint venturer, except to the
extent that Indebtedness is expressly made non-recourse to such Person. For the
avoidance of doubt, Consolidated Funded Indebtedness shall exclude Hybrid Equity
Securities issued by the Borrower or any Subsidiary. For purposes of this Annex
A to Exhibit I, the definition of “Consolidated Funded Indebtedness” shall
exclude any Indebtedness under the Contingent Subordinated Obligation until such
Indebtedness is reflected as a liability or contingent obligation on the
consolidated balance sheet of the Borrower.

“Consolidated Interest Expense” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis without duplication, the
following (in each case as determined in accordance with GAAP): (a) all interest
in respect of Indebtedness (including the interest

 

Exh. I-36



--------------------------------------------------------------------------------

component of synthetic leases, account receivables securitization programs,
off-balance sheet loans or similar off-balance sheet financing products) accrued
during such period (whether or not actually paid during such period) and costs
of surety bonds, in each case determined after giving effect to any net payments
made or received under interest rate Swap Agreements minus (b) the sum of
(i) all interest income during such period and (ii) to the extent included in
clause (a) above, the amount of write-offs or amortization of deferred financing
fees, commissions, fees and expenses, and amounts paid (or plus any amounts
received) on early terminations of Swap Agreements. Notwithstanding the
foregoing, Consolidated Interest Expense (I) for the four fiscal quarter period
ended March 31, 2013 shall be equal to the Consolidated Interest Expense for the
three month period ended March 31, 2013 multiplied by four (4), (II) for the
four fiscal quarter period ended June 30, 2013 shall be equal to the
Consolidated Interest Expense for the six month period ended June 30, 2013
multiplied by two (2) and (III) for the four fiscal quarter period ended
September 30, 2013 shall be equal to the Consolidated Interest Expense for the
nine month period ended September 30, 2013 multiplied by four-thirds (4/3).

“Consolidated Net Income” means, for any period, net income after taxes for such
period of the Borrower and its Restricted Subsidiaries on a consolidated basis,
as determined in accordance with GAAP. Except as otherwise provided in this
Annex A to Exhibit I, the applicable period shall be for the four
(4) consecutive quarters ending as of the date of computation.

“Contingent Subordinated Obligation” means the contingent subordinated
obligation described on Schedule 6.01 to the Dean Credit Agreement.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto,

“D4E Debt” means unsecured Indebtedness incurred by the Borrower and Guaranteed
by one or more of the Subsidiary Guarantors in connection with any one or more
contemplated exchanges of such Indebtedness for shares of the Class A common
stock of The WhiteWave Foods Company held by the Borrower; provided that the
aggregate outstanding principal amount of D4E Debt shall not exceed $700,000,000
at any time or such greater amount as may be approved by the Administrative
Agent in its reasonable discretion.

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit or Swingline Loans within three Business
Days of the date required to be funded by it under the Dean Credit Agreement
unless such Lender’s failure to fund is based on such Lender’s good faith
determination that the conditions precedent to each funding under this Agreement
have not been satisfied and such Lender has notified the Administrative Agent in
writing of such determination, (b) notified the Borrower, the Administrative
Agent, any Issuing Bank, the Swingline Lender or any Lender in writing that it
does not intend or expect to comply with any of its funding obligations under
the Dean Credit Agreement or has made a public statement to the effect that it
does not intend or expect to comply with its funding obligations (i) under the
Dean Credit Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding a loan under the Dean Credit Agreement cannot be
satisfied) or (ii) under other agreements in which it is

 

Exh. I-37



--------------------------------------------------------------------------------

obligated to extend credit unless, in the case of this clause (ii), such
obligation is subject to a good faith dispute, (c) failed, within three Business
Days after request by the Administrative Agent, to confirm that it will comply
with the terms of the Dean Credit Agreement relating to its obligations (and is
financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans unless
subject to a good faith dispute based on such Lender’s good faith determination
that the conditions precedent to funding under this Agreement have not been
satisfied and such Lender has notified the Administrative Agent in writing of
such determination, provided that any such Lender shall cease to be a Defaulting
Lender under this clause (c) upon receipt of such confirmation by the
Administrative Agent, (d) otherwise failed to pay over to the Administrative
Agent, any Issuing Bank or any other Lender any other amount required to be paid
by it under the Dean Credit Agreement within three Business Days of the date
when due, unless the subject of a good faith dispute, or (e) has become the
subject of a Bankruptcy Event.

“Domestic Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of the United States of America, any state thereof or in the
District of Columbia.

“Effective Date” means the date on which the conditions specified in
Section 4.01 of the Dean Credit Agreement are satisfied (or waived in accordance
with Section 9.02 of the Dean Credit Agreement).

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Issuance” means any issuance by the Borrower or any of its Restricted
Subsidiaries to any Person which is not the Borrower or a Subsidiary of
(a) shares of its Equity Interests or Hybrid Equity Securities (excluding
issuances of Equity Interests to directors, officers, consultants or other
employees under any equity award program, employee stock purchase plan or other
employee benefit plan in existence from time to time), (b) any shares of its
Equity Interests pursuant to the exercise of options (excluding for purposes of
this Annex A to Exhibit I the issuance of Equity Interests pursuant to the
exercise of stock options held by directors, officers, consultants or other
employees or former employees of the Loan Parties or personal representatives or
heirs or beneficiaries of any of them) or warrants or (c) any shares of its
Equity Interests or Hybrid Equity Securities pursuant to the conversion of any
debt securities to equity.

“Excluded Dispositions” means the sale, transfer, or other disposition of
(a) any motor vehicles or other equipment no longer used or useful in the
business of the Borrower or any of its Restricted Subsidiaries, (b) any
inventory, materials and other assets in the ordinary course of business and on
ordinary business terms, and (c) Cash Equivalents described in clause (a) of the
definition thereof.

 

Exh. I-38



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting regulatory capital rules or
standards (including, without limitation, the Basel Committee on Banking
Supervision or any successor or similar authority thereto).

“Guarantee” means, with respect to any Person, without duplication, any
obligations of such Person (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or any property
constituting security therefor, (b) to advance or provide funds or other support
for the payment or purchase of any such Indebtedness or to maintain working
capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements or
similar agreements or arrangements) for the benefit of any holder of
Indebtedness of such other Person, (c) to lease or purchase assets, securities
or services primarily for the purpose of assuring the holder of such
Indebtedness, or (d) to otherwise assure or hold harmless the holder of such
Indebtedness against loss in respect thereof. For purposes of this Annex A to
Exhibit I, the amount of any Guarantee shall (subject to any limitations set
forth therein) be deemed to be an amount equal to the outstanding principal
amount (or maximum principal amount, if larger) of the Indebtedness in respect
of which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

“Hybrid Equity Securities” means any securities issued by the Borrower, any
Subsidiary or a financing vehicle of the Borrower or any Subsidiary that (i) are
classified as possessing a minimum of “intermediate equity content” by S&P and
Basket C equity credit by Moody’s and (ii) other than solely through the
issuance of Equity Interests, (A) require no repayments or prepayments and no
redemptions, repurchases, sinking fund payments or defeasement and (B) do not
otherwise provide for (1) any obligations thereunder or in connection therewith
to become due prior to their scheduled maturity or (2) an ability (with or
without the giving of notice, the lapse of time or both) for the holder or
holders of any such securities or any trustee or agent on its or their behalf to
cause any such obligations to become due, in each case, prior to at least 91
days after the Maturity Date.

“Incremental Term Loans” has the meaning assigned to such term in Section 2.04
of the Dean Credit Agreement.

 

Exh. I-39



--------------------------------------------------------------------------------

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.04 of the Dean Credit Agreement.

“Indebtedness” means, as of any date of determination with respect to any
Person, without duplication: (a) the outstanding principal amount of all
obligations for borrowed money, whether current or long-term and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments or upon which interest payments are customarily made; (b) the
maximum amount of all letters of credit (including standby and commercial) and
bankers’ acceptances, including unpaid reimbursement obligations in respect of
drawn amounts under letters of credit or bankers’ acceptance facilities; (c) all
attributable indebtedness under Capital Leases, synthetic leases, account
receivables securitization programs (including Permitted Receivables
Financings), off-balance sheet loans or similar off-balance sheet financing
products; (d) all obligations of such Person under conditional sale or other
title retention agreements relating to assets purchased by such Person (other
than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business); (e) all obligations
issued or assumed as the deferred purchase price of assets or services purchased
(other than contingent earn-out payments and other contingent deferred payments
to the extent not fixed and payable, and trade debt incurred in the ordinary
course of business and due within six (6) months of the incurrence thereof)
which would appear as liabilities on a balance sheet; (f) all preferred Equity
Interests issued by such Person and which by the terms thereof could be (at the
request of the holders thereof or otherwise) subject to mandatory sinking fund
payments, redemption or other acceleration; (g) all obligations of such Person
under take-or-pay or similar arrangements; (h) all net obligations of such
Person under Swap Agreements; (i) all Guarantees with respect to outstanding
Indebtedness of the type specified in clauses (a) through (h) above of another
person; (j) all Indebtedness of the type specified in clauses (a) through
(i) above of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, assets owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed; and (k) the Indebtedness of any partnership or unincorporated
joint venture in which such Person is a general partner or a joint venture,
except to the extent that Indebtedness is expressly made non-recourse to such
Person.

“Interest Coverage Ratio” means, the ratio, determined as of the end of each of
fiscal quarter of the Borrower for the most-recently ended four fiscal quarters,
of (a) Consolidated EBITDA to (b) Consolidated Interest Expense paid or payable
in cash minus any Consolidated Interest Expense in respect of the D4E Debt paid
or payable in cash, all calculated for the Borrower and its Restricted
Subsidiaries on a consolidated basis in accordance with GAAP.

“Issuing Bank” means each of JPMorgan Chase Bank, N.A. and Bank of America, N.A.
in its capacity as an issuer of Letters of Credit under the Dean Credit
Agreement, and its successors in such capacity as provided in Section 2.06(i) of
the Dean Credit Agreement. Each Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of such Issuing Bank,
in which case the term “Issuing Bank” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

 

Exh. I-40



--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case having
the force of law.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on the Commitment Schedule to the Dean Credit
Agreement and any other Person that shall have become a Lender under the Dean
Credit Agreement pursuant to Section 2.04 of the Dean Credit Agreement or
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party thereto pursuant to an Assignment and Assumption.

“Letters of Credit” means any letter of credit issued pursuant to the Dean
Credit Agreement.

“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Funded
Indebtedness on such date, minus (i) unrestricted cash and Cash Equivalents,
after giving effect to any adjustments for international tax effects at an
assumed withholding rate of 35% (or such lesser statutory rate as may be in
effect from time to time), as applicable, in an aggregate amount not to exceed
$100,000,000 to the extent held by the Borrower and the Restricted Subsidiaries
on a consolidated basis on such date and (ii) to the extent not deducted
pursuant to the preceding clause (a)(i), unrestricted cash and Cash Equivalents
in an amount equal to any D4E Debt outstanding as of the end of the applicable
fiscal quarter of the Borrower (or outstanding at any time for purposes of
determining the Leverage Ratio on a Pro Forma Basis) to (b) Consolidated EBITDA
for the period of four consecutive fiscal quarters ended on such date (or, if
such date is not the last day of a fiscal quarter, ended on the last day of the
fiscal quarter most recently ended prior to such date). For purposes of this
Annex A to Exhibit I, proceeds from Equity Issuances described in
Section 6.04(r) of the Dean Credit Agreement shall be deemed not to be
“unrestricted cash and Cash Equivalents.”

“Liens” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, Capital Lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Liquidity” means, as of any time, the sum of (a) the Available Revolving
Commitment at such time, but only to the extent available to be drawn as Loans
under the Dean Credit Agreement in compliance (including compliance on a Pro
Forma Basis) with Section 6.11 and the other provisions of the Dean Credit
Agreement, plus (b) amounts available to be drawn under any Permitted
Receivables Financing in compliance (including compliance on a Pro Forma Basis)
with Section 6.11 and the other

 

Exh. I-41



--------------------------------------------------------------------------------

provisions of the Dean Credit Agreement, plus (c) the unrestricted cash and Cash
Equivalents, after giving effect to any adjustments for international tax
effects at an assumed withholding rate of 35% (or such lesser statutory rate as
may be in effect from time to time), as applicable, to the extent held by the
Borrower and the Restricted Subsidiaries on a consolidated basis as of such
time.

“Loan Documents” means the Dean Credit Agreement, any promissory notes issued
pursuant to the Dean Credit Agreement, any Letter of Credit applications, the
Collateral Documents identified in the Dean Credit Agreement, the Subsidiary
Guaranty and all other agreements, instruments, documents and certificates
identified in Section 4.01 of the Dean Credit Agreement executed and delivered
to, or in favor of, the Administrative Agent or any Lenders and including all
other pledges, powers of attorney, consents, assignments, contracts, notices,
letter of credit agreements and all other written matter whether heretofore, now
or hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Administrative Agent or any Lender in
connection with the Dean Credit Agreement or the transactions contemplated
thereby, including any Incremental Term Loan Amendment.

“Loan Parties” means the Borrower and the Subsidiary Guarantors.

“Loans” means the loans and advances made by the Lenders pursuant to the Dean
Credit Agreement, including Swingline Loans and Incremental Term Loans

“Material Indebtedness” means (i) the Contingent Subordinated Obligation and
(ii) Indebtedness (other than the Loans and Letters of Credit), or obligations
in respect of one or more Swap Agreements, of any one or more of the Borrower
and its Restricted Subsidiaries in an aggregate principal amount exceeding
$50,000,000. For purposes of determining Material Indebtedness, the
“obligations” of the Borrower or any Restricted Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Restricted Subsidiary would
be required to pay if such Swap Agreement were terminated at such time.

“Material Restricted Subsidiary” means (i) each Restricted Subsidiary that is a
borrower or guarantor of any Material Indebtedness or a guarantor of any
Indebtedness under the Senior Notes, (ii) any other Restricted Subsidiary (other
than a Receivables Financing SPC) with assets of $500,000 or more and (iii) any
other Restricted Subsidiary that owns any material domestic intellectual
property; provided, however, if the aggregate assets of Restricted Subsidiaries
(other than Receivables Financing SPCs) that are not Material Restricted
Subsidiaries at any time exceeds $10,000,000, the Borrower shall designate one
or more of such Restricted Subsidiaries as Material Restricted Subsidiaries such
that, after giving effect to such designations, the aggregate assets of
Restricted Subsidiaries (other than Receivables Financing SPCs) that are not
Material Restricted Subsidiaries shall be less than $10,000,000.

“Maturity Date” means July 2, 2018 or any earlier date on which the Commitments
are reduced to zero or otherwise terminated pursuant to the terms of the Dean
Credit Agreement.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, the Issuing Banks or to any
Issuing Bank or any indemnified party arising under the Loan Documents.

 

Exh. I-42



--------------------------------------------------------------------------------

“Permitted Acquisition” means an acquisition by the Borrower or any of its
Restricted Subsidiaries which (i) is an acquisition of a Person or assets of a
Person in a line of business permitted by Section 6.03(b) of the Dean Credit
Agreement, (ii) both immediately before and immediately after giving effect to
such acquisition, no Default exists, (iii) after giving effect to such
acquisition on a Pro Forma Basis, the Borrower and its Restricted Subsidiaries
are in compliance with each of the financial covenants set forth in Section 6.11
of the Dean Credit Agreement; (iv) is approved by the board of directors (or
similar governing body) or the requisite shareholders (or other equityholders)
of the Person being acquired or Person transferring the assets being acquired,
(v) if an acquisition of Equity Interests of a Person, greater than fifty
percent (50%) of all issued and outstanding Equity Interests of such Person is
acquired, (vi) after giving effect to such acquisition, the Liquidity of the
Borrower and its Restricted Subsidiaries shall not be less than $100,000,000,
and (vii) unless otherwise agreed to by the Administrative Agent, each Person
acquired shall become a Restricted Subsidiary.

“Permitted Receivables Financing” means any one or more receivables financings
in which (a) any Loan Party or any Restricted Subsidiary (i) sells (as
determined in accordance with GAAP) any accounts (as defined in the Uniform
Commercial Code as in effect in the State of New York), payment intangibles (as
defined in the Uniform Commercial Code as in effect in the State of New York),
notes receivable, rights to future lease payments or residuals (collectively,
together with certain property relating thereto and the right to collections
thereon, being the “Transferred Assets”) to any Person that is not a Subsidiary
or Affiliate of the Borrower (with respect to any such transaction, the
“Receivables Financier”), (ii) borrows from such Receivables Financier and
secures such borrowings by a pledge of such Transferred Assets and/or
(iii) otherwise finances its acquisition of such Transferred Assets and, in
connection therewith, conveys an interest in such Transferred Assets to the
Receivables Financier or (b) any Loan Party or any Restricted Subsidiary sells,
conveys or otherwise contributes any Transferred Assets to a Receivables
Financing SPC, which Receivables Financing SPC then (i) sells (as determined in
accordance with GAAP) any such Transferred Assets (or an interest therein) to
any Receivables Financier, (ii) borrows from such Receivables Financier and
secures such borrowings by a pledge of such Transferred Assets or
(iii) otherwise finances its acquisition of such Transferred Assets and, in
connection therewith, conveys an interest in such Transferred Assets to the
Receivables Financier; provided that (A) the aggregate Attributed Principal
Amount for all such financings shall not at any time exceed $750,000,000 and
(B) such financings shall not involve any recourse to any Loan Party or any
Restricted Subsidiary for any reason other than (x) repurchases of non-eligible
assets or (y) indemnifications for losses other than credit losses related to
the Transferred Assets.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity

“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenants set forth in this Annex A to Exhibit I, such
transaction shall be deemed to have occurred as of the first day of the most
recent four fiscal quarter period preceding the date of such transaction for
which financial statements were required to be delivered pursuant to
Section 5.01(a) or 5.01(b) of the Dean Credit Agreement (or, prior to the
delivery of the first financial

 

Exh. I-43



--------------------------------------------------------------------------------

statements following the Effective Date pursuant to Section 5.01 of the Dean
Credit Agreement, as of the first day of the most recent four fiscal quarter
period ending on the last day of the most recent quarter for which financial
statements have been delivered to the Administrative Agent prior to the
Effective Date). In connection with the foregoing, (a) with respect to the
incurrence of any Indebtedness, such Indebtedness shall be deemed to have been
incurred as of the first day of the applicable period, (b) with respect to any
Asset Sale or Recovery Event, (i) income statement and cash flow statement items
(whether positive or negative) attributable to the property disposed of shall be
excluded to the extent relating to any period occurring prior to the date of
such transaction and (ii) Indebtedness which is retired shall be excluded and
deemed to have been retired as of the first day of the applicable period, and
(c) with respect to any Permitted Acquisition, (i) income statement and cash
flow statement items attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (A) such items are not otherwise included in such income statement
and cash flow statement items for the Borrower and its Subsidiaries in
accordance with GAAP or in accordance with any defined terms set forth in
Section 1.01 of the Dean Credit Agreement and (B) such items are supported by
financial statements or other information reasonably satisfactory to the
Administrative Agent and (ii) any Indebtedness incurred or assumed by any Loan
Party or any Subsidiary (including the Person or property acquired) in
connection with such transaction and any Indebtedness of the Person or property
acquired which is not retired in connection with such transaction (A) shall be
deemed to have been incurred as of the first day of the applicable period and
(B) if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination.

“Receivables Financier” shall have the meaning set forth in the definition of
Permitted Receivables Financing.

“Receivables Financing SPC” means, in respect of any Permitted Receivables
Financing, any Subsidiary or Affiliate of the Borrower to which any Loan Party
sells, contributes or otherwise conveys Transferred Assets in connection with
such Permitted Receivables Financing and each general partner of any such
Subsidiary or Affiliate.

“Recovery Event” means the receipt by the Borrower or any of its Restricted
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property or assets.

“Restricted Subsidiaries” means the Subsidiaries of the Borrower other than the
Unrestricted Subsidiaries.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01 of the Dean Credit
Agreement.

 

Exh. I-44



--------------------------------------------------------------------------------

“Senior Notes” means (i) those certain Senior Debt Securities issued pursuant to
the Indenture dated as of January 15, 1995 by and between Dean Holding Company
and Bank of America Illinois, as trustee, in an aggregate outstanding principal
amount of $142,000,000 as of the Effective Date, (ii) those certain 7% Senior
Notes due 2016 issued pursuant to the terms of the Indenture dated as of May 15,
2006 by and between the Borrower, the guarantors listed therein and The Bank of
New York Trust Company, as trustee, in an aggregate principal amount of
$500,000,000 and (iii) those certain 9.75% Senior Notes due 2018 issued pursuant
to the terms of Supplemental Indenture No. 6 dated as of December 16, 2010
(Supplemental to the Indenture dated as of May 15, 2006) by and between the
Borrower, the guarantors listed therein and the Bank of New York Trust Company,
as trustee, in an aggregate principal amount of $400,000,000.

“Specified Sale” means (a) the sale, transfer, lease or other disposition of
inventory and materials in the ordinary course of business, (b) the sale,
transfer, lease or other disposition of obsolete or worn-out property or assets
in the ordinary course of business, (c) the sale, transfer or other disposition
of cash or Cash Equivalents, (d) the sale, transfer or other disposition of
Equity Interests of Unrestricted Subsidiaries, (e) dispositions of accounts
receivable in connection with the collection or compromise thereof in the
ordinary course of business and (f) dispositions of property to the extent that
such property is exchanged for credit against the purchase price of similar
replacement property.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantors” means each Material Restricted Subsidiary that becomes a
party to a Subsidiary Guaranty (including pursuant to a joinder or supplement
thereto.

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor, and any other guaranty agreements as are requested by the
Administrative Agent and its counsel, in each case as amended, restated,
supplemented or otherwise modified from time to time.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions (other than in respect of Equity Interests
of the Borrower), in each case entered into to hedge or mitigate risks to which
the Borrower or any Subsidiary reasonably believes it has actual exposure or
entered into in order to effectively cap, collar or exchange interest rates;
provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.

 

Exh. I-45



--------------------------------------------------------------------------------

“Swingline Exposure” means at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Loan” means a Loan made pursuant to Section 2.05 of the Dean Credit
Agreement.

“Transferred Assets” shall have the meaning set forth in the definition of
Permitted Receivables Financing.

“Unrestricted Subsidiaries” means (a) Azuis Holding B.V., Carnival Ice Cream,
N.V., Cascade Equity Realty, LLC, Dairy Information Systems Holdings, LLC, Dairy
Information Systems, LLC, Dean Foods Foundation, Dean International Holding
Company, Dean Puerto Rico Holdings, LLC, DF-AP, LLC, DF-AP #1 LLC, DFC Aviation
Services, LLC, DFC Energy Partners, LLC, DGI Ventures, Inc., Franklin Holdings,
Inc., Franklin Plastics, Inc., Importadora y Distribuidora Dean Foods, S.A. de
C.V. and Tenedora Dean Foods Internacional, S.A. de C.V., (b) each Captive
Insurance Company and (c) any other Subsidiary of the Borrower designated by the
Borrower as such in writing in accordance with Section 5.10(e) of the Dean
Credit Agreement; it being understood and agreed that (i) the term “Unrestricted
Subsidiary” shall include all Subsidiaries of any such designated Subsidiary,
and (ii) any Unrestricted Subsidiary may subsequently be designated by the
Borrower as a Restricted Subsidiary subject to the terms of Section 5.10(e) of
the Dean Credit Agreement.

 

Exh. I-46